Summary of Comments on Comparison Second Amended
Complaint.pdf
This page contains no comments
                                                                                                                   This page contains no comments
                                                     11/19/2020 12:34:54 PM


                                               Compare Results

                              Old File:                                                    New File:
            17 Plaintiff's Amended Complaint.pdf                              Second Amended Complaint clean.pdf
                                                             versus
                       51 pages (821 KB)                                              63 pages (1.53 MB)
                      7/30/2020 9:59:12 AM                                          11/19/2020 12:30:49 PM




                  Total Changes                Content                                    Styling and
                                                                                          Annotations
                                               199
                  514
                                                         Replacements
                                                                                          34     Styling
                                               125       Insertions
                                                                                          38     Annotations
                                               118       Deletions




                                                  Go to First Change (page 1)




file://NoURLProvided[11/19/2020 12:34:54 PM]
                                                                              Page: 1
                                                                               Text Deleted
                                                                               "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 1 of 51 PageID #: 266"
                      IN THE UNITED STATES DISTRICT COURT
                                                                               Text Inserted
                     FOR THE EASTERN DISTRICT OF MISSOURI                      "SECOND"
                                EASTERN DIVISION


ROBERT A. LEVY, D.M.D., LLC;     )
VANESSA N. KELLER D.M.D. &       )
TRISHA M. YOUNG D.M.D., P.C.;    )
RIVKA GOLDENHERSH D.M.D., LLC;   )
and FARHAD MOSHIRI, AND MAZYAR   )
 MOSHIRI, D.M.D., M.S., P.C., dba Moshiri
                                 )
Orthodontics, on behalf of       )
themselves and all others similarly situated,
                                 )
                                 )
    Plaintiffs,                  )
                                 )              Case No.: 4:20-cv-00643-SRC
v.                               )
                                 )
HARTFORD FINANCIAL SERVICES      )
GROUP INC, DBA THE HARTFORD,     )
HARTFORD CASUALTY                )
INSURANCE COMPANY, SENTINEL      )
INSURANCE COMPANY, LIMITED and   )
TWIN CITY FIRE INSURANCE COMPANY )
                                 )              JURY TRIAL DEMANDED
    Defendants.                  )


          PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT
                                                                                                                                                         Page: 2
                                                     TABLE OF CONTENTS                                                                                    Text Deleted
                                                                                                                                                          "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 2 of 51 PageID #: 267"
                                                                                                                                                          Annotation Attributes Changed


I. NATURE OF THE ACTION ................................................................................................... 1                             Annotation Deleted


II. THE PARTIES.......................................................................................................................... 6               Annotation Inserted


   Plaintiffs ...................................................................................................................................... 6    Text Inserted
                                                                                                                                                          "."
                                                                                                                                                          Text Inserted
   Defendants .................................................................................................................................. 8        ".........................................................................................................................................."
                                                                                                                                                          Text Inserted
III. JURISDICTION AND VENUE ............................................................................................. 10                              "Allegations Regarding the Liability of Hartford Financial Services Group ....................... 26"

                                                                                                                                                          Annotation Inserted
IV. FACTUAL ALLEGATIONS ................................................................................................. 11
                                                                                                                                                          Text Inserted
   A. The Global COVID-19 Pandemic....................................................................................... 11                              "G."
                                                                                                                                                          Text Replaced
   B. Steps Taken by Authorities in Missouri to Control the Pandemic ..................................... 13                                             [Old]: "26"
                                                                                                                                                          [New]: "37"

   C. Standards and Recommendations Related to the Pandemic for Dental and Orthodontic                                                                    Annotation Attributes Changed

      Practices .............................................................................................................................. 15
                                                                                                                                                          Text Replaced
                                                                                                                                                          [Old]: "26"
   D. The Devastating Impact of the COVID-19 Pandemic on Dental and Orthodontic Practices                                            Practices..          [New]: "37"
       .......................................................................................................................................... 19      Annotation Attributes Changed


   E. The Hartford’s Spectrum Business Owner’s Insurance Policy .......................................... 22                                             Text Replaced
                                                                                                                                                          [Old]: "28"
                                                                                                                                                          [New]: "40"
   F. Allegations Regarding the Liability of Hartford Financial Services Group ....................... 26
                                                                                                                                                          Annotation Attributes Changed

   G. Defendants Either Denied Coverage or Ignored Plaintiffs’ Claims ................................... 37
                                                                                                                                                          Text Replaced
                                                                                                                                                          [Old]: "32"
       1.       Plaintiff Levy’s Claim ................................................................................................ 37                [New]: "43"
                                                                                                                                                          Annotation Attributes Changed

       2.       Plaintiff Keller’s Claim .............................................................................................. 40
                                                                                                                                                          Text Replaced
                                                                                                                                                          [Old]: "33"
                                                                                                                                                          [New]: "44"
       3.       Plaintiff Goldenhersh’s Claim .................................................................................... 43
                                                                                                                                                          Annotation Attributes Changed


       4.       Plaintiff Moshiri’s Claim............................................................................................
                                    Claim ............................................................................................ 44                 Text Replaced
                                                                                                                                                          [Old]: "G."
                                                                                                                                                          [New]: "H."
   H. The Hartford’s Improper Public Denial of Coverage ......................................................... 44                                      Text Replaced
                                                                                                                                                          [Old]: "33"
                                                                                                                                                          [New]: "44"
V. CLASS ALLEGATIONS ....................................................................................................... 45
                                                                                                                                                          Annotation Attributes Changed

VI. JURY DEMAND .................................................................................................................... 49
                                                                                                                                                          Text Replaced
                                                                                                                                                          [Old]: "34"
COUNT I: Business Income Breach Of Contract.........................................................................
                                   Contract ......................................................................... 49                                  [New]: "45"



                                                                         ii                                                                              Comments from page 2 continued on next page
                                                                                                                                                         Text Replaced
                                                                                                                                                         [Old]: "37"
                                                                                                                                                         [New]: "49"
                                                                                                                                                         Text Replaced
                                                     TABLE OF CONTENTS                                                                                   [Old]: "38"
                                                                                                                                                         [New]: "49"



I. NATURE OF THE ACTION ................................................................................................... 1

II. THE PARTIES.......................................................................................................................... 6

   Plaintiffs ...................................................................................................................................... 6

   Defendants .................................................................................................................................. 8

III. JURISDICTION AND VENUE ............................................................................................. 10

IV. FACTUAL ALLEGATIONS ................................................................................................. 11

   A. The Global COVID-19 Pandemic....................................................................................... 11

   B. Steps Taken by Authorities in Missouri to Control the Pandemic ..................................... 13

   C. Standards and Recommendations Related to the Pandemic for Dental and Orthodontic
      Practices .............................................................................................................................. 15

   D. The Devastating Impact of the COVID-19 Pandemic on Dental and Orthodontic Practices                                            Practices..
       .......................................................................................................................................... 19

   E. The Hartford’s Spectrum Business Owner’s Insurance Policy .......................................... 22

   F. Allegations Regarding the Liability of Hartford Financial Services Group ....................... 26

   G. Defendants Either Denied Coverage or Ignored Plaintiffs’ Claims ................................... 37

       1.       Plaintiff Levy’s Claim ................................................................................................ 37

       2.       Plaintiff Keller’s Claim .............................................................................................. 40

       3.       Plaintiff Goldenhersh’s Claim .................................................................................... 43

       4.       Plaintiff Moshiri’s Claim............................................................................................
                                    Claim ............................................................................................ 44

   H. The Hartford’s Improper Public Denial of Coverage ......................................................... 44

V. CLASS ALLEGATIONS ....................................................................................................... 45

VI. JURY DEMAND .................................................................................................................... 49

COUNT I: Business Income Breach Of Contract.........................................................................
                                   Contract ......................................................................... 49


                                                                         ii
                                                                                                                                                   Page: 3
COUNT II: Breach of the Implied Covenant of Good Faith and Fair Dealing Applicable to                                                               Annotation Attributes Changed

  Business Income ..................................................................................................................... 50
                                                                                                                                                    Text Replaced
                                                                                                                                                    [Old]: "39"
COUNT III: Declaratory Relief Applicable to Business Income ................................................. 52                                    [New]: "50"
                                                                                                                                                    Annotation Attributes Changed
COUNT IV: Extra Expense Breach of Contract...........................................................................
                                  Contract ........................................................................... 53
                                                                                                                                                    Text Replaced
COUNT V: Breach of the Implied Covenant of Good Faith and Fair Dealing Applicable to Extra                                                          [Old]: "41"
                                                                                                                                                    [New]: "52"
  Expense ................................................................................................................................... 55
                                                                                                                                                    Text Deleted
                                                                                                                                                    "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 3 of 51 PageID #: 268"
COUNT VI: Declaratory Relief Applicable to Extra Expense ..................................................... 56
                                                                                                                                                    Annotation Attributes Changed

VII.      PRAYER FOR RELIEF .................................................................................................... 58                 Text Replaced
                                                                                                                                                    [Old]: "42"
                                                                                                                                                    [New]: "53"
                                                                                                                                                    Annotation Attributes Changed


                                                                                                                                                    Text Replaced
                                                                                                                                                    [Old]: "43"
                                                                                                                                                    [New]: "55"

                                                                                                                                                    Annotation Attributes Changed


                                                                                                                                                    Text Replaced
                                                                                                                                                    [Old]: "45"
                                                                                                                                                    [New]: "56"

                                                                                                                                                    Annotation Attributes Changed


                                                                                                                                                    Text Replaced
                                                                                                                                                    [Old]: "......................................................................................................... 46"
                                                                                                                                                    [New]: ".................................................................................................... 58"




                                                                      iii
                                                                                                     Page: 4
   PLAINTIFFS ROBERT A. LEVY, D.M.D., LLC; VANESSA N. KELLER D.M.D. &                                 Text Deleted
                                                                                                      "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 4 of 51 PageID #: 269"

TRISHA M. YOUNG D.M.D., P.C.; RIVKA GOLDENHERSH D.M.D., LLC; and FARHAD

MOSHIRI, AND MAZYAR MOSHIRI, D.M.D., M.S., P.C., dba Moshiri Orthodontics,

individually and on behalf of other similarly situated persons and entities operating dental and

orthodontic practices in Missouri, make the following allegations based upon information and

belief, except as to those allegations specifically pertaining to Plaintiffs, which are based on

personal knowledge. Plaintiffs bring this action for breach of contract, breach of the covenant of

good faith and fair dealing, and declaratory and injunctive relief against DEFENDANTS

HARTFORD FINANCIAL SERVICES GROUP INC., DBA THE HARTFORD (“The

Hartford”), HARTFORD CASUALTY INSURANCE COMPANY (“Hartford Casualty”),

SENTINEL INSURANCE COMPANY, LIMITED (“Sentinel”), and TWIN CITY FIRE

INSURANCE COMPANY (“Twin City”) (collectively “Defendants”), demanding a trial by jury.

                                I. NATURE OF THE ACTION

   1. Plaintiffs have been offering dental and/or orthodontics services in the St. Louis area for

many years. To make sure that they would be protected if they were forced to temporarily cease

their practices because of unanticipated events beyond their control, they each purchased

business insurance policies from The Hartford.

   2. Such an event, namely the worst health crisis to hit the State of Missouri, the United

States, and indeed the world in over a century, arrived in early 2020 in the form of a worldwide

pandemic of a disease called COVID-19, causing a massive number of illnesses and numerous

deaths.

   3. Like Plaintiffs, many other dental and orthodontics practices have purchased insurance

from The Hartford to protect against losses from catastrophic events like the current unforeseen

COVID-19 pandemic. These policies promise to indemnify the policyholder for actual business
                                                  1
                                                                                                   Page: 5
losses incurred when business operations are involuntarily suspended, interrupted, or curtailed     Text Deleted
                                                                                                    "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 5 of 51 PageID #: 270"

because of direct physical loss of or damage to the property. This coverage is commonly known

as “business interruption” or “business income” coverage.

      4. Insurance is a way to manage risk, providing protection from financial loss. It is

particularly appropriate – indeed, vital – for protection against losses that, while unlikely to

occur, would be financially devastating if they do occur. Or as The Hartford explains on its

website, insurance protects you from the unexpected: 1




      5. The Hartford’s website includes a clever video to explain why businesses should

purchase insurance:




1
    https://www.thehartford.com/business-insurance (accessed 6/23/2020).
                                                   2
                                                                                            Page: 6
The narrator begins by saying, “Most business owners don’t think they’ll ever need to use    Text Deleted
                                                                                             "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 6 of 51 PageID #: 271"

their insurance,” while a hand draws the company’s symbol and the word “Business” as

shown above. Id.




He continues: “But within a 10-year span, over 40% experience an event that leads to a

claim.”




Continuing: “Making sure unfortunate events won’t cost you your livelihood …




                                           3
                                                                                                       Page: 7
                                                                                                        Text Deleted
                                                                                                        "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 7 of 51 PageID #: 272"




   “… is just one way The Hartford can help you prevail when the unexpected strikes.”




   “At The Hartford we offer broad protection for small, mid-sized and enterprise-level

   businesses across a wide range of industries.” Id.

   6. The COVID-19 pandemic is the epitome of the unexpected catastrophic event –

especially for dentists. As a result of it, beginning in mid-late March, the State of Missouri asked

dental offices to postpone elective, or non-urgent procedures, and Plaintiffs complied by shutting

down their practices either entirely or except for emergency visits, something they never

expected to have to do.

   7. As a result of the pandemic, in March, 2020, the Centers for Disease Control (“CDC”),

and American Dental Association (“ADA”) recommended to all dentists in the United States that

                                                 4
                                                                                                                   Page: 8
elective, or non-urgent dental procedures be postponed to help reduce the risk of spreading                         Text Deleted
                                                                                                                    "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 8 of 51 PageID #: 273"

             2
COVID-19.

    8. On the same date, the Missouri Dental Board urged Missouri dentists to adhere to those

recommendations. 3

    9. Beginning in mid-March and continuing for approximately two months, in response to

these recommendations and because of the risk of continuing their dental practices during the

COVID-19 pandemic, Plaintiffs shut down their practices either entirely, or only saw a few

emergency patients.

    10. According to surveys conducted by the American Dental Association, nearly all other

dental practices in Missouri also completely ceased seeing patients for elective or non-urgent

visits for the same reasons.4

    11. However, despite the provision of business income coverage in its policies, Defendants

are refusing to comply with their obligation to pay for business income losses and covered

expenses incurred by policyholders as a result of the physical loss of their insured property

arising from the COVID-19 pandemic.

    12. Defendants seek to justify their decision to unilaterally and preemptively deny coverage

owed to their insureds on grounds that are patently specious. They state that there is no coverage

because a virus cannot cause physical loss or damage to property as required by the policies.

However, beginning in 2006, Defendants’ policies specifically excluded certain types of property

loss or damage caused by viruses (though not the type of losses sustained by Plaintiffs). If



2
  https://content.govdelivery.com/accounts/MODIFP/bulletins/282c1ac (accessed 5/8/2010).
3
  Mo. Dep’t of Com. & Ins., https://content.govdelivery.com/accounts/MODIFP/bulletins/282c1ac (last visited May
8, 2020).
4
  Health Policy Institute, COVID-19: Economic Impact on Dental Practices (Week of April 6 Results), available at
https://surveys.ada.org/reports/RC/public/YWRhc3VydmV5cy01ZThkZDViMDA3YTZhODAwMTAzZTViZTgtV
VJfNWlJWDFFU01IdmNDUlVO (accessed 6/24/2020) at 1.

                                                       5
                                                                                                       Page: 9
viruses could not cause property loss or damage, there would have been no reason to exclude             Text Deleted
                                                                                                        "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 9 of 51 PageID #: 274"

them from the policy because they wouldn’t have been covered to begin with. Defendants are

grasping at straws and know that there is coverage for Plaintiffs’ losses, as well as those of other

dental and orthodontics practices.

   13. Plaintiffs bring this action on behalf of a class of Missouri dental practices (as defined

below) and a subclass of Missouri orthodontics practices (as defined below) that purchased

standard commercial property insurance policies from The Hartford that provide for business

income loss and extra expense coverage and do not exclude coverage for pandemics, and who

have suffered business income and extra expense losses.

   14. This action also seeks a declaratory judgment that Defendants are contractually obligated

to pay these losses. In addition, Plaintiffs seek damages, attorneys’ fees and costs, and any other

relief that this Court deems equitable and just, arising out of Defendants’ breach of contract and

wrongful conduct alleged herein.

                                       II. THE PARTIES

   Plaintiffs

   15. Plaintiff Robert A. Levy, D.M.D., LLC (“Plaintiff Levy”), is a dental practice located at

777 South New Ballas Road, Suite 322 East, in St. Louis County, Missouri. Robert A. Levy,

D.M.D. has practiced dentistry through that entity for over 30 years. Aside from giving his

patients regular checkups and teeth cleaning, the treatments he provides include dental fillings,

dental sealants, dentures, dental bridges, dental implants, dental crowns and tooth extractions, as

well as dental bonding, porcelain veneers, inlays, onlays and teeth whitening. To make sure that

Plaintiff Levy would be protected if it was forced to temporarily cease its practice by

unanticipated events beyond its control, Plaintiff Levy purchased a commercial insurance policy



                                                 6
                                                                                                       Page: 10
from The Hartford, with Hartford Casualty shown as the “insurer.” That policy is attached hereto        Text Deleted
                                                                                                        "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 10 of 51 PageID #: 275"

as Exhibit A.

   16. Plaintiff Levy shut down its practice on March 23 until mid-May when it began opening

up its practice. During that period, it saw only a handful of patients and only for urgent problems.

After it opened up, the effects of the COVID-19 pandemic continued to negatively impact its

practice.

   17. Plaintiff Vanessa N. Keller D.M.D. & Trisha M. Young D.M.D., P.C. (“Plaintiff Keller”),

is a dental practice located at 165 N. Meramec Ave, Suite 420, in St. Louis County, Missouri. Dr.

Keller and Dr. Young have practiced dentistry through that entity for several years. Aside from

giving their patients regular checkups and teeth cleaning, the treatments they provide include

dental fillings, dental bridges, dental implants, dental crowns, tooth extractions, and root canal

procedures. To make sure that Plaintiff Keller would be protected if it was forced to temporarily

cease its practice by unanticipated events beyond its control, Plaintiff Keller purchased a

commercial insurance policy from The Hartford, with Sentinel Insurance Company, Limited,

shown as the “insurer.” That policy is attached hereto as Exhibit B.

   18. Plaintiff Keller shut down its practice from March 13 through May 18. During that

period, it only handled a small number of emergency patients. The effects of the COVID-19

pandemic continue to negatively impact its practice.

   19. Plaintiff Rivka Goldenhersh D.M.D., LLC (“Plaintiff Goldenhersh”), is a dental practice

located at 620A North McKnight Road, Suite 2A, in St. Louis County, Missouri. Dr.

Goldenhersh has practiced dentistry through that entity since February of 2019. Aside from

giving her patients regular checkups and teeth cleaning, the treatments she provides include

dental fillings, tooth extractions, dental implants, dental bridges, dental crowns, veneers, and



                                                 7
                                                                                                      Page: 11
teeth whitening. To make sure that it would be protected if it was forced to temporarily cease its     Text Deleted
                                                                                                       "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 11 of 51 PageID #: 276"

practice by unanticipated events beyond its control, Plaintiff Goldenhersh purchased a

commercial insurance policy from The Hartford, with Twin City Fire Insurance Company shown

as the “insurer.” That policy is attached hereto as Exhibit C.

   20. Plaintiff Goldenhersh shut down its practice entirely from March 18 through May 17,

when it re-opened with reduced hours. The effects of the COVID-19 pandemic continue to

negatively impact its practice.

   21. Plaintiff Moshiri Orthodontics (“Plaintiff Moshiri”), is an orthodontics practice located at

777 S. New Ballas Road, Suite 116e, in St. Louis County, Missouri. Dr. Farhad Moshiri and Dr.

Mazyar Moshiri have practiced orthodontics through that entity for many years. Its practice

includes treating patients with braces and Invisalign. It also treats patients for

Temporomandibular Joint Disorder. To make sure that Plaintiff Moshiri would be protected if it

was forced to temporarily cease its practice by unanticipated events beyond its control, Plaintiff

Moshiri purchased commercial insurance policies from The Hartford, with Twin City Fire

Insurance Company (4/1/19 – 4/1/20) and Sentinel Insurance Company, Limited (4/1/20 –

4/1/21) as the “insurers,” respectively. Those policies are attached hereto as Exhibits D and E,

respectively.

   22. Plaintiff Moshiri shut down its practice from March 20 through May 17 and only saw a

small number of emergency patients during that time. The effects of the COVID-19 pandemic

continue to negatively impact its practice.

   Defendants

   23. The Hartford is an insurance company incorporated in Delaware with its principal place

of business at One Hartford Plaza, Hartford, CT 06155. On its website, The Hartford states:



                                                  8
                                                                                                    Page: 12
“Companies have been protecting themselves in Missouri with business insurance from The              Text Deleted
                                                                                                     "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 12 of 51 PageID #: 277"

                                  5                                                                  Annotation Attributes Changed
Hartford for hundreds of years.” Because Missouri has been a state for only 200 years, that

means that The Hartford has been doing business by providing insurance in this state for its

entire period of statehood.

    24. Hartford Casualty is an insurance company incorporated in Indiana with its principal

place of business at One Hartford Plaza, Hartford, CT 06155. Hartford Casualty has been

registered to do business in Missouri since 1987. It has been licensed by the Missouri

Department of Insurance under License Number B424265. In 2019, it received $15.5 million in

premiums from Property & Casualty insurance and $6.6 million in premiums from Commercial

Multi-Peril insurance in Missouri, while paying out only $5.0 million and $3.5 million on these

two lines respectively. 6

    25. Sentinel Insurance Company, Limited is an insurance company incorporated in

Connecticut with its principal place of business at One Hartford Plaza, Hartford, CT 06155. It is

licensed by the Missouri Department of Insurance under License Number B422066, having been

admitted on 2004-11-08. In 2019, it received $16.5 million in premiums from Property &

Casualty insurance and $8.3 million in premiums from Commercial Multi-Peril insurance in

Missouri while paying out losses of only $10.2 million and $5.8 million for these two lines

respectively. 7

    26. Twin City Fire Insurance Company is an insurance company incorporated in Indiana with

its principal place of business at One Hartford Plaza, Hartford, CT 06155. It is licensed by the

Missouri Department of Insurance under License Number B424279, having been admitted on

5
  https://www.thehartford.com/business-insurance/missouri (accessed 7/21/2020).
6
  https://insurance.mo.gov/CompanyAgentSearch/CompanySearch/compSearchDetails.php?id=126149&t=
CM&n=HARTFORD+CASUALTY+INSURANCE+CO&c= (accessed (7/21/2020).
7
  https://insurance.mo.gov/CompanyAgentSearch/CompanySearch/compSearchDetails.php?id=
42164744&t=MC&n=SENTINEL%20INSURANCE%20COMPANY%20LTD&c= (accessed 7/21/2020).

                                                  9
                                                                                                        Page: 13
1987-04-27. In 2019, it received $44.6 million in premiums from Property & Casualty insurance            Text Deleted
                                                                                                         "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 13 of 51 PageID #: 278"
                                                                                                         Annotation Attributes Changed
and $7.4 million in premiums from Commercial Multi-Peril insurance in Missouri, while paying

out only $19.4 million and $2.5 million on these lines respectively. 8

                                III. JURISDICTION AND VENUE

   27. This Court has subject matter jurisdiction under 28 U.S.C. § 1332 because there is

complete diversity between Defendants and at least one member of the class; there are more than

one hundred members of the class; and the amount in controversy exceeds $5,000,000.00,

exclusive of interest and costs. This Court also has subject matter jurisdiction pursuant to 28

U.S.C. §§ 2201 and 2202 and is authorized to grant declaratory relief under these statutes.

   28. The facts set forth in this Complaint show that this Court has personal jurisdiction over

these Defendants. In addition, The Hartford regularly sent invoices for the insurance coverage at

issue to insureds in Missouri. See, e.g., an invoice sent by The Hartford to Plaintiff Levy, dated

7/21/20, stating, “Thank you for selecting The Hartford” and directing payments to be mailed to

“The Hartford” or, alternatively, pay online at “www.thehartford.com/servicecenter.” Exhibit F

at 1-2. Plaintiff Levy regularly paid its bills by writing checks to The Hartford.

   29. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a substantial

part, if not all, of the acts and omissions complained of in this action took place in this district.




8
  https://insurance.mo.gov/CompanyAgentSearch/CompanySearch/compSearchDetails.php?id=126287&t
=CM&n=TWIN+CITY+FIRE+INSURANCE+COMPANY&c= (accessed 7/21/2020).

                                                  10
                                                                                                       Page: 14
                                  IV. FACTUAL ALLEGATIONS                                               Text Deleted
                                                                                                        "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 14 of 51 PageID #: 279"
                                                                                                        Annotation Attributes Changed
    A. The Global COVID-19 Pandemic
                                                                                                        Annotation Attributes Changed
    30. According to the World Health Organization (“WHO”) COVID-19 is an infectious
                                                                                                        Annotation Attributes Changed
disease for which there is no vaccine or treatment. 9 It spreads easily from person-to-person. 10

    31. When an infected person coughs, sneezes, or even just talks, droplets with the infectious

agent fly into the air from the person’s nose or mouth and can thereby infect others. 11 This can

occur even if the person is asymptomatic. 12 As WebMD states, “[s]ome people who don't know

they've been infected can give it to others. This is called asymptomatic spread. You can also pass

it on before you notice any signs of infection, called presymptomatic spread.” 13

    32. Thus, absent testing, there is no way to know whether a person with whom one comes

into contact might be spreading the disease.

    33. The coronavirus can live in the air for up to three hours, be breathed in by others, and get

into their lungs, where it can infect them. 14

    34. The coronavirus can also infect people who touch surfaces, such as countertops,

doorknobs – and, of course, dental equipment – that contain the virus. It can live on plastic and

stainless steel for up to three days. 15

    35. COVID-19 is a new disease. The first known outbreak was a cluster of cases of

pneumonia in Wuhan, Hubei Province in China in December 2019. 16 The disease did not even

have an official name when WHO declared a “Public Health Emergency of International

9
   https://www.who.int/health-topics/coronavirus#tab=tab_1 (accessed 5/10/2020).
10
   https://www.cdc.gov/coronavirus/2019-ncov/cases-
updates/summary.html#:~:text=On%20March%2011%2C%20the,of%20new%20influenza%20viruses. (accessed
5/10/2020).
11
   WHO, https://www.who.int/health-topics/coronavirus#tab=tab_1 (last visited May 10, 2020).
12
   https://www.webmd.com/lung/coronavirus-transmission-overview#1 (accessed 5/10/2020).
13
   Id.
14
   Id.
15
   Id.
16
   https://www.who.int/news-room/detail/27-04-2020-who-timeline---covid-19 (accessed 5/10/2020).

                                                 11
                                                                                                                   Page: 15
Concern” on January 30, 2020. 17 The disease was given its name by WHO on February 11, 2020,                        Text Deleted
                                                                                                                    "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 15 of 51 PageID #: 280"

                                           18                                                                       Annotation Attributes Changed
short for “coronavirus disease 2019.”
                                                                                                                    Annotation Attributes Changed
    36. After it was first discovered, COVID-19 spread rapidly. On March 11, 2020, “[d]eeply
                                                                                                                    Annotation Attributes Changed
concerned both by the alarming levels of spread and severity, and by the alarming levels of

inaction, WHO made the assessment that COVID-19 can be characterized as a pandemic.” 19

    37. A pandemic is “an outbreak of a disease that occurs over a wide geographic area and

affects an exceptionally high proportion of the population.” 20 To be classified as a pandemic,

WHO requires “the worldwide spread of a new disease.” 21

    38. At the point that WHO labeled COVID-19 a pandemic on March 11, the number of cases

outside China in just the past two weeks had increased by 13-fold to 118,000 in 114 countries;

more than 4,000 people had lost their lives, and as the Director-General of WHO stated,

“[t]housands more [were] fighting for their lives in hospitals.” 22

    39. According to the COVID Tracking Project, 2,873 patients at that point had tested positive

in the United States, and 43 patients had died. 23 From March 11 on, the number of cases and

deaths increased rapidly. By March 23, 2020, the number of cases in this country had increased

more than 18 times to 53,611 and deaths had increased by 12 times to 568.

    40. As of July 28, 2020, according to the New York Times, 4.2 million Americans have tested

positive for COVID-19, and 116,000 have died from the disease. 24 That was more than any other



17
   https://www.who.int/emergencies/diseases/novel-coronavirus-2019/events-as-they-happen (accessed 5/10/2020).
18
   https://www.who.int/docs/default-source/coronaviruse/situation-reports/20200211-sitrep-22-
ncov.pdf?sfvrsn=fb6d49b1_2 (accessed 5/10/2020).
19
   https://www.who.int/news-room/detail/27-04-2020-who-timeline---covid-19 (accessed 5/10/2020).
20
   https://www.merriam-webster.com/dictionary/pandemic (accessed 5/11/2020) (accessed 5/10/2020).
21
   https://www.who.int/csr/disease/swineflu/frequently_asked_questions/pandemic/en/ (accessed 5/10/2020).
22
   https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-briefing-on-covid-
19---11-march-2020 (accessed 5/10/2020).
23
   https://covidtracking.com/data/us-daily (accessed 7/28/2020).
24
   https://www.nytimes.com/interactive/2020/world/coronavirus-maps.html (accessed 7 /82/2020).

                                                       12
                                                                                                                       Page: 16
country in the world and the 8th and 11th highest on a per capita basis in those two metrics,                           Text Deleted
                                                                                                                        "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 16 of 51 PageID #: 281"

                25                                                                                                      Annotation Attributes Changed
respectively.
                                                                                                                        Annotation Attributes Changed
     41. Missouri was hit by COVID-19 later than other states, but once it arrived it spread

rapidly. As of March 11, 2020, when COVID-19 was first declared a worldwide pandemic, there

was only one reported case in Missouri and no deaths. By March 17, there had been eight

positive tests and still no deaths. 26 But by April 3, when Gov. Parson issued his Stay at Home

Order, positive tests had skyrocketed to 2,113 and 19 Missourians had died of the disease. As of

July 27, there had been 42,050 cases, and 1,201 COVID-19 deaths in Missouri. \27

     42. The rate of infection in St. Louis City and County quickly caught up with and even

surpassed the rest of the country in some metrics. As of July 26, 2020, per 100,000 residents in

the City and County respectively, there were 1,296 and 1,128 cases and 55 and 63 deaths 28; that

compares to 1,281 cases and 45 deaths per 100,000 in the United States as a whole. 29

     B. Steps Taken by Authorities in Missouri to Control the Pandemic

     43. On March 13, 2020, a state of emergency presented by COVID-19 was declared in both

St. Louis City and St. Louis County.30

     44. As COVID-19 continued to spread, the City and County of St. Louis both issued Stay at

Home Orders.

     45. On March 21, 2020, County Executive Dr. Sam Page issued an Executive Order,

commanding the Director of the St. Louis County Department of Public Health to issue an order

directing that “people stay home when possible” other than, inter alia, to “perform tasks

25
   Id.
26
   Missouri, the COVID Tracking Project, https://covidtracking.com/data/state/missouri (last visited July 26, 2020).
27
   Missouri, the COVID Tracking Project, https://covidtracking.com/data/state/missouri (last visited July 26, 2020).
28
   https://www.nytimes.com/interactive/2020/us/missouri-coronavirus-cases.html (accessed 6/22/2020).
29
   https://www.nytimes.com/interactive/2020/world/coronavirus-maps.html (accessed 7/26/2020).
30
   https://www.stlouis-mo.gov/government/departments/health/communicable-disease/covid-19/documents/covid-
19-public-health-emergency-order-and-proclamation.cfm; and https://stlcorona.com/dr-pages-messages/exec-
orders/county-executive-order-15-restrictions-on-activities-to-limit-spread-of-covid-19/ (both accessed 5/11/2020).

                                                         13
                                                                                                                        Page: 17
essential to the health and safety of individuals, their families, their household members, and                          Text Deleted
                                                                                                                         "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 17 of 51 PageID #: 282"

                                                                                     31                                  Annotation Attributes Changed
their pets, such as … visiting a health care professional or hospital ….”
                                                                                                                         Annotation Attributes Changed
    46. On March 23, 2020, the St. Louis County Director of Public Health issued a Stay at

Home Order and, subsequently an Amended Stay at Home Order, that allowed residents to leave

home to engage in “Essential Activities,” including “Healthcare Operations,” defined to include

dentists. The Order was scheduled to remain in place until 11:59 April 22, 2020. 32

    47. That Order was amended on April 23, 2020, and again on May 4, 2020, extending the

Stay at Home Order indefinitely. 33 On May 8, 2020, the St. Louis County Director of Public

Health eased the restrictions somewhat, but still noted: “All Gatherings pose an increased risk of

transmission and should be voluntarily avoided whenever possible.” 34

    48. Meanwhile, the City of St. Louis issued a Stay at Home Order that, as in St. Louis

County, went into effect March 23. It ordered all individuals living in the City to remain at home

with certain exceptions including “[t]o perform tasks essential to the health and safety of

individuals, their family [and] household members … such as … visiting a health care

professional.” 35 That order was extended on April 16, 2020, with no definite ending date. 36 On




31
   https://stlcorona.com/dr-pages-messages/exec-orders/county-executive-order-15-restrictions-on-activities-to-limit-
spread-of-covid-19/ (accessed 5/11/2020) (emphasis added).
32
   https://stlcorona.com/dr-pages-messages/public-health-orders/director-of-public-health-amended-stay-at-home-
order/;
https://stlouisco.com/portals/8/docs/document%20library/CountyExecutive/Executive%20Orders/Stay%20at%20Ho
me%20Order.pdf (both accessed 5/11/2020).
33
   https://stlcorona.com/dr-pages-messages/public-health-orders/director-of-public-health-extension-and-
amendment-of-stay-at-home-order/; https://stlcorona.com/news/dph-covid-19-update-542020/ (both accessed
5/11/2020.
34
   https://stlcorona.com/dr-pages-messages/public-health-orders/director-of-public-health-business-and-individual-
guidelines-for-social-distancing-and-re-opening/ (accessed 5/13/2020).
35
   https://www.stlouis-mo.gov/government/departments/health/communicable-disease/covid-
19/documents/upload/Health-Commission-s-Order-5-03-21-2020.pdf (accessed 5/11/2020).
36
   https://www.stlouis-mo.gov/government/departments/health/communicable-disease/covid-
19/documents/upload/Health-Commissioner-s-Order-No-7.pdf (accessed 5/11/2020).

                                                         14
                                                                                                                 Page: 18
May 11, 2020, the City Health Commissioner entered an order similar to that in St. Louis                          Text Deleted
                                                                                                                  "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 18 of 51 PageID #: 283"

                                                           37                                                     Annotation Attributes Changed
County, allowing limited re-opening as of May 18.
                                                                                                                  Annotation Attributes Changed
    49. Because the Stay at Home Orders limited out-of-home activities to essential activities,

they only allowed visits to a dentist or orthodontist for essential treatments.

    C. Standards and Recommendations Related to the Pandemic for Dental and
       Orthodontic Practices

    50. Even before the Stay at Home Orders went into effect, authorities were recommending

that dental practices close.

    51. On March 16, the ADA recommended that dental practices “halt day-to-day non-

emergency procedures.” 38 On that date, ADA President Chad P. Gehani stated: “[T]he ADA

recommends dentists nationwide postpone elective procedures for the next three weeks.” 39

    52. On March 18, the CDC urged all dentists to cancel, or at least postpone, all elective and

non-urgent dental visits. 40

    53. The CDC explained that these recommendations were based on the risk of infection in

dental offices, especially because of the spatter of bodily fluids and microorganisms:

        The practice of dentistry involves the use of rotary dental and surgical instruments
        (e.g., handpieces or ultrasonic scalers) and air-water syringes. These instruments
        create a visible spray that contains large particle droplets of water, saliva, blood,
        microorganisms, and other debris. This spatter travels only a short distance and
        settles out quickly, landing on the floor, nearby operatory surfaces, dental health
        care personnel (DHCP), or the patient. The spray also might contain certain
        aerosols. 41



37
   https://www.stlouis-mo.gov/government/departments/mayor/news/city-of-st-louis-to-begin-gradually-reopening-
on-may-18.cfm (accessed 5/13/2020).
38
   https://www.dentalproductsreport.com/view/ada-isds-announce-recommendations-practices-close-due-
coronavirus (accessed 7/17/2020).
39
   Id.
40
   https://aonaffinity-blob-cdn.azureedge.net/affinitytemplate-
dev/media/dentistsadvantagedev/media/risk/alerts/rmalert_coronavirus_march2020.pdf (accessed 7/17/2020).
41
   https://web.archive.org/web/20200327164143/https://www.cdc.gov/coronavirus/2019-ncov/hcp/dental-
settings.html (accessed 5/11/2020) (footnote omitted).

                                                      15
                                                                                                        Page: 19
    54. CDC went on to explain that the precautions it recommended in other healthcare settings          Text Deleted
                                                                                                         "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 19 of 51 PageID #: 284"
                                                                                                         Annotation Attributes Changed
were not possible for dental practices because dental settings “are not designed for or equipped
                                                                                                         Annotation Attributes Changed
to provide this standard of care. For example, most dental settings do not have airborne infection

isolation rooms or single-patient rooms, do not have a respiratory protection program, and do not

routinely stock N95 respirators.”42

    55. Accordingly, the CDC recommended that “[s]ervices should be limited to urgent and

emergency visits only during this period of the pandemic. These actions help staff and patients

stay safe, preserve personal protective equipment and patient care supplies, and expand available

health system capacity.” 43

    56. On March 23, 2020, the Missouri Dental Board, the body that regulates Missouri dentists,

issued a bulletin stating that it supports the CDC and ADA recommendations described above,

and it “urged Missouri dentists to adhere to them.” The Board also “strongly encouraged”

dentists “to take the necessary steps to insure the safety of their patients, staff and themselves by

limiting opportunities for this virus to continue to spread.” 44

    57. The ADA issued updated guidance on March 31, 2020, as to what constitutes emergency

or non-urgent procedures, and included orthodontic procedures in its guidance. 45 It stated:

“Orthodontic procedures other than those to address acute issues (e.g. pain, infection, trauma) or

other issues critically necessary to prevent harm to the patient” were non-urgent. Id.

    58. As of April 11, 2020, the American Association of Orthodontists (“AAO”), which

represents thousands of orthodontists throughout the United States, was recommending that its



42
   https://web.archive.org/web/20200327164143/https://www.cdc.gov/coronavirus/2019-ncov/hcp/dental-
settings.html (accessed 5/11/2020).
43
   Id.
44
   https://content.govdelivery.com/accounts/MODIFP/bulletins/282c1ac (accessed 5/11/2020).
45
   https://success.ada.org/~/media/CPS/Files/Open%20Files/ADA_COVID19_Dental_Emergency_DDS.pdf
(accessed 6/23/2020).

                                                    16
                                                                                                         Page: 20
members “follow all applicable federal, state, and local authorities’ guidance concerning closure         Text Deleted
                                                                                                          "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 20 of 51 PageID #: 285"

                      46                                                                                  Annotation Attributes Changed
recommendations.”
                                                                                                          Annotation Attributes Changed
     59. As of mid-May, 2020, the CDC’s recommendations were still in effect. 47 When the CDC

reiterated them on April 7, 2020, it noted that the United States Occupational Safety and Health

Administration had said that dental healthcare professionals were at very high risk of COVID-19

“as their jobs are those with high potential for exposure to known or suspected sources of the

virus that causes COVID-19 during specific procedures.” 48

     60. The CDC did not provide recommendations for resuming non-emergency dental care

until May 19, 2020. When it did so, it stated: “Dental settings have unique characteristics that

warrant specific infection control considerations.” 49 Its specific recommendations included:

        a. “Practice universal source control and actively screen for fever and symptoms of

            COVID-19 for all people who enter the dental facility.”

        b. “If patients do not exhibit symptoms consistent with COVID-19, provide dental

            treatment only after you have assessed the patient and considered both the risk to the

            patient of deferring care and the risk to DHCP of healthcare-associated disease

            transmission.”

        c. “Ensure that you have the appropriate amount of personal protective equipment (PPE)

            and supplies to support your patient volume. If PPE and supplies are limited,

            prioritize dental care for the highest need, most vulnerable patients first.” 50




46
   https://web.archive.org/web/20200411062455/https://www1.aaoinfo.org/covid-19/ (accessed 6/23/2020).
47
   https://www.cdc.gov/coronavirus/2019-ncov/hcp/dental-settings.html (accessed 5/13/2020).
48
   https://web.archive.org/web/20200414014847/https://www.cdc.gov/coronavirus/2019-ncov/hcp/dental-
settings.html (accessed 5/1/11/2020).
49
   https://www.cdc.gov/coronavirus/2019-ncov/hcp/dental-settings.html (accessed 6/22/2020).
50
   https://www.cdc.gov/coronavirus/2019-ncov/hcp/dental-settings.html (accessed 6/22/2020).

                                                      17
                                                                                                                  Page: 21
    61. On April 29, 2020, a COVID-19 task force, part of a joint effort by the Office of the                      Text Deleted
                                                                                                                   "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 21 of 51 PageID #: 286"

Missouri State Dental Director, the Missouri Dental Association, and the Missouri Primary Care

Association, published recommendations for Missouri dentists relating to re-opening and listed

May 4 as the “date that has been given for resuming operations in Missouri.”51 However, its

guidance included screening staff and patients for COVID-19 symptoms, proper use of personal

protective equipment, social distancing practices within offices, and other protective measures to

ensure patient safety. Id. The task force further stated that dentists should avoid procedures that

they are not comfortable performing based on the need to protect their patients and staff. Id.

    62. This was similar to interim guidance issued by the ADA in April of 2020 regarding the

re-opening of dental practices, which called for the “highest level of PPE available – masks,

goggles and face shield – to help protect patients and the dental team . . .” 52 Other guidance

included calling patients to inquire about their current health status, temperature screening, and

social distancing measures. Id.

    63. The AAO formed its own COVID-19 Task Force, which issued interim guidance for re-

opening, including maintaining a reduced schedule, social distancing, use of high-volume

evacuation during aerosol generating procedures, and proper use of PPE taking into account

whether a procedure is aerosol generating. 53

    64. Dentists and orthodontists had difficulties re-opening their practices in early-to-mid May

because of the unavailability of sufficient PPE. The St. Louis Post-Dispatch reported: “Survey

data from the American Dental Association suggests that many dentists in Missouri don’t have

N95s. Of 125 dental practices surveyed in Missouri the week of May 4, roughly a third had zero

51
   https://sitefinity.ada.org/docs/librariesprovider30/publications/covid/task-force-guidelines-for-mo-dental-
practices_042920.pdf?sfvrsn=2 (accessed 6/22/2020).
52
   https://www.ada.org/en/press-room/news-releases/2020-archives/may/as-dental-practices-resume-operations-ada-
offers-continued-guidance (accessed 6/22/2020).
53
   https://assets-prod-www1.aaoinfo.org/assets-prod-www1/2020/05/PPE-FLOWCHART.pdf (accessed 6/23/2020).

                                                      18
                                                                                                                   Page: 22
N95 masks in stock, according to data from the ADA’s Health Policy Institute.” 54 Moreover,                         Text Deleted
                                                                                                                    "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 22 of 51 PageID #: 287"
                                                                                                                    Annotation Attributes Changed
only 27% of the dental practices surveyed said that they had “more than two weeks’ worth of

N95 masks in stock.” Id.

     65. Nationwide, during the week of May 18, 53.2% of dentists who were closed except for

emergencies stated the reason was an inadequate supply of PPE. 55

     D. The Devastating Impact of the COVID-19 Pandemic on Dental and Orthodontic
        Practices

     66. In the face of the Covid-19 pandemic, Plaintiffs and other Missouri dentists and

orthodontists had no choice but to shut down their practices except to see patients for non-

elective and urgent care. Any reasonable dentist or orthodontist would have shut down except for

such emergencies.

     67. And that is what happened.

     68. As would be expected, these shutdowns had a terrible economic impact on dentists and

orthodontists.

     69. On April 15, 2020, Marko Vujicic, Ph. D., chief economist and vice president of the

ADA’s Health Policy Institute (“HPI”), was quoted as saying that “the coming two to three

months represent a critical juncture for the economic sustainability of many dental practices.” 56

     70. The ADA has conducted a series of nationwide surveys of dentists beginning the week of

March 23, 2020. That week 87% of Missouri dentists’ practices were either completely closed or




54
   https://www.stltoday.com/business/local/dentists-across-st-louis-searching-for-critical-ppe-needed-to-see-
patients/article_bc9c62b3-8279-5888-b4f4-079786fb215b.html (accessed 6/22/2020).
55

https://surveys.ada.org/reports/RC/public/YWRhc3VydmV5cy01ZWMyYjAzMzYxMWNmMTAwMTBiZWU4N
DgtVVJfNWlJWDFFU01IdmNDUlVO (accessed 6/22/20).
56
   https://us.dental-tribune.com/news/dentists-report-financial-impact-of-covid-19-on-their-practices/ (accessed
5/12/2020)

                                                         19
                                                                                                                     Page: 23
closed except for emergency patients. The remainder were open but seeing fewer patients than                          Text Deleted
                                                                                                                      "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 23 of 51 PageID #: 288"

         57                                                                                                           Annotation Attributes Changed
usual.

    71. That was bad enough, but April was devastating to dentists’ practices. By the next

survey, the week of April 6, nationally 97% of dentists were seeing no patients at all or only

emergency patients, with the remainder seeing a smaller volume than usual. For Missouri, that

number was 95% seeing emergency patients at most and the remainder seeing fewer patients

than usual. Eighty percent of Missouri dentists were seeing a patient volume of less than 5% of

the typical level, with another 10% at 5-10% of the typical level. 58

    72. The next survey, the week of April 20, was similar. That week again 97% of dentists in

the United States were completely shut down except possibly for emergencies; the other few

were open but had lower volume than usual. 59

    73. In Missouri that week, 90% were completely closed or seeing only emergency patients,

with the rest seeing fewer patients than usual. 60

    74. Not surprisingly, the financial impact on dentists has been terrible. The week of April 20,

76.9% of dentists collected less than 5% in fees compared to what was typical in their practice,

and another 13.0% collected between 5 and 10%. 61




57
  https://surveys.ada.org/results/public/YWRhc3VydmV5cy1VUl81aUlYMUVTTUh2Y0NSVU4tNWU3Yjg1YTJl
OTQ5N2QwMDE2MjdkZmRh?_ga=2.157748348.732403168.1586962644-
361293844.1518644424#/pages/Page_e3fd2e25-9bbd-43ce-8252-51794094ac72 (accessed 6/24/2020).
58
   Health Policy Institute, COVID-19: Economic Impact on Dental Practices (Week of April 6 Results), available at
https://surveys.ada.org/reports/RC/public/YWRhc3VydmV5cy01ZThkZDViMDA3YTZhODAwMTAzZTViZTgtV
VJfNWlJWDFFU01IdmNDUlVO (accessed 6/24/2020) at 1.
59
   Health Policy Institute, COVID-19: Economic Impact on Dental Practices (Week of April 20 Results), available at
https://surveys.ada.org/reports/RC/public/YWRhc3VydmV5cy01ZTlkYjFlMTRlZDkxOTAwMTU4NTU4ZmItVVJ
fNWlJWDFFU01IdmNDUlVO (accessed 6/24/2020) at 1.
60
   Id. at 4.
61
   Id. at 6.

                                                       20
                                                                                                         Page: 24
     75. Again, Missouri was typical, with 65.7% collecting less than 5% of the typical amount,           Text Deleted
                                                                                                          "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 24 of 51 PageID #: 289"

and another 14.8% collecting between 5-10% during the week of April 20. Only 4.6% collected

even 76% or more of what was typical. 62

     76. The end of March and the full month of April was also devastating for orthodontists.

During the week of March 23, 98.5% of orthodontists in the United States were shut down

except possibly for emergencies, during the week of April 6 that number increased to 99.4%, and

during the week of April 20 that number returned to 98.5%. 63

     77. The financial impact on orthodontists was huge. During the week of April 6, over 50% of

orthodontists in the United States collected less than 10% in fees compared to what was typical

in their practice, and for the week of April 20 over 60% of orthodontists collected less than 10%

of what was typical. 64

     78. In addition, dentists and orthodontists have had to incur extra expenses to re-open.

Plaintiffs have had to buy High Efficiency Air (“HEPA”) filters, protective gowns, face shields,

seat covers, N95 and KN95 masks, fluid-resistant lab coats, additional and higher level

disinfection chemicals and sprays, and plexi-glass barriers, among other things. In addition, their

staffs have had to spend extra time each day calling and screening patients for virus-like

symptoms and they have been unable to treat as many patients because of extra paperwork and

disinfection time.




62
   Economic Impact at 14.
63
   Health Policy Institute, COVID-19: Economic Impact on Dental Practices (Week of April 20 Results by
Specialty), available at
https://www.ada.org/~/media/ADA/Science%20and%20Research/HPI/Files/HPI_COVID_Survey_Specialists.pdf?l
a=en (accessed 6/24/2020) at 1.
64
   Id. at 8.

                                                  21
                                                                                                      Page: 25
   E. The Hartford’s Spectrum Business Owner’s Insurance Policy                                        Text Deleted
                                                                                                       "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 25 of 51 PageID #: 290"

   79. As set forth below, all of Plaintiffs’ policies are substantively identical as it relates to

coverage for their claims.

   80. In exchange for premiums paid to their respective insurers, Plaintiff Levy obtained a

Spectrum Business Owner’s Policy issued by The Hartford, with Hartford Casualty as the

“insurer,” Policy Number 84 SBA RV5801 SA, covering a Policy Period from 10/21/2019 to

10/21/2020 (Exhibit A); Plaintiff Keller obtained a Spectrum Business Owner’s Policy issued by

The Hartford, with Sentinel as the “insurer,” Policy Number 84 SBA UI2461 DV, covering a

Policy Period from 7/15/2019 to 7/15/2020 (Exhibit B); Plaintiff Goldenhersh obtained a

Spectrum Business Owner’s Policy issued by The Hartford, with Twin City as the “insurer,”

Policy Number 76 SBW BD8661 76, covering a Policy Period from 2/01/2020 to 2/01/2021

(Exhibit C); and Plaintiff Moshiri obtained a Spectrum Business Owner’s Policy issued by The

Hartford, with Twin City as the “insurer,” Policy No. 84 SBA BE5261 SA, covering a Policy

Period from 4/1/2019 to 4/1/2020 (with Moshiri Orthodontics listed as the named insured)

(Exhibit D), and a subsequent policy with Sentinel as the “insurer,” Policy Number 84 SBA

PA5682 DV, covering a Policy Period from 4/01/2020 to 4/01/2021 (Exhibit E).

   81. The policies’ Special Property Coverage Form states that the coverage is “for direct

physical loss of or physical damage to Covered Property at the premises described in the

Declarations (also called ‘scheduled premises’ in this policy) caused by or resulting from a

Covered Cause of Loss.” Ex. A at 30; Ex. B at 31; Ex. C at 32; Ex. D at 27; Ex. E at 32 (page

numbers of the exhibits are shown in the lower right).




                                                  22
                                                                                                       Page: 26
    82. In each of the policies, the scheduled premises are the offices where Plaintiffs maintain       Text Deleted
                                                                                                        "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 26 of 51 PageID #: 291"

and conduct their dental or orthodontics practice. Ex. A at 16; Ex. B at 14; Ex. C at 16; Ex. D at

12; Ex. E at 16.

    83. “Covered Property” means the buildings and structures at that address, including fixtures,

machinery, and certain other property. In other words, the Covered Property is the office suites

where Plaintiffs conduct their business. Ex. A at 30; Ex. B at 31; Ex. C at 32; Ex. D at 27; Ex. E

at 32.

    84. The COVID-19 pandemic caused a direct physical loss of each of the Plaintiffs’ Covered

Property at the scheduled premises by denying them the ability to physically access and use the

property in the normal fashion in their business; it is therefore a covered loss.

    85. The coverage provided by the policy includes loss of Business Income:

             We will pay for the actual loss of Business Income you sustain due to the
         necessary suspension of your ‘operations’ during the ‘period of restoration’. The
         suspension must be caused by direct physical loss of or physical damage to
         property at the ‘scheduled premises’, including personal property in the open (or
         in a vehicle) within 1,000 feet of the ‘scheduled premises,’ caused by or resulting
         from a Covered Cause of Loss.

Ex. A at 39; Ex. B at 40; Ex. C at 41; Ex. D at 36; Ex. E at 412.

    86. “Operations” means “your business activities occurring at the ‘scheduled premises ….’”

Ex. A at 53; Ex. B at 54; Ex. C at 55; Ex. D at 50; Ex. E at 55. In other words, that is Plaintiffs’

practice of dentistry or orthodontics.

    87. “Period of restoration” means the period “begin[ning] with the date of direct physical loss

or physical damage caused by or resulting from a Covered Cause of Loss at the ‘scheduled

premises’” and ending when the property is restored. Ex. A at 53; Ex. B at 54; Ex. C at 55; Ex. D

at 50; Ex. E at 55. Thus, it is the period when the property cannot be used for Plaintiffs’

businesses because of the COVID-19 pandemic.


                                                 23
                                                                                                      Page: 27
    88. The policy provides that, for purposes of the above provision, “suspension”                    Text Deleted
                                                                                                       "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 27 of 51 PageID #: 292"

includes “[t]he partial slowdown or complete cessation of your business activities.” Ex. A

at 39; Ex. B at 40; Ex. C at 41; Ex. D at 36; Ex. E at 41. Because Plaintiffs’ business

activities suffered a partial slowdown or complete cessation, they each experienced a

suspension.

    89. COVID-19 is a “Covered Cause of Loss” under the policies. Covered Causes of Loss are

defined as follows:

        RISKS OF DIRECT PHYSICAL LOSS unless the loss is:

        a. Excluded in Section B., EXCLUSIONS; or

        b. Limited in Paragraph A.4. Limitations ….

Ex. A at 31; Ex. B at 32; Ex. C at 33; Ex. D at 28; Ex. E at 33. Because the COVID-19 pandemic

created a risk of direct physical loss, it is a “Covered Cause of Loss” unless excluded or limited.

None of the Exclusions in Section B or the Limitations in Paragraph A.4 apply to COVID-19.

See Ex. A at 31, 45-47; Ex. B at 32, 46-48; Ex. C at 33, 47-49; Ex. D at 28, 42-44; Ex. E at 33,

47-49. Therefore, COVID-19 is a covered cause of loss.

    90. Plaintiffs’ policies also cover their “Extra Expense” for expenditures made necessary by

the COVID-19 pandemic. Ex. A at 39-40; Ex. B. at 40-41; Ex. C at 41-42; Ex. D at 36-37; Ex. E

at 41-42. Specifically, the policies state:

        (1) We will pay reasonable and necessary Extra Expense you incur during the
        ‘period of restoration’ that you would not have incurred if there had been no
        direct physical loss or physical damage to property at the ‘scheduled premises’…
        caused by or resulting from a Covered Cause of Loss.

        ***

        (3) Extra Expense means expense incurred:

                (a) To avoid or minimize the suspension of business and to continue
                ‘operations’:

                                                24
                                                                                                  Page: 28
                       (i) At the ‘scheduled premises’; …                                          Text Deleted
                                                                                                   "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 28 of 51 PageID #: 293"

               (b) To minimize the suspension of business if you cannot continue
               "operations".

               (c) (i) To repair or replace any property; or

                       (ii) … to the extent it reduces the amount of loss that otherwise
                       would have been payable under this Additional Coverage or
                       Additional Coverage o., Business Income.

                       We will only pay for Extra Expense that occurs within 12
                       consecutive months after the date of direct physical loss or
                       physical damage. This Additional Coverage is not subject to the
                       Limits of Insurance.

   91. The policies also cover Plaintiffs’ Extended Business Income for losses that occur after

the property is restored, as follows:

       (1) If the necessary suspension of your ‘operations’ produces a Business Income
       loss payable under this policy, we will pay for the actual loss of
       Business Income you incur during the period that:

               (a) Begins on the date property is actually repaired, rebuilt or replaced and
               ‘operations’ are resumed; and

               (b) Ends on the earlier of:

                       (i) The date you could restore your ‘operations’ with reasonable
                       speed, to the condition that would have existed if no direct physical
                       loss or damage occurred; or

                       (ii) 30 consecutive days after the date determined in (1)(a) above.

               Loss of Business Income must be caused by direct physical loss or
               physical damage at the ‘scheduled premises’ caused by or resulting from a
               Covered Cause of Loss.

               (2) With respect to the coverage provided in this Additional Coverage,
               suspension means:

                       (a) The partial slowdown or complete cessation of your business
                       activities; and

                       (b) That a part or all of the ‘scheduled premises’ is rendered
                       untenantable as a result of a Covered Cause of Loss.


                                                 25
                                                                                                              Page: 29
Ex. A at 40; Ex. B at 41; Ex. C at 42; Ex. D at 37; Ex. E at 42.                                               Text Deleted
                                                                                                               "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 29 of 51 PageID #: 294"
                                                                                                               Text Replaced
       92. Plaintiffs and Class Members are entitled to coverage under the above provisions.                   [Old]: "Defendants Either Denied Coverage or Ignored Plaintiffs’ Claims 93. Each of the Plaintiffs made a claim under their policy for their COVID-19 losses and
                                                                                                               extra expenses. Each of them was either denied or ignored. Defendants deny that the COVID-19 pandemic is a covered cause of loss and refuse to provide any
                                                                                                               coverage whatsoever. Defendants’ denials of Plaintiffs’ claims occurred more than thirty days ago and were vexatious and without reasonable cause, such that
       F. Allegations Regarding the Liability of Hartford Financial Services Group                             Plaintiffs are entitled to additional damages, including a reasonable attorneys’ fee, pursuant to Mo. Rev. Stat. § 375.296 and Mo. Rev. Stat. § 375.420. 1. Plaintiff
                                                                                                               Levy’s Claim 94. Dr. Levy called The Hartford in March 2020 to ask if his losses were covered and was told that they were not."
                                                                                                               [New]: "Allegations Regarding the Liability of Hartford Financial Services Group 93. The following additional allegations show that Defendant Hartford Financial
       93. The following additional allegations show that Defendant Hartford Financial Services                Services Group (for purposes of this section only referred to for clarity as “HFSG”) was"
                                                                                                               Text Deleted
Group (for purposes of this section only referred to for clarity as “HFSG”) was a party to the                 "95."
                                                                                                               Text Replaced
                                                                                                               [Old]: "Despite being told by The Hartford that his losses were not covered, Plaintiff Levy still submitted a written claim on or about May 9, 2020, prior to filing
insurance contracts with each Plaintiff and additionally is the alter ego of the nominal insuring              his original Complaint, and had not received a response at the time of filing his original Complaint."
                                                                                                               [New]: "a party to the insurance contracts with each"

companies. It is therefore liable under those contracts.                                                       Text Deleted
                                                                                                               "96."

       94. Each of the policies, which are nearly 200 pages or longer, refers to “The Hartford”                Text Replaced
                                                                                                               [Old]: "On May 20, 2020, six days after his original Complaint was filed, Plaintiff Levy received a response from James Turner of The Hartford, asking for more
                                                                                                               specifics about the claim. Exhibit G. Some of what The Hartford requested, however, was clearly stated in the original Complaint. For example, The Harford,
vastly more times than it does to the nominal “insurer.” Here
                                                          ere is how the references compare:
                                                                                    compare                    through its adjuster, asked: “Is the Insured’s business closed or is the normal operation of the business suspended for reasons related to the Coronavirus? If so,
                                                                                                               provide all reasons the business is closed or limited?” Ex. G (portion redacted for attorney-client privilege)."
                                                                                                               [New]: "Plaintiff and additionally is the alter ego of the nominal insuring companies. It is therefore liable under those contracts. 94. Each"
 Plaintiff                     Policy         Nominal “Insurer”            References to     References to     Text Deleted
                                                                           The Hartford    supposed insurer    "97."

 Levy                          Ex. A          Hartford Casualty                 75                 2           Text Replaced
                                                                                                               [Old]: "Plaintiff Levy’s counsel responded to The Hartford on May 21, 2020, requesting that it provide a decision on whether it would extend coverage within 7
 Keller                        Ex. B          Sentinel                          80                 2           days. Given that The Hartford had previously informed Plaintiff Levy that his losses were not covered, counsel for Plaintiff Levy explained that they would not
 Goldenhersh                   Ex. C          Twin City                         94                 5           undertake the costs and expense of providing the requested information (much of which was clearly not relevant to the question of coverage) unless The
                                                                                                               Hartford acknowledged it would be accepting coverage. Ex. H."
                               Ex. D          Twin City                         81                 3           [New]: "of the policies, which are nearly 200 pages or longer, refers to “The Hartford” vastly more times than it does"
 Moshiri
                               Ex. E          Sentinel                          82                 2           Text Deleted
                                                                                                               "26"

                                                                                                               Text Deleted
                                                                                                               "99."
       95. Those totals don’t count the Policies’ references to “The Hartford” in the company logo
                                                                                                               Text Deleted
                                                                                                               "100."
below a drawing of a reindeer on the top right of the page. (Those aren’t searchable in the pdfs.)             Text Deleted
                                                                                                               "On May 28, 2020, Plaintiff Levy received an emailed response from Jackie Beamish of The Hartford which again requested information but did not agree to
       96. Nowhere do the policies indicate that “The Hartford” and the name of the nominal                    accept coverage. Ex. I. Thus, The Hartford declined to inform Plaintiff Levy within 7 days that it would be providing coverage."
                                                                                                               Text Replaced
                                                                                                               [Old]: "For example, she asked, “Is the Insured’s business closed or is the normal operation of"
“insurer” are used interchangeably
                          angeably or that the term “The Hartford” is being used to refer to the               [New]: "is how the references compare:"
                                                                                                               Text Replaced
nominal insurer, Sentinel, Twin City, or Hartford Casualty
                                                  Casualty.                                                    [Old]: "In her email, Ms. Beamish stated that she was in possession of both the original claim and the Complaint. Id. Nevertheless, much of what she asked was
                                                                                                               clearly stated in the original Complaint. Id."
                                                                                                               [New]: "the nominal “insurer.” Here"
       97. On The Hartford website, the name “The Hartford” is used to refer to HFSG. Here is its              Text Deleted
                                                                                                               "98."
Investor Relations page, which advertises its insurance business, displays the HFSG stock price,               Table Row(s) Inserted

                                         65
and posts news announcements:                                                                                  Text Replaced
                                                                                                               [Old]: "the business suspended for reasons related to the Coronavirus? If so, provide all reasons the business is closed or limited?” Id. On the second page of
                                                                                                               the Complaint, after referring to recommendations of the CDC and ADA that dentists stop performing non-urgent procedures, Plaintiff alleged: “That same date
                                                                                                               [March 23, 2020], in response to these recommendations and because of the risk of continuing its dental practice during the COVID-19 pandemic, Plaintiff shut
                                                                                                               down its practice.” Plaintiff’s Class Action Complaint, Doc. #1, ¶ 6. Plaintiff also alleged that its loss was not caused by the coronavirus but “by the worldwide
                                                                                                               pandemic ….” Id. ¶ 71."
                                                                                                               [New]: "95. Those totals don’t count the Policies’ references to “The Hartford” in the company logo below a drawing of a reindeer on the top right of the page.
65
     https://ir.thehar
     https://ir.thehartford.com/investor-relations/default.aspx
                                         relations/default.aspx (accessed 10/7/2020).

                                                            26                                                Comments from page 29 continued on next page
                                                                                                              (Those aren’t searchable in the pdfs.) 96. Nowhere do the policies indicate that “The Hartford” and the name"
                                                                                                              Text Deleted
                                                                                                              "101."

Ex. A at 40; Ex. B at 41; Ex. C at 42; Ex. D at 37; Ex. E at 42.                                              Text Deleted
                                                                                                              "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 31 of 51 PageID #: 296"
                                                                                                              Text Replaced
       92. Plaintiffs and Class Members are entitled to coverage under the above provisions.                  [Old]: "Ms. Beamish also asked, “Has the Insured confirmed the presence of Coronavirus at their premises? Ex.H. This was also answered in the original
                                                                                                              Complaint: “There is no evidence that the virus has ever been in his premises.” Plaintiff’s Class Action Complaint ¶ 71."
                                                                                                              [New]: "of the nominal “insurer” are used interchangeably or that the term “The Hartford” is being used"
       F. Allegations Regarding the Liability of Hartford Financial Services Group
                                                                                                              Text Deleted
                                                                                                              "102."
       93. The following additional allegations show that Defendant Hartford Financial Services               Text Deleted
                                                                                                              "103."
Group (for purposes of this section only referred to for clarity as “HFSG”) was a party to the                Text Replaced
                                                                                                              [Old]: "Another reason why Ms. Beamish’s request for this information was not a good faith response is that in its motion to dismiss, Defendant argues that
                                                                                                              there is no coverage simply because of a “virus exclusion” in the policy."
insurance contracts with each Plaintiff and additionally is the alter ego of the nominal insuring             [New]: "to the nominal insurer, Sentinel, Twin City, or"
                                                                                                              Text Replaced
companies. It is therefore liable under those contracts.                                                      [Old]: "The Hartford’s refusal to provide coverage if Plaintiff did not provide information that he had already provided was not a good faith response."
                                                                                                              [New]: "to refer"

                                                                                                              Text Replaced
       94. Each of the policies, which are nearly 200 pages or longer, refers to “The Hartford”               [Old]: "65 Thus, whether Plaintiff’s business closed and why and whether the coronavirus has ever been found in Plaintiff’s premises is irrelevant to The
                                                                                                              Hartford’s reason for contesting coverage. Ms. Beamish was asking for irrelevant information as far as The Hartford was concerned."
                                                                                                              [New]: "Hartford Casualty. 97. On"
vastly more times than it does to the nominal “insurer.” Here
                                                          ere is how the references compare:
                                                                                    compare

 Plaintiff                     Policy        Nominal “Insurer”             References to     References to    Font-size "8.03999" changed to "12".
                                                                           The Hartford    supposed insurer   Annotation Deleted
 Levy                          Ex. A         Hartford Casualty                  75                 2
 Keller                        Ex. B         Sentinel                           80                 2          Text Deleted
 Goldenhersh                   Ex. C         Twin City                          94                 5          "104."

                               Ex. D         Twin City                          81                 3          Text Replaced
 Moshiri                                                                                                      [Old]: "Based on The Hartford and Hartford Casualty’s statement to Dr. Levy that his losses were not covered by his policy, combined with their subsequent
                               Ex. E         Sentinel                           82                 2          failure to accept coverage despite multiple written requests, The Hartford and"
                                                                                                              [New]: "The Hartford website, the name “The Hartford” is used to refer to HFSG. Here is its Investor Relations page, which advertises its insurance business,
                                                                                                              displays the HFSG stock price, and posts news announcements:"
                                                                                                              Annotation Inserted
       95. Those totals don’t count the Policies’ references to “The Hartford” in the company logo
                                                                                                              Text Inserted
below a drawing of a reindeer on the top right of the page. (Those aren’t searchable in the pdfs.)            "65 65"
                                                                                                              Annotation Inserted
       96. Nowhere do the policies indicate that “The Hartford” and the name of the nominal
                                                                                                              Text Inserted
                                                                                                              "https://ir.thehartford.com/investor-relations/default.aspx (accessed 10/7/2020)."
“insurer” are used interchangeably
                          angeably or that the term “The Hartford” is being used to refer to the
                                                                                                              Text Inserted
                                                                                                              "26"
nominal insurer, Sentinel, Twin City, or Hartford Casualty
                                                  Casualty.

       97. On The Hartford website, the name “The Hartford” is used to refer to HFSG. Here is its

Investor Relations page, which advertises its insurance business, displays the HFSG stock price,

and posts news announcements: 65



65
     https://ir.thehar
     https://ir.thehartford.com/investor-relations/default.aspx
                                         relations/default.aspx (accessed 10/7/2020).

                                                            26
                                                                                               Page: 30
                                                                                                Image Inserted


                                                                                                Text Replaced
                                “The Hartford                                                   [Old]: "Hartford Casualty have denied Plaintiff Levy’s claim. 2. Plaintiff Keller’s Claim 105. Dr. Keller submitted a formal claim for her losses on"
                                 is a leader in                                                 [New]: "“The Hartford is a leader in … insurance” HFSG stock price"

                                … insurance”                                                    Graphic Element Deleted


                                                                                                Text Replaced
                                                                                                [Old]: "65 Memorandum of Law in Support Of Defendant Hartford Casualty Insurance Company’s Motion to Dismiss Plaintiff’s Complaint, Doc. #13."
                                                                        HFSG stock              [New]: "Hartford to Announce,” “Announces,” “Declares,” “Announces.”"
                                                                          price
                                                                                                Font-size "6.48" changed to "12".
                                                                                                Text Replaced
                                                                                                [Old]: "The Hartford’s website on March 15, 2020. In response, The Hartford rejected the claim by letter dated June 4, 2020, signed by Charles Weimer, along
                                                                                                with a four-page attachment, explaining the purported basis of its decision. Exhibit J hereto."
                                                                                                [New]: "98. The Latest News at the bottom of that screenshot states: “The"

                                                                                                Text Deleted
                                                                                                "106."
                                                                                                Text Deleted
                                                                                                "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 32 of 51 PageID #: 297"
                                                                                                Text Replaced
                                                                                                [Old]: "explanation attached to The Hartford’s denial letter states that The Hartford based its decision on language of the policy that states, in part, “We will pay
                                                                                                for direct physical loss of or physical damage"
   98. The Latest News at the bottom of that screenshot states:: “The Hartford to Announce,”    [New]: "company referred to as “The Hartford” and doing all this announcing and declaring is unmistakably HFSG. 99. When Plaintiff Goldenhersh renewed its
                                                                                                policy in February 2020, it was thanked for being a loyal customer, not of Twin City, but of “The Hartford”: “a loyal customer of The Hartford” Ex, C at 3. Twin
                                                                                                City doesn’t have “Hartford” in its name. Clearly, this was HFSG that was offering the thanks."
“Announces,” “Declares,” “Announces.” The company referred to as “The Hartford” and doing
                                                                                                Text Replaced
                                                                                                [Old]: "28"
all this announcing and declaring is unmistakably HFSG.                                         [New]: "27"


   99. When Plaintiff Goldenhersh renewed its policy in February 2020, it was thanked for

being a loyal customer, not of Twin City, but of “The Hartford”:

                                      “a loyal
                                    customer of
                                   The Hartford”




Ex, C at 3. Twin City doesn’t have “Hartford” in its name. Clearly, this was HFSG that was

offering the thanks.



                                                  27
                                                                                                  Page: 31
   100. The Moshiri Policy that covered the period from April 1, 2019 to April 1, 2020, showed     Text Replaced
                                                                                                   [Old]: "to Covered Property ….” Ex. J at 3 (emphasis added.)"
                                                                                                   [New]: "100. The Moshiri Policy that covered the period from April 1, 2019 to April 1, 2020, showed Twin City as the nominal insurer. Ex. D at 12."
Twin City as the nominal insurer. Ex. D at 12. However, the policy was not called a “Twin City”    Text Deleted
                                                                                                   "107."

policy. It was referred to as “your Spectrum policy from “The Hartford”:                           Text Replaced
                                                                                                   [Old]: "although The Hartford quoted the policy accurately, it then mis-paraphrased it by stating, “You have not identified any direct physical loss to any
                                                                                                   property"
                                                                                                   [New]: "the policy was not called a “Twin City” policy. It was referred to as “your Spectrum policy from “The Hartford”:"
            “your Spectrum
                                                                                                   Image Inserted
            policy from The
               Hartford”                                                     “At renewal of
                                                                              this policy”         Text Replaced
                                                                                                   [Old]: "from a Covered Cause of Loss – namely"
                                                                                                   [New]: "“your Spectrum policy from The Hartford” “At renewal of this policy”"
                                                                                                   Text Replaced
                                                                                                   [Old]: "at a scheduled premises.” Ex. J at 3 (emphasis added.) The policy covers a loss “of” the property, not to the property. What it covers that happens “to” the
                                                                                                   property is damage, not loss. As described above, there was a necessary suspension of Plaintiff Keller’s operations caused by a loss “of” the property resulting"
                                                                                                   [New]: "Id. at 2. 101. That page says that, when “this policy” is renewed, “WE WILL BE PROVIDING YOU ONLY WITH THOSE DOCUMENTS WHICH HAVE
                                                                                                   CHANGED,” so – in bold-faced underlining to make sure the policyholder gets the message – “YOU SHOULD RETAIN ALL OF THESE DOCUMENTS
                                                                                                   INDEFINTELY.” Id. 102. Moshir did renew and, in the new policy, was thanked for doing so:"



                                                                                                   Font "TimesNewRomanPSMT" changed to "TimesNewRomanPS-ItalicMT".
                                                                                                   Image Inserted
Id. at 2.
                                                                                                   Text Replaced
   101. That page says that, when “this policy” is renewed, “WE WILL BE PROVIDING YOU              [Old]: "29"
                                                                                                   [New]: "28"

ONLY WITH THOSE DOCUMENTS WHICH HAVE CHANGED,” so – in bold-faced

underlining to make sure the policyholder gets the message – “YOU SHOULD RETAIN ALL

OF THESE DOCUMENTS INDEFINTELY.” Id.

   102. Moshir did renew and, in the new policy, was thanked for doing so:




                                              28
                                                                                                          Page: 32
Ex. E at 2.                                                                                                Text Replaced
                                                                                                           [Old]: "the worldwide pandemic – because Plaintiff Keller lost access to the property to conduct its normal dental practice."
                                                                                                           [New]: "Ex. E at 2. 103. However, the party"
      103. However, the party that did the renewing was not Twin City, the “insurer” in the old            Text Deleted
                                                                                                           "108."

policy. In the new policy, the nominal “insurer” of what had been called “this policy” was                 Text Replaced
                                                                                                           [Old]: "The explanation attached to The Hartford’s denial letter also speculates that “even if coverage were otherwise available for loss caused by coronavirus,
                                                                                                           the pollution exclusion could further bar coverage for the loss.” Ex. J at 5 (emphasis added). This was not a ground for rejection of the claim."
Sentinel. Ex. E at 16.                                                                                     [New]: "that did the renewing was not Twin City, the “insurer” in the old policy. In the new policy,"

                                                                                                           Text Deleted
      104. Moreover, because the insurer was only providing pages that had changed, that meant             "109."
                                                                                                           Text Replaced
                                                                                                           [Old]: "The Hartford’s explanation further states that “[t]o the extent you are claiming physical loss or physical damage caused by loss of use or loss of market,
that Plaintiff Moshiri had to keep the “Twin City” policy so that it would know what was in the            coverage would be precluded ….” Ex. J at 5. The Hartford’s explanation does not explain what is meant by “loss of use or loss of market,” which is not a defined
                                                                                                           term in the policy and has no clear meaning."
                                                                                                           [New]: "the nominal “insurer” of what had been called “this policy” was Sentinel. Ex. E at 16. 104. Moreover, because the insurer was only providing pages that
supposed Sentinel policy.                                                                                  had changed, that meant that Plaintiff Moshiri had to keep the “Twin City” policy so"
                                                                                                           Text Deleted
      105. Nowhere does the new policy indicate why there is a new nominal insurer or, in other            "110."
                                                                                                           Text Replaced
                                                                                                           [Old]: "As a last purported basis, The Hartford’s explanation refers to the policy’s virus exclusion (“Virus Exclusion”). Ex. J at 5-6. As described below, that
words, why the party that was supposedly doing the renewing was not the nominal insurer on the             purported basis is left out of the explanation The Hartford makes public on its website for why COVID-19 business losses are not covered."
                                                                                                           [New]: "that it would know what was in the supposed Sentinel policy. 105. Nowhere"
old policy but an entirely different entity.                                                               Text Deleted
                                                                                                           "111."

      106. The signatures of the insurer on each Policy also indicate that HFSG was the real insurer.      Text Deleted
                                                                                                           "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 33 of 51 PageID #: 298"
                                                                                                           Text Replaced
Here’s the signature page:                                                                                 [Old]: "The Virus Exclusion does not exclude Plaintiff Keller’s losses due to the COVID-19 pandemic because those losses were not caused by the presence of a
                                                                                                           virus on the premises of Plaintiff Keller or the members of the Class; they were caused by the COVID-19 pandemic, rather than the presence of coronavirus on
                                                                                                           the property of Plaintiff Keller or the members of the Class. 112. The virus exclusion states: i. "Fungi", Wet Rot, Dry Rot, Bacteria And Virus We will not pay for
                                                                                                           loss or damage caused directly or indirectly by any of the following. Such loss or damage is excluded regardless of any other cause or event that contributes
                                                                                                           concurrently or in any sequence to the loss: (1) Presence, growth, proliferation, spread or any activity of ‘fungi’, wet rot, dry rot, bacteria or virus. Ex. B at 135
                                                                                                           (emphasis added) (see also the same provision in the policies of the other Plaintiffs,"
                                                                                                           [New]: "does the new policy indicate why there is a new nominal insurer or, in other words, why the party that was supposedly doing the renewing was not the
                                                                                                           nominal insurer on the old policy but an entirely different entity. 106. The signatures of the insurer on each Policy also indicate that HFSG was the real insurer.
                                                                                                           Here’s the signature page:"
                                                                                                           Image Inserted


                                                                                                           Text Replaced
                                                                                                           [Old]: "at 135; Ex. C at 127; Ex. D at 127; Ex. E at 136)."
                                                                                                           [New]: "at 28; B at 29; C at 30, D at 25 and E at 30. 107. Note that the signature identifies"
                                                                                                           Text Deleted
                                                                                                           "113."
                                                                                                           Text Replaced
                                                                                                           [Old]: "However, the virus exclusion does not apply to Plaintiffs’ losses (as The Hartford knows because, as shown below, it did not include it"
Ex. A at 28; B at 29; C at 30, D at 25 and E at 30.                                                        [New]: "the signatories as “Our President and Secretary” without saying whose President and Secretary they are. For the President, the answer is that Mr. Elliot is
                                                                                                           President of HFSG."

      107. Note that the signature identifies the signatories as ““Our President and Secretary” without    Annotation Inserted


                                                                                                           Text Replaced
saying whose President and Secretary they are. For the President, the answer is that Mr. Elliot is         [Old]: "on its website as a reason for refusing coverage for losses due to the COVID-19 pandemic). Plaintiffs’ losses were not caused by the presence of viruses
                                                                                                           in their premises. There is no evidence"
                                                                                                           [New]: "66 As for Ms. Levin, on her LinkedIn page as of October 9, 2020, she said 66"
President of HFSG. 66 As for Ms. Levin, on her LinkedIn page as of October 9, 2020, she said

                                                                                                           Font-size "12" changed to "8.03999".

66
     https://www.bloomberg.com/profile/person/3700927 (accessed 11/16/2020).

                                                       29                                                 Comments from page 32 continued on next page
                                                                                                          Annotation Inserted


                                                                                                          Text Inserted
                                                                                                          "https://www.bloomberg.com/profile/person/3700927 (accessed 11/16/2020)."
Ex. E at 2.
                                                                                                          Text Replaced
                                                                                                          [Old]: "30"
      103. However, the party that did the renewing was not Twin City, the “insurer” in the old           [New]: "29"


policy. In the new policy, the nominal “insurer” of what had been called “this policy” was

Sentinel. Ex. E at 16.

      104. Moreover, because the insurer was only providing pages that had changed, that meant

that Plaintiff Moshiri had to keep the “Twin City” policy so that it would know what was in the

supposed Sentinel policy.

      105. Nowhere does the new policy indicate why there is a new nominal insurer or, in other

words, why the party that was supposedly doing the renewing was not the nominal insurer on the

old policy but an entirely different entity.

      106. The signatures of the insurer on each Policy also indicate that HFSG was the real insurer.

Here’s the signature page:




Ex. A at 28; B at 29; C at 30, D at 25 and E at 30.

      107. Note that the signature identifies the signatories as ““Our President and Secretary” without

saying whose President and Secretary they are. For the President, the answer is that Mr. Elliot is

President of HFSG. 66 As for Ms. Levin, on her LinkedIn page as of October 9, 2020, she said



66
     https://www.bloomberg.com/profile/person/3700927 (accessed 11/16/2020).

                                                       29
                                                                                                 Page: 33
that her employer for the past 13 years has also been HFSG, where she was Assistant General       Text Replaced
                                                                                                  [Old]: "the virus has ever been in their premises. Plaintiffs’ losses were caused by the worldwide pandemic and, as recommended by the CDC and dental
                                                                                                  organizations, the need to prevent it from spreading to their employees, patients and others."
             67                                                                                   [New]: "her employer for the past 13 years has also been HFSG, where she was Assistant General Counsel:"
Counsel:
                                                                                                  Annotation Inserted


                                                                                                  Text Inserted
                                                                                                  "67 Experience:"

                                                                                                  Image Inserted


                                                                                                  Text Deleted
                                                                                                  "If"
                                                                                                  Text Deleted
                                                                                                  "114."
                                                                                                  Text Replaced
                                                                                                  [Old]: "had intended to exclude losses that might be related to a pandemic or to a virus in another location than the insured’s property, it could have so
                                                                                                  provided but did not."
                                                                               Experience: The    [New]: "Financial Services Group, Inc., 13 years 108. Ms. Levin has now taken a new position with HFSG"
                                                                                  Hartford        Text Deleted
                                                                                  Financial       "115."
                                                                               Services Group,    Text Replaced
                                                                                Inc., 13 years    [Old]: "Moreover, even if the Virus Exclusion were applicable to the losses of Plaintiff Keller (and the other Plaintiffs and members of the proposed classes),
                                                                                                  under the principles of regulatory estoppel and general public policy, Defendants should be estopped from enforcing it."
                                                                                                  [New]: "and has changed how she shows her employer on her LinkedIn page. She now lists her position as CEO"

                                                                                                  Text Deleted
                                                                                                  "116."
      108. Ms. Levin has now takenn a new position with HFSG and has changed how she shows her
                                                                                                  Text Deleted
                                                                                                  "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 34 of 51 PageID #: 299"
employer on her LinkedIn page. She now lists her position as CEO for Racial Equity with “The
                                                                                                  Text Deleted
                                                                                                  "117."
Harford” and has removed all references to HFSG from her page. However, it is still clear that    Text Replaced
                                                                                                  [Old]: "Specifically, in 2006, two insurance industry trade groups, the Insurance Service Office (“ISO”) and the American Association of Insurance Services
                                                                                                  (“AAIS”), represented hundreds of insurers in a national effort to seek approval from state insurance regulators for the adoption of the Virus Exclusion."
she was Assistant General Counsel of HFSG: 68                                                     [New]: "for Racial Equity"
                                                                                                  Text Replaced
                                                                                                  [Old]: "In filings with state regulators, ISO and AAIS, on behalf of insurers, represented that the adoption of the Virus Exclusion was only meant to “clarify” that
                                                                                                  coverage for “disease-causing agents” has never been in effect, and was never intended to be included, in the property policies."
                                                                                                  [New]: "with “The Harford” and has removed all references to HFSG from her page. However, it is still clear that she was Assistant General Counsel"
                                                                                                  Text Deleted
                                                                                                  "118."
                                                                                                  Annotation Inserted


                                                                                                  Text Inserted
                                                                                                  "68"
                                                                                                  Text Replaced
                                                                                                  [Old]: "In a July 6, 2006, “ISO Circular” entitled “New Endorsements Filed to Address Exclusion of Loss Due to Virus or Bacteria,” ISO represented to"
                                                                                                  [New]: "of HFSG:"

                                                                                                  Image Inserted


                                                                                                  Graphic Element Inserted


                                                                                                  Annotation Inserted


                                                                                                  Text Inserted
67
     https://www.linkedin.com/in/lisa-levin-a2297b4a/ (accessed 10/9/2020).                       "67"
68
     https://www.linkedin.com/in/lisa
     https://www.linkedin.com/in/lisa-levin-a2297b4a/ (accessed 11/15/2020).

                                                         30                                      Comments from page 33 continued on next page
                                                                                                 Text Inserted
                                                                                                 "https://www.linkedin.com/in/lisa-levin-a2297b4a/ (accessed 10/9/2020). 68"

                                                                                                 Annotation Inserted
that her employer for the past 13 years has also been HFSG, where she was Assistant General
                                                                                                 Text Inserted
Counsel: 67                                                                                      "https://www.linkedin.com/in/lisa-levin-a2297b4a/ (accessed 11/15/2020)."
                                                                                                 Text Replaced
                                                                                                 [Old]: "31"
                                                                                                 [New]: "30"




                                                                               Experience: The
                                                                                  Hartford
                                                                                  Financial
                                                                               Services Group,
                                                                                Inc., 13 years


      108. Ms. Levin has now takenn a new position with HFSG and has changed how she shows her

employer on her LinkedIn page. She now lists her position as CEO for Racial Equity with “The

Harford” and has removed all references to HFSG from her page. However, it is still clear that

she was Assistant General Counsel of HFSG: 68




67
     https://www.linkedin.com/in/lisa-levin-a2297b4a/ (accessed 10/9/2020).
68
     https://www.linkedin.com/in/lisa
     https://www.linkedin.com/in/lisa-levin-a2297b4a/ (accessed 11/15/2020).

                                                         30
                                                                                                       Page: 34
     109. Of the companies in the HFSG family, only HFSG is “publicly held,” and only HFSG              Text Replaced
                                                                                                        [Old]: "the state regulatory bodies: While property polices have not been a source of recovery for losses involving contamination by disease-causing agents, the
                                                                                                        spector of pandemic or hitherto unorthodox transmission of infectious material raises the concern that insurers employing such polices may face claims in
makes disclosures under the Securities Exchange Act of 1934
                                                         34 or issues proxy statements. It is           which there are efforts to expand coverage to create sources of recovery for such losses, contrary to policy intent."
                                                                                                        [New]: "109. Of the companies in the HFSG family, only HFSG is “publicly held,” and only HFSG makes disclosures under the Securities Exchange Act of 1934"

                                                                                                        Text Deleted
also significant that Ms. Levin lists no present or former responsibilities for Sentinel, Twin City,    "119."
                                                                                                        Text Replaced
Hartford Casualty or any other company aside from HFSG. They are not mentioned on her page.             [Old]: "Similarly, AAIS, in its “Filing Memorandum” in support of the Virus Exclusion, represented: Property policies have not been, nor were they intended to be,
                                                                                                        a source of recovery for loss, cost or expense caused by disease causing agents. With the possibility of a pandemic, there is concern that claims may result in
                                                                                                        efforts to expand coverage to create recovery for loss where no coverage was originally intended ... This endorsement clarifies that loss, cost, or expense caused
     110. In this case, HFSG presented documents to show that in 2019, Mr. Elliot and Ms. Levin         by, resulting from, or relating to any virus, bacterium, or other microorganism that causes disease, illness, or physical distress or that is capable of causing
                                                                                                        disease, illness, or physical distress is excluded… 120. These representations made by the insurance industry were false."
                                                                                                        [New]: "or issues proxy statements. It is also significant that Ms. Levin lists no present or former responsibilities for Sentinel, Twin City, Hartford Casualty or any
were also President
          President and Secretary of HFSG’s subsidiaries, including Sentinel, Twin City and             other company aside from HFSG. They are not mentioned on her page. 110. In this case, HFSG presented documents"

                                                                                                        Text Deleted
                                                                                                        "121."
Hartford Casualty. However, Quarterly Reports of defendants show that Ms. Levin, was still
                                                                                                        Text Replaced
                                                                                                        [Old]: "By 2006, the time of the state applications to approve the Virus Exclusion, courts had repeatedly found that property insurance policies covered claims
signing as “Secretary” of Sentinel even when she was no longer Secretary of Sentinel.                   involving disease-causing agents, and had held on numerous occasions that any condition making it impossible to use property for"
                                                                                                        [New]: "to show that in 2019, Mr. Elliot and Ms. Levin were also President"

     111. When Plaintiff Keller’s Policy was renewed in 2020, Ms. Levin again signed as “Our            Text Deleted
                                                                                                        "its intended use constituted “physical loss or damage to such property.”"

                                                                                                        Text Deleted
Secretary.” Ex. G at 30. That policy went into effect on July 15, 2020, and bears a “Process            "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 35 of 51 PageID #: 300"
                                                                                                        Text Deleted
Date” of May 6, 2020. Ex. G at 16. However, at least five weeks earlier, on March 31, 2020,             "122."

                                                                                                        Text Deleted
Sentinel’s Secretary was not Ms. Levin but was Kevin F. Barnett, as shown in this quarterly             "123."
                                                                                                        Text Replaced
                                                                                                        [Old]: "The assertions made by the insurance industry and The Hartford to obtain regulatory approval of the Virus Exclusion were misrepresentations and for
statement: 69                                                                                           this reason, among other public policy concerns, The Hartford should be estopped from enforcing the Virus Exclusion to avoid coverage of claims related to the
                                                                                                        COVID-19 pandemic. 124. In securing approval for the adoption of the Virus Exclusion by misrepresenting to the state regulators that the Virus Exclusion would
                                                                                                        not change the scope of coverage, The Hartford effectively narrowed the scope of the insuring agreement without a commensurate reduction in premiums
                                                                                                        charged. 125. Under the doctrine of regulatory estoppel, the Court should not permit The Hartford to benefit from this type"
                                                                                                        [New]: "of HFSG’s subsidiaries, including Sentinel, Twin City and Hartford Casualty. However, Quarterly Reports of defendants show that Ms. Levin, was still
                                                                                                        signing as “Secretary” of Sentinel even when she was no longer Secretary of Sentinel. 111. When Plaintiff Keller’s Policy was renewed in 2020, Ms. Levin again
                                                                                                        signed as “Our Secretary.” Ex. G at 30. That policy went into effect on July 15, 2020, and bears a “Process Date” of May 6, 2020. Ex. G at 16. However, at least five
                                                                                                        weeks earlier, on March 31, 2020, Sentinel’s Secretary was not Ms. Levin but was Kevin F. Barnett, as shown in this quarterly statement:"

                                                                                                        Text Replaced
                                                                                                        [Old]: "Upon information and belief, the state insurance departments relied on the industry’s and The Hartford’s representation in approving the Virus Exclusion
                                                                                                        for inclusion in standard comprehensive policies without a reduction in premiums to balance a reduction in coverage."
                                                                                                        [New]: "and Secretary"

                                                                                                        Annotation Inserted


                                                                                                        Text Inserted
                                                                                                        "69"

                                                                                                        Graphic Element Inserted


                                                                                                        Annotation Inserted


                                                                                                        Text Inserted
                                                                                                        "69"

                                                                                                        Text Inserted
                                                                                                        "https://s24.q4cdn.com/787643700/files/doc_downloads/Statutory/Pool/2020/05/1Q20-Sentinel-Insurance-Company-Ltd.pdf"
                                                                                                        Annotation Inserted

69
 https://s24.q4cdn.com/787643700/files/doc_downloads/Statutory/Pool/2020/05/1Q20
 https://s24.q4cdn.com/787643700/files/doc_downloads/Statutory/Pool/2020/05/1Q20-Sentinel-Insurance-
Company-Ltd.pdf
Company   Ltd.pdf (accessed 11/18/2020) (Ex. H hereto).

                                                    31                                                 Comments from page 34 continued on next page
                                                                                                         Text Inserted
                                                                                                         "(accessed 11/18/2020) (Ex. H hereto)."
                                                                                                         Text Inserted
                                                                                                         "31"
   109. Of the companies in the HFSG family, only HFSG is “publicly held,” and only HFSG

makes disclosures under the Securities Exchange Act of 1934
                                                         34 or issues proxy statements. It is

also significant that Ms. Levin lists no present or former responsibilities for Sentinel, Twin City,

Hartford Casualty or any other company aside from HFSG. They are not mentioned on her page.

   110. In this case, HFSG presented documents to show that in 2019, Mr. Elliot and Ms. Levin

were also President
          President and Secretary of HFSG’s subsidiaries, including Sentinel, Twin City and

Hartford Casualty. However, Quarterly Reports of defendants show that Ms. Levin, was still

signing as “Secretary” of Sentinel even when she was no longer Secretary of Sentinel.

   111. When Plaintiff Keller’s Policy was renewed in 2020, Ms. Levin again signed as “Our

Secretary.” Ex. G at 30. That policy went into effect on July 15, 2020, and bears a “Process

Date” of May 6, 2020. Ex. G at 16. However, at least five weeks earlier, on March 31, 2020,

Sentinel’s Secretary was not Ms. Levin but was Kevin F. Barnett, as shown in this quarterly

statement: 69




69
   https://s24.q4cdn.com/787643700/files/doc_downloads/Statutory/Pool/2020/05/1Q20-Sentinel-Insurance-
   https://s24.q4cdn.com/787643700/files/doc_downloads/Statutory/Pool/2020/05/1Q20
Company-Ltd.pdf
Company     Ltd.pdf (accessed 11/18/2020) (Ex. H hereto).

                                                     31
                                                                                                                   Page: 35
                                                                                                                    Image Inserted


                                                                                                                    Text Inserted
                                                                                                                    "Kevin F. Barnett, Corporate Secretary"

                                                                                                                    Text Replaced
                                                                                                                    [Old]: "of duplicitous conduct before the state regulators. 3. Plaintiff Goldenhersh’s Claim 126. On or about June 5, 2020, Plaintiff Goldenhersh through counsel
                                                                                                                    submitted a formal claim for coverage of its losses."
                                                                                                                    [New]: "112. This was not an exception. Erik Taube, D.M.D., is a dentist in Mascoutah, Illinois, who purchased an insurance policy with a start date of September
                                                                                                                    10, 2020,"

                                                                                                                    Text Deleted
                                                                                                                    "127."
                                                                                                                    Text Replaced
                                                                                                                    [Old]: "In response to the claim, Plaintiffs’ counsel received a voicemail from a representative of The Hartford on June 12, 2020, in which the representative
                                                                                                                    stated that he had a couple of questions regarding Plaintiff Goldenhersh’s claim."
                                                                                                                    [New]: "from The Hartford with Twin City as the nominal insurer. Ex. I at 16. Ms. Levin again signed as “Our Secretary. Id. at 30. That policy has a process date of
                                                                                                                    June 30, 2020. See, e.g., id. at 16. On"
                                                                                                                    Text Deleted
                                                                                      Kevin F.                      "129."
                                                                                       Barnett,                     Text Deleted
                                                                                      Corporate                     "128."

                                                                                      Secretary                     Text Replaced
                                                                                                                    [Old]: "Plaintiffs’ counsel attempted to respond to the Hartford’s representative’s phone call and left a voicemail that same day asking the representative to
                                                                                                                    provide his questions through email."
                                                                                                                    [New]: "that very"
                                                                                                                    Text Replaced
                                                                                                                    [Old]: "To date, Plaintiffs’ counsel have not received such an email from The Hartford and have received no other communication from The Hartford about
                                                                                                                    Plaintiff Goldenhersh’s claim."
                                                                                                                    [New]: "date, Mr. Barnett, not Ms. Levin, was Secretary"
                                                                                                                    Text Deleted
                                                                                                                    "130."

                                                                                                                    Text Deleted
                                                                                                                    "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 36 of 51 PageID #: 301"
     112. This was not an exception. Erik Taube, D.M.D., is a dentist in Mascoutah, Illinois, who                   Annotation Inserted


purchased an insurance policy with a start date of September 10, 2020, from The Hartford with                       Text Inserted
                                                                                                                    "70"

                                                                                                                    Text Replaced
Twin City as the nominal insurer. Ex. I at 16. Ms. Levin again signed as “Our Secretary. Id. at                     [Old]: "Based on The Hartford’s failure to respond to Plaintiffs’ counsel’s request, in addition to The Hartford’s public denial of coverage as set forth on its
                                                                                                                    website, addressed below, Plaintiff Goldenhersh construes The Hartford and"
                                                                                                                    [New]: "of Twin City:"
30. That policy has a process date of June 30, 2020. See, e.g., id.
                                                                id at 16. On that very date, Mr.
                                                                                                                    Graphic Element Inserted

                                              City 70
Barnett, not Ms. Levin, was Secretary of Twin City:
                                                                                                                    Annotation Inserted


                                                                                                                    Text Replaced
                                                                                                                    [Old]: "Twin City’s conduct as a denial of her claim. 4. Plaintiff Moshiri’s Claim 131. In mid-April"
                                                                                                                    [New]: "70 See Twin City’s Quarterly Statement As of June 30, 2020, available at"



                                                                                                                    Font-size "12" changed to "6.48".

                                                                                                                    Text Inserted
                                                                                                                    "https://s24.q4cdn.com/787643700/files/"
70
   See Twin City’s Quarterly Statement As of June 30, 2020, available at https://s24.q4cdn.com/787643700/files/     Annotation Inserted
doc_downloads/Statutory/Pool/2020/q2/2Q20
doc_downloads/Statutory/Pool/2020/q2/2Q20-Twin-City-Fire-Insurance-Company.pdf
                                                     City               Company.pdf (accessed 11/182020) (Ex.
J.) Mr. Bradford had been Secretary since at least March 31, 2020. See Quarterly Statement As of March 31, 2020,
                                                                                                                    Text Replaced
available at https://s24.q4cdn.com/787643700/files/doc_downloads/Statutory/Pool/2020/05/1Q20
             https://s24.q4cdn.com/787643700/files/doc_downloads/Statutory/Pool/2020/05/1Q20-Twin-City-Fire-
                                                                                                      City          [Old]: "of 2020, Plaintiff Moshiri made a claim for coverage"
Insurance-Company.pdff
           Company.pdf (accessed 11/18/2020).

                                                       32                                                          Comments from page 35 continued on next page
                                                                                                                   [New]: "doc_downloads/Statutory/Pool/2020/q2/2Q20-Twin-City-Fire-Insurance-Company.pdf (accessed 11/182020) (Ex. J.) Mr. Bradford had been Secretary
                                                                                                                   since at least March 31, 2020. See Quarterly Statement As of March 31, 2020, available at"



                                                                                                                   Font-style changed.
                                                                                                                   Font-size "12" changed to "9.96001".
                                                                                                                   Font-color changed.

                                                                                                                   Annotation Inserted


                                                                                                                   Text Inserted
                                                                                                                   "https://s24.q4cdn.com/787643700/files/doc_downloads/Statutory/Pool/2020/05/1Q20-Twin-City-FireInsurance-Company.pdff"
                                                                                                                   Annotation Inserted


                                                                                                                   Text Inserted
                                                                                                                   "(accessed 11/18/2020)."




                                                                                      Kevin F.
                                                                                       Barnett,
                                                                                      Corporate
                                                                                      Secretary




   112. This was not an exception. Erik Taube, D.M.D., is a dentist in Mascoutah, Illinois, who

purchased an insurance policy with a start date of September 10, 2020, from The Hartford with

Twin City as the nominal insurer. Ex. I at 16. Ms. Levin again signed as “Our Secretary. Id. at

30. That policy has a process date of June 30, 2020. See, e.g., id.
                                                                id at 16. On that very date, Mr.

                                              City 70
Barnett, not Ms. Levin, was Secretary of Twin City:




70
   See Twin City’s Quarterly Statement As of June 30, 2020, available at https://s24.q4cdn.com/787643700/files/
doc_downloads/Statutory/Pool/2020/q2/2Q20-Twin-City-Fire-Insurance-Company.pdf
doc_downloads/Statutory/Pool/2020/q2/2Q20            City               Company.pdf (accessed 11/182020) (Ex.
J.) Mr. Bradford had been Secretary since at least March 31, 2020. See Quarterly Statement As of March 31, 2020,
available at https://s24.q4cdn.com/787643700/files/doc_downloads/Statutory/Pool/2020/05/1Q20
             https://s24.q4cdn.com/787643700/files/doc_downloads/Statutory/Pool/2020/05/1Q20-Twin-City-Fire-
                                                                                                      City
Insurance-Company.pdff
           Company.pdf (accessed 11/18/2020).

                                                       32
                                                                                                   Page: 36
                                                                                                    Image Inserted


                                                                                                    Text Inserted
                                                                                                    "Kevin F. Barnett, Corporate Secretary"

                                                                                                    Text Replaced
                                                                                                    [Old]: "of its losses to The Hartford over the phone on two separate occasions and was told both times that there was no coverage for its losses under its
                                                                                                    policies. The Hartford did not give Plaintiff Moshiri"
                                                                                                    [New]: "113. The fact that an Assistant General Counsel of HFSG was signing policies of HFSG’s subsidiaries as “Our Secretary” even though someone else was
                                                                                                    the Secretary of those subsidiaries shows that the companies are simply interchangeable entities. 114. The only other signatory on the policies is that of Susan
                                                                                                    L. Castaneda, shown as Authorized Representative on the Declarations pages. See Ex. A at 16, B at 15, C at 17, D at 12, and E at 16. 115. According to her page
                                                                                                    on LinkedIn, Ms. Castaneda is Vice President and P&C Compliance Officer of “The Hartford,” where she has worked for nearly 15 years; her page doesn’t
                                                                                                    mention Sentinel, Twin City or Hartford Casualty, just The Hartford:"
                                                                                                    Annotation Inserted


                                                                                                    Text Inserted
                                                                                                    "71 71"
                                                                                                    Annotation Inserted
                                                                                   Kevin F.
                                                                                    Barnett,        Text Inserted
                                                                                   Corporate        "https://www.linkedin.com/in/susan-castaneda-8479b950/ (accessed 10/9/2020)."

                                                                                   Secretary        Text Inserted
                                                                                                    "33"




      113. The fact that an Assistant General Counsel of HFSG was signing policies of HFSG’s

subsidiaries as “Our Secretary” even though someone else was the Secretary of those

subsidiaries shows that the companies are simply interchangeable entities.

      114. The only other signatory on the policies is that of Susan L. Castaneda, shown as

Authorized Representative on the Declarations pages. See Ex. A at 16, B at 15, C at 17, D at 12,

and E at 16.

      115. According to her page on LinkedIn, Ms. Castaneda is Vice President and P&C

Compliance Officer of “The Hartford,” where she has worked for nearly 15 years; her page

doesn’t mention Sentinel, Twin City or Hartford Casualty, just The Hartford: 71



71
     https://www.linkedin.com/in/susan
     https://www.linkedin.com/in/susan-castaneda-8479b950/ (accessed 10/9/2020).

                                                        33
                                                                                                          Page: 37
                                                                                                           Image Inserted


                                                                                                           Text Replaced
                                                                                                           [Old]: "the courtesy of a written response explaining the reasons for its denial."
                                                                                                           [New]: "116. In her case, “The Hartford” unmistakably means HFSG. Ms. Castaneda is shown on the website of a Compliance conference in May 2019 speaking
                                                                                                           on a panel and identified as being “of the Hartford Financial Services Group.”"
                                                                                                           Annotation Inserted


                                                                                                           Text Inserted
                                                                                                           "72 “Susan Castaneda (left)"
                                                                                                           Image Inserted


                                                                                                           Text Deleted
                                                                                                           "G."
                                                                                                           Text Replaced
                                                                                                           [Old]: "The Hartford’s Improper Public Denial of Coverage 132. The Hartford states the purported basis"
                                                                                                           [New]: "of The Hartford Financial Services Group” 117. In other words, Ms. Castaneda is a compliance officer with HFSG, calls her employer “The Hartford,” and
                                                                                                           signed Plaintiff’s insurance policies as the “Authorized Representative.”"



                                                                                                           Font "TimesNewRomanPS-BoldMT" changed to "TimesNewRomanPSMT".
                                                                                                           Graphic Element Inserted


                                                                                                           Annotation Inserted
   116. In her case, “The Hartford” unmistakably means HFSG. Ms. Castaneda is shown on the
                                                                                                           Text Inserted
website of a Compliance conference in May 2019 speaking on a panel and identified as being “of             "72"
                                                                                                           Text Replaced
the Hartford Financial Services Group.” 72                                                                 [Old]: "of its denial of coverage on its web site: COVID-19 Business Interruption Claims We’re closely monitoring COVID-19,"
                                                                                                           [New]: "https://www.complianceweek.com/best-of-cw2019/photos-compliance-week-2019/27132.article (accessed 10/9/2020). To see her photo, one must
                                                                                                           scroll through a number of pictures."




                                                                          “Susan Castaneda                 Font-style changed.
                                                                                                           Font-size "12" changed to "9.96001".
                                                                             (left) of The                 Font-color changed.
                                                                          Hartford Financial               Text Inserted
                                                                           Services Group”                 "34"




   117. In other words, Ms. Castaneda is a compliance officer with HFSG, calls her employer

“The Hartford,” and signed Plaintiff’s insurance policies as the “Authorized Representative.”




72
   https://www.complianceweek.com/best-of-cw2019/photos-compliance-week-2019/27132.article
   https://www.complianceweek.com/best-of-of cw2019/photos-compliance-week-2019/27132.article (accessed
10/9/2020). To see her photo, one must scroll through a number of pictures.

                                                     34
                                                                                                              Page: 38
      118. In addition, two individuals, Jackie Beamish and Charles Weimer, who have been                      Text Replaced
                                                                                                               [Old]: "and we know it’s affecting businesses across the country. Although most property insurance includes business interruption coverage, coverage may be
                                                                                                               unavailable or limited because viruses generally do not cause physical loss or damage to property as required by the policy. If you want to submit a claim for
 publicly identified as being employed by HFSG signed letters denying claims for coverage of                   your business, click below."
                                                                                                               [New]: "118. In addition, two individuals, Jackie Beamish and Charles Weimer, who have been publicly identified as being employed by HFSG signed letters
                                                                                                               denying claims for coverage of COVID-19 losses. Ex. K"
 COVID-19 losses. Ex. K and L. On Ms. Beamish’s letter, she identified herself as “Inside Claim                Annotation Deleted


 Rep.” On Facebook, she identifies her position as Claims Adjuster,
                                                          Adjuster, not with Hartford Casualty,
                                                          Ad                                                   Text Replaced
                                                                                                               [Old]: "66 133. This explanation is illogical and a sham because The Hartford knows that viruses can cause physical loss of or damage to property under the
                                                                                                               policies. For that reason, as shown above, the policies include a Virus Exclusion, which excludes some coverages resulting from viruses. That exclusion, which
 the nominal insurer of the Levy Policy, but with Hartford Financial Services Group: 73                        was added in or about 2006, appears on a page headed with this statement: “THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.” Ex."
                                                                                                               [New]: "and L. On Ms. Beamish’s letter, she identified herself as “Inside Claim Rep.” On Facebook, she identifies her position as Claims Adjuster, not with
                                                                                                               Hartford Casualty, the nominal insurer of the Levy Policy, but with Hartford Financial Services Group: 73 “Claims adjustor"

“Claims adjustor at
Hartford Financial                                                                                             Font-size "8.03999" changed to "12".
 Services Group”                                                                                               Image Inserted


                                                                                                               Text Deleted
                                                                                                               "A at 135; Ex."
                                                                                                               Text Replaced
                                                                                                               [Old]: "B at 135; Ex."
                                                                                                               [New]: "at Hartford Financial Services Group” 119. Mr. Weimer signed the letter denying the Keller claim. Ex. L"
                                                                                                               Text Deleted
                                                                                                               "C at 127; Ex. D at 127; Ex."
                                                                                                               Text Replaced
      119. Mr. Weimer signed the letter denying the Keller claim. Ex. L at
                                                                        a 3. According to                      [Old]: "E at 136. 134. If"
                                                                                                               [New]: "at 3. According to Zoominfo.com, he also works for HFSG."
 Zoominfo.com, he also works for HFSG. 74                                                                      Annotation Inserted


      120. In a submission in this case, HFSG presented evidence to show that Ms. Castaneda, Ms.               Text Replaced
                                                                                                               [Old]: "a virus, even one that was present or active in the property, does not cause physical loss of or damage to the property, there would have been absolutely
                                                                                                               no reason for Defendants to change the policy by excluding viruses under certain conditions or to state in the policy that the 66"
 Beamish and Mr. Weimer were all employees of a separate subsidiary of HFSG, Hartford Fire                     [New]: "74 120. In a submission in this case, HFSG presented evidence to show that Ms. Castaneda, Ms. Beamish and Mr. Weimer were all employees of a
                                                                                                               separate subsidiary of HFSG, Hartford Fire Insurance Company (“Hartford Fire”). There is a good reason for that. The vast majority of those in the Hartford
                                                                                                               Family are employed by Hartford Fire. That seems to be where they put their employees, regardless of where they supposedly do their work. In its most recent
 Insurance Company (“Hartford Fire”). There is a good reason for that. The vast majority of those              Form 10-K, The Hartford told the SEC that it had 19,500 employees."



 in the Hartford Family are employed by Hartford Fire. That seems to be where they put their                   Font-size "12" changed to "8.03999".
                                                                                                               Text Deleted
 employees, regardless of where they supposedly do their work. In its most recent Form 10-K,                   "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 37 of 51 PageID #: 302"
                                                                                                               Annotation Attributes Changed
 The Hartford told the SEC that it had 19,500 employees. 75 Yet, according to Dun & Bradstreet,
                                                                                                               Text Replaced
 fully 89%, or 17,399 to be exact, are employed by Hartford Fire. 76                                           [Old]: "https://www.thehartford.com/commercial-property-insurance/claims (accessed 5/13/2020) (emphasis added)."
                                                                                                               [New]: "75 Yet, according"



                                                                                                               Font-style changed.
                                                                                                               Font-size "9.96001" changed to "8.03999".
 73                                                                                                            Font-color changed.
    https://www.facebook.com/Jbeamer43 (accessed 9/9/2020).
 74
    E https://www.zoominfo.com/p/Charles-Weimer/-1814767848 (accessed 9/9/2020).                               Text Replaced
 75                                                                                                            [Old]: "provision changes"
    2019 SEC Form 10-K, available at https://d18rn0p25nwr6d.cloudfront.net/CIK-0000874766/4bf6650d-8159-
                                     https://d18rn0p25nwr6d.cloudfront.net/CIK                                 [New]: "to Dun & Bradstreet, fully 89%, or 17,399 to be exact, are employed by Hartford Fire."
 494e-815e-ee7336e7fa38.pdf (accessed 10/1/2020) at 19.
 76
    https://www.dnb.com/business-directory/company-profiles.hartford_fire_insurance_company.9e5d672855a329d
                                 directory/company profiles.hartford_fire_insurance_company.9e5d672855a329d    Annotation Inserted
 5f557f8e8eb47d7b7.html (accessed 10/15/2020.

                                                     35                                                       Comments from page 38 continued on next page
                                                                                                              Text Inserted
                                                                                                              "76 73"

      118. In addition, two individuals, Jackie Beamish and Charles Weimer, who have been                     Annotation Inserted


                                                                                                              Text Inserted
 publicly identified as being employed by HFSG signed letters denying claims for coverage of                  "https://www.facebook.com/Jbeamer43 (accessed 9/9/2020). 74 E"
                                                                                                              Annotation Inserted
 COVID-19 losses. Ex. K and L. On Ms. Beamish’s letter, she identified herself as “Inside Claim
                                                                                                              Text Inserted
 Rep.” On Facebook, she identifies her position as Claims Adjuster,
                                                          Adjuster, not with Hartford Casualty,
                                                          Ad                                                  "https://www.zoominfo.com/p/Charles-Weimer/-1814767848 (accessed 9/9/2020). 75 2019 SEC Form 10-K, available at https://d18rn0p25nwr6d.cloudfront.net/
                                                                                                              CIK-0000874766/4bf6650d-8159494e-815e-ee7336e7fa38.pdf (accessed 10/1/2020) at 19. 76"
                                                                                                              Annotation Inserted
 the nominal insurer of the Levy Policy, but with Hartford Financial Services Group: 73
                                                                                                              Text Inserted
                                                                                                              "https://www.dnb.com/business-directory/company-profiles.hartford_fire_insurance_company.9e5d672855a329d"
“Claims adjustor at
                                                                                                              Annotation Inserted
Hartford Financial
 Services Group”                                                                                              Text Inserted
                                                                                                              "5f557f8e8eb47d7b7.html (accessed 10/15/2020."
                                                                                                              Text Replaced
                                                                                                              [Old]: "33"
                                                                                                              [New]: "35"




      119. Mr. Weimer signed the letter denying the Keller claim. Ex. L at
                                                                        a 3. According to

 Zoominfo.com, he also works for HFSG. 74

      120. In a submission in this case, HFSG presented evidence to show that Ms. Castaneda, Ms.

 Beamish and Mr. Weimer were all employees of a separate subsidiary of HFSG, Hartford Fire

 Insurance Company (“Hartford Fire”). There is a good reason for that. The vast majority of those

 in the Hartford Family are employed by Hartford Fire. That seems to be where they put their

 employees, regardless of where they supposedly do their work. In its most recent Form 10-K,

 The Hartford told the SEC that it had 19,500 employees. 75 Yet, according to Dun & Bradstreet,

 fully 89%, or 17,399 to be exact, are employed by Hartford Fire. 76




 73
    https://www.facebook.com/Jbeamer43 (accessed 9/9/2020).
 74
    E https://www.zoominfo.com/p/Charles-Weimer/-1814767848 (accessed 9/9/2020).
 75
    2019 SEC Form 10-K, available at https://d18rn0p25nwr6d.cloudfront.net/CIK-0000874766/4bf6650d-8159-
                                     https://d18rn0p25nwr6d.cloudfront.net/CIK
 494e-815e-ee7336e7fa38.pdf (accessed 10/1/2020) at 19.
 76
    https://www.dnb.com/business-directory/company-profiles.hartford_fire_insurance_company.9e5d672855a329d
                                 directory/company profiles.hartford_fire_insurance_company.9e5d672855a329d
 5f557f8e8eb47d7b7.html (accessed 10/15/2020.

                                                     35
                                                                                                     Page: 39
   121. According to a California court, “[w]ith the exception of a single foreign subsidiary, the    Text Replaced
                                                                                                      [Old]: "the policy. The fact that Defendants felt the need to include an exclusion for viruses shows that Defendants know that viruses most certainly can cause
                                                                                                      loss of or damage to the property. V. CLASS ALLEGATIONS"
individual employees of all of the HFSG subsidiaries … are each employed by and paid by               [New]: "121. According to a California court, “[w]ith the exception of a single foreign subsidiary, the individual employees of all of the HFSG subsidiaries … are
                                                                                                      each employed by and paid by Hartford Fire.” Demery v. Hartford Underwriters Ins. Co., 2008 WL 534721, at *6 (Cal. App. 2008). 122. By that measure, Sentinel,
                                                                                                      Twin City, and Hartford Casualty have no employees at all and couldn’t do anything, much less issue insurance policies or pay claims. They appear to just be
                                                                                                      shells. 123. And that also appears to be why these nominal employees"
Hartford Fire.” Demery v. Hartford Underwriters Ins. Co., 2008 WL 534721, at *6 (Cal. App.
                                                                                                      Text Deleted
                                                                                                      "135."
2008).
                                                                                                      Text Replaced
                                                                                                      [Old]: "Plaintiffs bring this action on behalf of themselves and as a representative of all others who are similarly situated. Pursuant to Rules 23(a), (b)(2), and/or
   122. By that measure, Sentinel, Twin City, and Hartford Casualty have no employees at all          (b)(3) of the Federal Rules of Civil Procedure, Plaintiffs seek certification of the following classes and subclasses: All persons and entities operating dental
                                                                                                      practices in Missouri with Business Income (including Extended Business Income) coverage issued by Defendants that made claims with any Defendant for
                                                                                                      suspension (i.e., the partial slowdown or complete cessation of their business activities) of business related to COVID-19,"
and couldn’t do anything, much less issue insurance policies or pay claims. They appear to just       [New]: "of Hartford Fire publicly represent themselves as employees of HFSG – in other words, it’s all basically one entity. 124. The above facts show that HFSG
                                                                                                      is a party to the Policies. 125. The above facts also show that Sentinel, Twin City and Hartford Casualty are the alter egos of HFSG. 126. The above facts show
                                                                                                      that Sentinel, Twin City and Hartford Casualty are so dominated by HFSG as to be a mere instrument of HFSG and indistinct from it. 127. The above facts show
be shells.                                                                                            that Sentinel, Twin City and Hartford Casualty are controlled and influenced by HFSG. 128. The above facts show that the corporate cloak was used as a
                                                                                                      subterfuge to defeat public convenience, to justify a wrong, or to perpetrate a fraud. 129. The public inconvenience, wrong, or fraud that the corporate cloak is
                                                                                                      being used to defeat has to do with the many lawsuits brought against HFSG and its subsidiaries for coverage of business income losses due to COVID-19."
   123. And that also appears to be why these nominal employees of Hartford Fire publicly             Text Inserted
                                                                                                      "36"
represent themselves as employees of HFSG – in other words, it’s all basically one entity.

   124. The above facts show that HFSG is a party to the Policies.

   125. The above facts also show that Sentinel, Twin City and Hartford Casualty are the alter

egos of HFSG.

   126. The above facts show that Sentinel, Twin City and Hartford Casualty are so dominated

by HFSG as to be a mere instrument of HFSG and indistinct from it.

   127. The above facts show that Sentinel, Twin City and Hartford Casualty are controlled and

influenced by HFSG.

   128. The above facts show that the corporate cloak was used as a subterfuge to defeat public

convenience, to justify a wrong, or to perpetrate a fraud.

   129. The public inconvenience, wrong, or fraud that the corporate cloak is being used to defeat

has to do with the many lawsuits brought against HFSG and its subsidiaries for coverage of

business income losses due to COVID-19.




                                                36
                                                                                                                Page: 40
     130. Hartford entities have been sued in more than 200 COVID-19 cases, with more filed                      Text Replaced
                                                                                                                 [Old]: "and for which Defendants have denied a claim for the losses or have otherwise failed to acknowledge or accept as a covered loss, or pay for the covered
                                                                                                                 losses (the “Business Income Coverage Class”). All persons and entities operating orthodontics practices in Missouri with Business Income (including Extended
              77                                                                                                 Business Income) coverage issued by Defendants that made claims with any Defendant for suspension (i.e., the partial slowdown or complete cessation of their
every week. Many are class actions, some nationwide, many state-wide and not limited to a                        business activities) of business related to COVID-19, and for which Defendants have denied a claim for the losses or have otherwise failed to acknowledge or
                                                                                                                 accept as a covered loss, or pay for the covered losses (the “Orthodontics Business Income Coverage Subclass”). All persons and entities operating dental
                                                                                                                 practices in Missouri with Extra Expense coverage issued by Defendants that made claims with any Defendant for Extra Expense Coverage related to COVID-19
particular industry group as this case is. 78 Damages – the total losses due to COVID-19                         and for which Defendants have denied a claim for the expenses or have otherwise failed"
                                                                                                                 [New]: "130. Hartford entities have been sued in more than 200 COVID-19 cases, with more filed every week. 77 Many are class actions, some nationwide, many
                                                                                                                 state-wide and not limited to a particular industry group as this case is. 78 Damages – the total losses due to COVID-19 shutdowns of all Hartford insureds –
shutdowns of all Hartford insureds – may be inconceivably huge, more than the subsidiaries can                   may be inconceivably huge, more than the subsidiaries can pay themselves. 131. Thus, the corporate cloak is being used to avoid having to pay Business
                                                                                                                 Income losses that HFSG owes or potentially owes from a huge national catastrophe such as the COVID-19 pandemic. 132. Moreover, the wrong caused by
                                                                                                                 HFSG’s control of Sentinel, Twin City and Hartford Casualty is the proximate cause of injury to Plaintiffs and Class Members who dealt with Sentinel, Twin City
pay themselves.                                                                                                  and Hartford Casualty. G. Defendants Either Denied Coverage or Ignored Plaintiffs’ Claims 133. Each of the Plaintiffs made a claim under their policy for their
                                                                                                                 COVID-19 losses and extra expenses. Each of them was either denied or ignored. Defendants deny that the COVID-19 pandemic is a covered cause of loss and
                                                                                                                 refuse to provide any coverage whatsoever. Defendants’ denials of Plaintiffs’ claims occurred more than thirty days ago and were vexatious and without
     131. Thus, the corporate cloak is being used to avoid having to pay Business Income losses                  reasonable cause, such that Plaintiffs are entitled to additional damages, including a reasonable attorneys’ fee, pursuant to Mo. Rev. Stat. § 375.296 and Mo.
                                                                                                                 Rev. Stat."

that HFSG owes or potentially owes from a huge national catastrophe such as the COVID-19                         Text Inserted
                                                                                                                 "§ 375.420."

pandemic.                                                                                                        Text Replaced
                                                                                                                 [Old]: "to acknowledge or accept as a covered expense, or pay for the covered expenses (the “Extra Expense Coverage Class”). All persons and entities operating
                                                                                                                 orthodontics practices"
     132. Moreover, the wrong caused by HFSG’s control of Sentinel, Twin City and Hartford                       [New]: "1. Plaintiff Levy’s Claim 134. Dr. Levy called The Hartford in March 2020 to ask if his losses were covered and was told that they were not."



Casualty is the proximate cause of injury to Plaintiffs and Class Members who dealt with                         Font "TimesNewRomanPSMT" changed to "TimesNewRomanPS-BoldMT".
                                                                                                                 Graphic Element Inserted
Sentinel, Twin City and Hartford Casualty.
                                                                                                                 Annotation Inserted
     G. Defendants Either Denied Coverage or Ignored Plaintiffs’ Claims
                                                                                                                 Text Inserted
                                                                                                                 "77"
     133. Each of the Plaintiffs made a claim under their policy for their COVID-19 losses and
                                                                                                                 Text Replaced
                                                                                                                 [Old]: "in Missouri with Extra Expense coverage issued"
extra expenses. Each of them was either denied or ignored. Defendants deny that the COVID-19                     [New]: "https://cclt.law.upenn.edu/ (accessed 11/15/2020). 78 See Hartford’s Resp. in Opp. to Order to Show Cause Purs. to 28 U.S.C.§ 1407, Doc. 146 in MDL
                                                                                                                 No. 2963, at 13-17."

pandemic is a covered cause of loss and refuse to provide any coverage whatsoever. Defendants’
                                                                                                                 Font-style changed.
denials of Plaintiffs’ claims occurred more than thirty days ago and were vexatious and without                  Font-size "12" changed to "9.96001".
                                                                                                                 Font-color changed.
                                                                                                                 Text Replaced
reasonable cause, such that Plaintiffs are entitled to additional damages, including a reasonable                [Old]: "34"
                                                                                                                 [New]: "37"
attorneys’ fee, pursuant to Mo. Rev. Stat. § 375.296 and Mo. Rev. Stat. § 375.420.

     1. Plaintiff Levy’s Claim

     134. Dr. Levy called The Hartford in March 2020 to ask if his losses were covered and was

told that they were not.



77
   https://cclt.law.upenn.edu/ (accessed 11/15/2020).
78
   See Hartford’s Resp. in Opp. to Order to Show Cause Purs. to 28 U.S.C.§ 1407, Doc. 146 in MDL No. 2963, at
13-17.

                                                      37
                                                                                                    Page: 41
  135. Despite being told by The Hartford that his losses were not covered, Plaintiff Levy still     Text Replaced
                                                                                                     [Old]: "by Defendants that made claims with any Defendant for Extra Expense Coverage related to COVID-19 and for which Defendants have denied a claim for
                                                                                                     the expenses or have otherwise failed to acknowledge or accept as a covered expense, or pay for the covered expenses (the “Orthodontics Extra Expense
submitted a written claim on or about May 9, 2020, prior to filing his original Complaint, and       Coverage Subclass”)."
                                                                                                     [New]: "Despite being told by The Hartford that his losses were not covered, Plaintiff Levy still submitted a written claim on or about May 9, 2020, prior to filing
                                                                                                     his original Complaint, and had not received a response at the time of filing his original Complaint."
had not received a response at the time of filing his original Complaint.                            Text Inserted
                                                                                                     "135."

  136. On May 20, 2020, six days after his original Complaint was filed, Plaintiff Levy received     Text Replaced
                                                                                                     [Old]: "Excluded from each of the above Classes are Defendants, including any entity in which Defendants have a controlling interest, is a parent or subsidiary,
                                                                                                     or which is controlled by"
a response from James Turner of The Hartford, asking for more specifics about the claim.             [New]: "On May 20, 2020, six days after his original Complaint was filed, Plaintiff Levy received a response from James Turner of The Hartford, asking for more
                                                                                                     specifics about the claim. Exhibit M. Some of what The Hartford requested, however, was clearly stated in the original Complaint. For example, The Harford,
                                                                                                     through its adjuster, asked: “Is the Insured’s business closed or is"
Exhibit M. Some of what The Hartford requested, however, was clearly stated in the original          Text Deleted
                                                                                                     "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 38 of 51 PageID #: 303"
Complaint. For example, The Harford, through its adjuster, asked: “Is the Insured’s business         Text Deleted
                                                                                                     "137."

closed or is the normal operation of the business suspended for reasons related to the               Text Replaced
                                                                                                     [Old]: "Defendants, as well as the officers, directors, affiliates, legal representatives, predecessors, successors, and assigns of Defendants. Also excluded are the
                                                                                                     judges and court personnel in this case and any members of their immediate families."
Coronavirus? If so, provide all reasons the business is closed or limited?” Ex. M (portion           [New]: "the normal operation of the business suspended for reasons related to"
                                                                                                     Text Replaced
                                                                                                     [Old]: "Plaintiffs reserve the right to amend or modify the Class definitions with greater specificity or division into subclasses after having"
redacted for attorney-client privilege).                                                             [New]: "the Coronavirus? If so, provide all reasons the business is closed or limited?” Ex. M (portion redacted for attorney-client privilege)."
                                                                                                     Text Replaced
  137. Plaintiff Levy’s counsel responded to The Hartford on May 21, 2020, requesting that it        [Old]: "had an opportunity to conduct discovery."
                                                                                                     [New]: "Plaintiff Levy’s counsel responded to The Hartford on May 21, 2020, requesting that it provide a decision on whether it would extend coverage within 7
                                                                                                     days. Given that The Hartford had previously informed Plaintiff Levy that his losses were not covered, counsel for Plaintiff Levy explained that they would not
provide a decision on whether it would extend coverage within 7 days. Given that The Hartford        undertake the costs"
                                                                                                     Text Inserted
had previously informed Plaintiff Levy that his losses were not covered, counsel for Plaintiff       "137."

                                                                                                     Text Deleted
                                                                                                     "138."
Levy explained that they would not undertake the costs and expense of providing the requested
                                                                                                     Text Replaced
                                                                                                     [Old]: "This action has been brought and may be properly maintained on behalf of the Classes proposed herein under Rule 23 of the Federal Rules of Civil
information (much of which was clearly not relevant to the question of coverage) unless The          Procedure."
                                                                                                     [New]: "and expense of providing the requested information (much of which was clearly not relevant to the question of coverage) unless"

Hartford acknowledged it would be accepting coverage. Ex. N.                                         Text Deleted
                                                                                                     "139."

                                                                                                     Text Replaced
  138. On May 28, 2020, Plaintiff Levy received aan emailed response from Jackie Beamish of          [Old]: "Numerosity. Fed. R. Civ. P. 23(a)(1). The members"
                                                                                                     [New]: "The Hartford acknowledged it would be accepting coverage. Ex. N."
The Hartford which again requested information but did not agree to accept coverage. Ex. K.
                                                                                                     Font "TimesNewRomanPS-BoldMT" changed to "TimesNewRomanPSMT".
Thus, The Hartford declined to inform Plaintiff Levy within 7 days that it would be providing
                                                                                                     Text Replaced
                                                                                                     [Old]: "of each Class are so numerous that joinder of all members is impractical. The precise number of Class members can be ascertained from Defendants’
coverage.                                                                                            records."
                                                                                                     [New]: "On May 28, 2020, Plaintiff Levy received an emailed response from Jackie Beamish of The Hartford which again requested information but did not agree
                                                                                                     to accept coverage. Ex. K. Thus, The Hartford declined to inform Plaintiff Levy within 7 days that it would be providing coverage."
  139. In her email, Ms. Beamish stated that she was in possession of both the original claim and    Text Inserted
                                                                                                     "138."
the Complaint. Id. Nevertheless, much of what she asked was clearly stated in the original           Text Replaced
                                                                                                     [Old]: "Commonality and Predominance. Fed. R. Civ. P. 23(a)(2) and (b)(3). There are questions of law and fact common to each Class, which predominate over
                                                                                                     any questions affecting individual members of each respective Class. These common questions of law and fact include, without limitation: a. Whether Plaintiffs
Complaint. Id.                                                                                       and"
                                                                                                     [New]: "In her email, Ms. Beamish stated that she was in possession of both the original claim and the Complaint. Id. Nevertheless, much of what she asked was




                                                38                                                  Comments from page 41 continued on next page
                                                                                                    clearly stated in the original Complaint. Id."



                                                                                                    Font "TimesNewRomanPS-BoldMT" changed to "TimesNewRomanPSMT".
  135. Despite being told by The Hartford that his losses were not covered, Plaintiff Levy still
                                                                                                    Text Replaced
                                                                                                    [Old]: "140."
submitted a written claim on or about May 9, 2020, prior to filing his original Complaint, and      [New]: "139."
                                                                                                    Text Replaced
had not received a response at the time of filing his original Complaint.                           [Old]: "35"
                                                                                                    [New]: "38"

  136. On May 20, 2020, six days after his original Complaint was filed, Plaintiff Levy received

a response from James Turner of The Hartford, asking for more specifics about the claim.

Exhibit M. Some of what The Hartford requested, however, was clearly stated in the original

Complaint. For example, The Harford, through its adjuster, asked: “Is the Insured’s business

closed or is the normal operation of the business suspended for reasons related to the

Coronavirus? If so, provide all reasons the business is closed or limited?” Ex. M (portion

redacted for attorney-client privilege).

  137. Plaintiff Levy’s counsel responded to The Hartford on May 21, 2020, requesting that it

provide a decision on whether it would extend coverage within 7 days. Given that The Hartford

had previously informed Plaintiff Levy that his losses were not covered, counsel for Plaintiff

Levy explained that they would not undertake the costs and expense of providing the requested

information (much of which was clearly not relevant to the question of coverage) unless The

Hartford acknowledged it would be accepting coverage. Ex. N.

  138. On May 28, 2020, Plaintiff Levy received aan emailed response from Jackie Beamish of

The Hartford which again requested information but did not agree to accept coverage. Ex. K.

Thus, The Hartford declined to inform Plaintiff Levy within 7 days that it would be providing

coverage.

  139. In her email, Ms. Beamish stated that she was in possession of both the original claim and

the Complaint. Id. Nevertheless, much of what she asked was clearly stated in the original

Complaint. Id.



                                                38
                                                                                                        Page: 42
     140. For example, she asked
                           asked, “Is the Insured’s business closed or is the normal operation of        Text Replaced
                                                                                                         [Old]: "the Class members suffered a covered loss under the common policies issued to members of the Class; b. Whether Defendants wrongfully denied all
                                                                                                         claims based on COVID-19; c. Whether Defendants’ Business Income coverage applies to a suspension of business caused by COVID-19 and/or in response to
the business suspended for reasons related to the Coronavirus? If so, provide all reasons the            the presence or threat of COVID-19; d. Whether Defendants’ Extra Expense coverage applies to efforts to avoid or minimize a loss caused by COVID-19; e.
                                                                                                         Whether Defendants have breached their contracts of insurance through a uniform and blanket denial of all claims for business losses related to COVID-19 and/
                                                                                                         or the related actions of civil authorities taken in response to the presence or threat of COVID-19; f. Whether Plaintiffs and the Class members suffered
                                                                                                         damages as a result of Defendants’ actions."
business is closed or limited?” Id. On the second page of the Complaint, after referring to              [New]: "For example, she asked, “Is the Insured’s business closed or is the normal operation of the business suspended for reasons related to the Coronavirus? If
                                                                                                         so, provide all reasons the business is closed or limited?” Id. On the second page of the Complaint, after referring to recommendations of the CDC and ADA
                                                                                                         that dentists stop performing non-urgent procedures, Plaintiff alleged: “That same date [March 23, 2020], in response to these recommendations and because
recommendations of the CDC and ADA that dentists stop performing non-urgent procedures,                  of the risk of continuing its dental practice during the COVID-19 pandemic, Plaintiff shut down its practice.” Plaintiff’s Class Action Complaint, Doc. #1, ¶ 6.
                                                                                                         Plaintiff also alleged that its loss was not caused by the coronavirus but “by the worldwide pandemic ….” Id. ¶ 71."
Plaintiff alleged: “That same date [March 23, 2020], in response to these recommendations and            Text Inserted
                                                                                                         "140."

because of the risk of continuing its dental practice during the COVID-19 pandemic, Plaintiff            Text Deleted
                                                                                                         "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 39 of 51 PageID #: 304"
                                                                                                         Text Replaced
shut down its practice.” Plaintiff’s Class Action Complaint, Doc. #1, ¶ 6. Plaintiff also alleged        [Old]: "Typicality. Fed. R. Civ. P. 23 (a)(3). Plaintiffs’ claims are typical of the claims of the Classes they seek to represent. Plaintiffs and all Class members were
                                                                                                         exposed"
                                                                                                         [New]: "Ms. Beamish also asked, “Has the Insured confirmed the presence of Coronavirus at their premises? Ex.K. This was also answered in the original
that its loss was not caused by the coronavirus but “by the worldwide pandemic ….” Id. ¶ 71.             Complaint: “There is no evidence that the virus has ever been in his premises.” Plaintiff’s Class Action Complaint ¶ 71."


     141. Ms. Beamish also asked, “Has the Insured confirmed the presence of Coronavirus at their
                                                                                                         Font "TimesNewRomanPS-BoldMT" changed to "TimesNewRomanPSMT".

premises? Ex.K. This was also answered in the original Complaint: “There is no evidence that             Text Replaced
                                                                                                         [Old]: "to uniform practices and sustained injuries arising out of and caused by Defendants’ unlawful conduct."
                                                                                                         [New]: "The Hartford’s refusal to provide coverage if Plaintiff did not provide information that he had already provided was not a good faith response."
the virus has ever been in his premises.” Plaintiff’s Class Action Complaint ¶ 71.                       Text Inserted
                                                                                                         "142."
     142. The Hartford’s refusal to provide coverage if Plaintiff did not provide information that he    Text Replaced
                                                                                                         [Old]: "Adequacy. Fed. R. Civ. P. 23(a)(4). Plaintiffs are committed to the vigorous prosecution of this action and have retained competent counsel experienced in
                                                                                                         the prosecution of class actions. Accordingly, Plaintiffs are adequate representatives"
had already provided was not a good faith response.                                                      [New]: "Another reason why Ms. Beamish’s request for this information was not a good faith response is that in its motion to dismiss, Defendant argues that
                                                                                                         there is no coverage simply because of a “virus exclusion” in the policy."

     143. A
          Another reason why Ms. Beamish’s request for this information was not a good faith
                                                                                                         Font "TimesNewRomanPS-BoldMT" changed to "TimesNewRomanPSMT".
response is that in its motion to dismiss, Defendant argues that there is no coverage simply
                                                                                                         Text Replaced
                                                                                                         [Old]: "142."
because of a “virus exclusion” in the policy. 79 Thus, whether Plaintiff’s business closed and why       [New]: "143."
                                                                                                         Annotation Inserted
and whether thee coronavirus has ever been found in Plaintiff’s premises is irrelevant to The
                                                                                                         Text Replaced
                                                                                                         [Old]: "and will fairly and adequately protect the interests of the Classes."
Hartford’s reason for contesting coverage. Ms. Beamish was asking for irrelevant information as          [New]: "79 Thus, whether Plaintiff’s business closed and why and whether the coronavirus has ever been found in Plaintiff’s premises"


far as The Hartford was concerned.
                                                                                                         Font-size "12" changed to "8.03999".

     144. Based on The Hartford and Hartford Casualty’s statement to Dr. Levy that his losses            Text Deleted
                                                                                                         "143."

                                                                                                         Text Replaced
were not covered by his policy, combined with their subsequent failure to accept coverage                [Old]: "Superiority. Fed. R. Civ. P. 23(b)(3). A class action is superior to other available methods for the fair"
                                                                                                         [New]: "is irrelevant to The Hartford’s reason for contesting coverage. Ms. Beamish was asking for irrelevant information as far as The Hartford was concerned."



                                                                                                         Font "TimesNewRomanPS-BoldMT" changed to "TimesNewRomanPSMT".

79
                                                                                                         Text Replaced
  Memorandum of Law in Support Of Defendant Hartford Casualty Insurance Company’s Motion to Dismiss      [Old]: "and efficient adjudication of this controversy. Since"
Plaintiff’s Complaint, Doc. #13.

                                                   39                                                   Comments from page 42 continued on next page
                                                                                                       [New]: "Based on The Hartford and Hartford Casualty’s statement to Dr. Levy that his losses were not covered by his policy, combined with their subsequent
                                                                                                       failure to accept coverage 79 Memorandum of Law in Support Of Defendant Hartford Casualty Insurance Company’s Motion to Dismiss Plaintiff’s Complaint,
                                                                                                       Doc. #13."
                                                                                                       Text Inserted
   140. For example, she asked
                         asked, “Is the Insured’s business closed or is the normal operation of        "144."

                                                                                                       Text Inserted
the business suspended for reasons related to the Coronavirus? If so, provide all reasons the          "39"


business is closed or limited?” Id. On the second page of the Complaint, after referring to

recommendations of the CDC and ADA that dentists stop performing non-urgent procedures,

Plaintiff alleged: “That same date [March 23, 2020], in response to these recommendations and

because of the risk of continuing its dental practice during the COVID-19 pandemic, Plaintiff

shut down its practice.” Plaintiff’s Class Action Complaint, Doc. #1, ¶ 6. Plaintiff also alleged

that its loss was not caused by the coronavirus but “by the worldwide pandemic ….” Id. ¶ 71.

   141. Ms. Beamish also asked, “Has the Insured confirmed the presence of Coronavirus at their

premises? Ex.K. This was also answered in the original Complaint: “There is no evidence that

the virus has ever been in his premises.” Plaintiff’s Class Action Complaint ¶ 71.

   142. The Hartford’s refusal to provide coverage if Plaintiff did not provide information that he

had already provided was not a good faith response.

   143. A
        Another reason why Ms. Beamish’s request for this information was not a good faith

response is that in its motion to dismiss, Defendant argues that there is no coverage simply

because of a “virus exclusion” in the policy. 79 Thus, whether Plaintiff’s business closed and why

and whether thee coronavirus has ever been found in Plaintiff’s premises is irrelevant to The

Hartford’s reason for contesting coverage. Ms. Beamish was asking for irrelevant information as

far as The Hartford was concerned.

   144. Based on The Hartford and Hartford Casualty’s statement to Dr. Levy that his losses

were not covered by his policy, combined with their subsequent failure to accept coverage




79
   Memorandum of Law in Support Of Defendant Hartford Casualty Insurance Company’s Motion to Dismiss
Plaintiff’s Complaint, Doc. #13.

                                                   39
                                                                                                       Page: 43
despite multiple written requests, The Hartford and Hartford Casualty have denied Plaintiff             Text Replaced
                                                                                                        [Old]: "the amount of each individual Class member’s claim is small relative to the complexity of"
                                                                                                        [New]: "despite multiple written requests, The Hartford and Hartford Casualty have denied Plaintiff Levy’s claim. 2. Plaintiff Keller’s Claim 145. Dr. Keller
Levy’s claim.                                                                                           submitted a formal claim for her losses on The Hartford’s website on March 15, 2020. In response, The Hartford rejected the claim by letter dated June 4, 2020,
                                                                                                        signed by Charles Weimer, along with a four-page attachment, explaining the purported basis of its decision. Exhibit L hereto. 146. The explanation attached to
                                                                                                        The Hartford’s denial letter states that The Hartford based its decision on language of the policy that states, in part, “We will pay for direct physical loss of or
                                                                                                        physical damage to Covered Property ….” Ex. L at 3 (emphasis added.)"
   2. Plaintiff Keller’s Claim
                                                                                                        Text Replaced
                                                                                                        [Old]: "the litigation, and due to the financial resources of Defendants, no Class member could afford to seek legal redress individually for the claims alleged
  145. Dr. Keller submitted a formal claim for her losses on The Hartford’s website on March            herein. Therefore, absent a class action, Class members will continue to suffer losses and Defendants’ misconduct will proceed without remedy. Even if Class
                                                                                                        members themselves could afford such individual litigation, the court system could not. Given the complex legal and factual issues involved, individualized
                                                                                                        litigation would significantly increase the delay and expense to all parties and"
15, 2020. In response, The Hartford rejected the claim by letter dated June 4, 2020, signed by          [New]: "However, although The Hartford quoted the policy accurately, it then mis-paraphrased it by stating, “You have not identified any direct physical loss to
                                                                                                        any property at a scheduled premises.” Ex. L at 3 (emphasis added.) The policy covers a loss “of” the property, not to the property. What it covers that happens
                                                                                                        “to” the property is damage, not loss. As described above, there was a necessary suspension of Plaintiff Keller’s operations caused by a loss “of” the property
Charles Weimer, along with a four-page attachment, explaining the purported
                                                                  pur       basis of its                resulting from a Covered Cause of Loss – namely the worldwide pandemic – because Plaintiff Keller lost access to the property to conduct its normal dental
                                                                                                        practice."

decision. Exhibit L hereto.                                                                             Text Inserted
                                                                                                        "147."
                                                                                                        Text Replaced
  146. The explanation attached to The Hartford’s denial letter states that The Hartford based its      [Old]: "to the Court. Individualized litigation would also create the potential for inconsistent or contradictory rulings. By contrast, a class action presents far
                                                                                                        fewer management difficulties, allows claims to be heard that might otherwise go unheard because of the relative expense of bringing individual lawsuits, and
                                                                                                        provides"
decision on language of the policy that states, in part, “We will pay for direct physical loss of or    [New]: "The explanation attached to The Hartford’s denial letter also speculates that “even if coverage were otherwise available for loss caused by coronavirus,
                                                                                                        the pollution exclusion could further bar coverage for the loss.” Ex. L at 5 (emphasis added). This was not a ground for rejection of the claim."
physical damage to Covered Property ….” Ex. L at 3 (emphasis added.)                                    Text Inserted
                                                                                                        "148."

  147. However, although The Hartford quoted the policy accurately, it then mis
                                                                            mis-paraphrased it          Text Replaced
                                                                                                        [Old]: "the benefits of adjudication, economies of scale and comprehensive supervision by a single court. Finally, Plaintiffs know of no difficulty that will be
                                                                                                        encountered in the management of this litigation that would preclude its maintenance as a class action."
by stating, “You have not identified any direct physical loss to any property at a scheduled            [New]: "The Hartford’s explanation further states that “[t]o the extent you are claiming physical loss or physical damage caused by loss of use or loss of market,
                                                                                                        coverage would be precluded"

                                                                                                        Text Inserted
premises.” Ex. L at 3 (emphasis added.) The policy covers a loss “of” the property, not to the          "149."
                                                                                                        Text Replaced
property. What it covers that happens “to” the property is damage, not loss. As described above,        [Old]: "36"
                                                                                                        [New]: "40"

there was a necessary suspension of Plaintiff Keller’s operations caused by a loss “of” the

property resulting from a Covered Cause of Loss – namely the worldwide pandemic – because

Plaintiff Keller lost access to the property to conduct its normal dental practice.

  148. The explanation attached to The Hartford’s denial letter also speculates that “even if

coverage were otherwise available for loss caused by coronavirus, the pollution exclusion could

further bar coverage for the loss.” Ex. L at 5 (emphasis added). This was not a ground for

rejection of the claim.

  149. The Hartford’s explanation further states that “[t]o the extent you are claiming physical

loss or physical damage caused by loss of use or loss of market, coverage would be precluded



                                                 40
                                                                                                      Page: 44
….” Ex. L at 5. The Hartford’s explanation does not explain what is meant by “loss of use or loss      Text Deleted
                                                                                                       "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 40 of 51 PageID #: 305"
                                                                                                       Text Replaced
of market,” which is not a defined term in the policy and has no clear meaning.                        [Old]: "144. Injunctive and Declaratory Relief. Fed. R. Civ. P. 23(b)(2). Defendants’ unlawful and unfair conduct is uniform as to all members of each Class.
                                                                                                       Defendants have acted or refused to act on grounds that apply generally to each Class, so that final injunctive relief or declaratory relief is appropriate with
                                                                                                       respect to each Class as a whole. 145. In addition, particular issues are appropriate for certification under Fed. R. Civ. P. 23(c)(4) because such claims present
  150. As a last purported basis, The Hartford’s explanation refers to the policy’s virus              only particular, common issues, the resolution of which would advance"
                                                                                                       [New]: "….” Ex. L at 5. The Hartford’s explanation does not explain what is meant by “loss of use or loss of market,” which is not a defined term in the policy and
                                                                                                       has no clear meaning."
exclusion (“Virus Exclusion”). Ex. L at 5-6. As described below, that purported basis is left out
                                                                                                       Text Replaced
                                                                                                       [Old]: "the disposition of this matter and the parties’ interests thereon. Such particular issues include, but are"
of the explanation The Hartford makes public on its website for why COVID-19 business losses           [New]: "As a last purported basis, The Hartford’s explanation refers to the policy’s virus exclusion (“Virus Exclusion”). Ex. L at 5-6. As described below, that
                                                                                                       purported basis is left out of the explanation The Hartford makes public on its website for why COVID-19 business losses are not covered."
                                                                                                       Text Inserted
are not covered.                                                                                       "150."

                                                                                                       Text Replaced
  151. T
       The
        he Virus Exclusion does not exclude Plaintiff Keller’s losses due to the COVID-19              [Old]: "not limited to: a. Whether the policies issued by Defendants cover Class members’ Business Income losses and Extra Expenses due to the COVID-19
                                                                                                       pandemic and public health and stay-at-home orders referred to herein; b. Whether the coverages for Business Income losses and Extra Epenses provided by
                                                                                                       Defendants’ policies are precluded by exclusions or other limitations in those policies; c. Whether Defendants breached contracts by denying coverage for
pandemic because those losses were not caused by the presence of a virus on the premises of            Business Income losses and Extra Expenses. d. Whether Defendants engaged in bad faith efforts to dissuade insureds from making claims for Business Income
                                                                                                       losses and Extra Expenses due to the COVID-19 pandemic; and e. Whether Plaintiff and Class members are entitled to actual damages and/or declaratory relief
                                                                                                       as a result of Defendants’ wrongful conduct. VI. JURY DEMAND 146. Plaintiffs demand a trial by jury on all claims so triable."
Plaintiff Keller or the members of the Class; they were caused by the COVID-19 pandemic,               [New]: "The Virus Exclusion does not exclude Plaintiff Keller’s losses due to the COVID-19 pandemic because those losses were not caused by the presence of a
                                                                                                       virus on the premises of Plaintiff Keller or the members of the Class; they were caused by the COVID-19 pandemic, rather than the presence of coronavirus on
                                                                                                       the property of Plaintiff Keller or the members of"
rather than the presence of coronavirus on the property of Plaintiff Keller or the members of the
                                                                                                       Text Inserted
                                                                                                       "151."
Class.                                                                                                 Text Deleted
                                                                                                       "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 41 of 51 PageID #: 306"
  152. The virus exclusion states:                                                                     Text Replaced
                                                                                                       [Old]: "COUNT I: BUSINESS INCOME BREACH OF CONTRACT (By Plaintiffs, the Business Income Coverage Class, and the Orthodontics Business Income
                                                                                                       Coverage Subclass) 147. Plaintiffs reallege and incorporate by reference the allegations contained in all prior paragraphs of this Amended Complaint, as though
         i. "Fungi", Wet Rot, Dry Rot, Bacteria And Virus                                              fully set forth herein and, to the extent necessary, plead this cause of action in the alternative. 148. Plaintiffs bring this claim individually and on behalf of the
                                                                                                       Business Income Coverage Class and Orthodontics Business Income Coverage Subclass against Defendants under Missouri law. 149. Plaintiffs’ Policies and the
                                                                                                       policies of other Business Income Coverage Class and Orthodontics Business Income Coverage Subclass Members are insurance contracts under which
         We will not pay for loss or damage caused directly or indirectly by any of the                Defendants were paid premiums in exchange"
         following. Such loss or damage is excluded regardless of any other ca
                                                                             cause or event            [New]: "the Class. 152. The virus exclusion states: i. "Fungi", Wet Rot, Dry Rot, Bacteria And Virus We will not pay for loss or damage caused directly or indirectly
                                                                                                       by any of the following. Such loss or damage is excluded regardless of any other cause or event that contributes concurrently or in any sequence to the loss: (1)
         that contributes concurrently or in any sequence to the loss:                                 Presence, growth, proliferation, spread or any activity of ‘fungi’, wet rot, dry rot, bacteria or virus. Ex. B at 135 (emphasis added) (see also the same provision in
                                                                                                       the policies of the other Plaintiffs, Ex. A at 135; Ex. C at 127; Ex. D at 127; Ex. E at 136)."

         (1) Presence, growth, proliferation, spread or any activity of ‘fungi’, wet rot, dry
             rot, bacteria or virus.
                                                                                                       Font "TimesNewRomanPS-BoldMT" changed to "TimesNewRomanPSMT".

                                                                                                       Text Deleted
Ex. B at 135 (emphasis added) (see also the same provision in the policies of the other Plaintiffs,    "37"
                                                                                                       Text Replaced
Ex. A at 135; Ex. C at 127; Ex. D at 127; Ex. E at 136).                                               [Old]: "for promises to pay Plaintiffs for their covered losses under the Policies and for Class members’ covered losses. 150. In Plaintiffs’ policies, Defendants
                                                                                                       expressly agree to pay for losses of Business Income incurred as a result of causes not excluded, including losses caused by the COVID-19 pandemic.
                                                                                                       Specifically, Defendants promise to pay for losses of Business Income (including Extended Business Income) sustained as a result of a business suspension. 151.
  153. However, the virus exclusion does not apply to Plaintiffs’ losses (as The Hartford knows        A covered loss has resulted in business suspensions, which have caused Plaintiffs and Class members lost Business Income and Extended Business Income. 152.
                                                                                                       The business suspensions and losses triggered the Business Income"
                                                                                                       [New]: "However, the virus exclusion does not apply to Plaintiffs’ losses (as The Hartford knows because, as shown below, it did not include it on its website as a
because, as shown below, it did not include it on its website as a reason for refusing coverage for    reason for refusing coverage for losses due to the COVID-19 pandemic). Plaintiffs’ losses were not caused by the presence of viruses in their premises. There is
                                                                                                       no evidence that the virus has ever been in their premises. Plaintiffs’ losses were caused by the worldwide pandemic and, as recommended by the CDC"

losses due to the COVID-19 pandemic). Plaintiffs’ losses were not caused by the presence of            Text Inserted
                                                                                                       "153."
                                                                                                       Text Replaced
viruses in their premises. There is no evidence that the virus has ever been in their premises.        [Old]: "38"
                                                                                                       [New]: "41"
Plaintiffs’ losses were caused by the worldwide pandemic and, as recommended by the CDC and


                                                  41
                                                                                                         Page: 45
dental organizations, the need to prevent it from spreading to their employees, patients and others.      Text Deleted
                                                                                                          "153."
                                                                                                          Text Replaced
  154. If The Hartford had intended to exclude losses that might be related to a pandemic or to a         [Old]: "Extended Business Income coverage under Plaintiffs’ policies and other Class members’ policies."
                                                                                                          [New]: "dental organizations,"

virus in another location than the insured’s property, it could have so provided but did not.             Text Replaced
                                                                                                          [Old]: "Plaintiffs and the other Class members have complied with all applicable provisions of their respective policies, including payment of premiums."
                                                                                                          [New]: "the need to prevent it from spreading to their employees, patients and others."
  155. Moreover, even if the Virus Exclusion were applicable to the losses of Plaintiff Keller (and       Text Replaced
                                                                                                          [Old]: "Defendants, without justification, have refused performance under Plaintiffs’ policies and other Class members’ policies by denying coverage for these
the other Plaintiffs and members of the proposed classes), under the principles of regulatory             losses and such denials were"
                                                                                                          [New]: "If The Hartford had intended to exclude losses that might be related to a pandemic or to a virus"

                                                                                                          Text Deleted
estoppel and general public policy, Defendants should be estopped from enforcing it.                      "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 42 of 51 PageID #: 307"
                                                                                                          Text Replaced
  156. Specifically, in 2006, two insurance industry trade groups, the IInsurance Service Office          [Old]: "vexatious and without reason. Accordingly, Defendants are in breach of the policies and other Class members’ policies."
                                                                                                          [New]: "in another location than the insured’s property, it could have so provided but did not."

                                                                                                          Text Replaced
(“ISO”) and the American Association of Insurance Services (“AAIS”), represented hundreds of              [Old]: "Due to Defendants’ breach of Plaintiffs’ policies and other Class members’ policies, Plaintiffs and other members of the Business Income Coverage Class
                                                                                                          and Orthodontics Business Income Coverage Subclass have suffered actual and substantial damages for which Defendants are liable, including additional
                                                                                                          damages pursuant to Mo. Rev. Stat. § 375.296 and Mo. Rev. Stat. § 375.420,"
insurers in a national effort to seek approval from state insurance regulators for the adoption of the    [New]: "Moreover, even if the Virus Exclusion were applicable to the losses of Plaintiff Keller (and the other Plaintiffs and members of the proposed classes),
                                                                                                          under the principles of regulatory estoppel and general public policy, Defendants should be estopped from enforcing it."
Virus Exclusion.                                                                                          Text Replaced
                                                                                                          [Old]: "in an amount to be proved at trial. COUNT II: BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING APPLICABLE TO BUSINESS
                                                                                                          INCOME (By Plaintiffs, the Business Income Coverage Class, and the Orthodontics Business Income Coverage Subclass)"
  157. In filings with state regulators, ISO and AAIS, on behalf of insurers, represented that the        [New]: "Specifically, in 2006, two insurance industry trade groups, the Insurance Service Office (“ISO”) and the American Association of Insurance Services
                                                                                                          (“AAIS”), represented hundreds of insurers"

adoption of the Virus Exclusion was only meant to “clarify” that coverage for “disease-causing            Text Inserted
                                                                                                          "156."
                                                                                                          Text Deleted
agents” has never been in effect, and was never intended to be included, in the property policies.        "156."

                                                                                                          Text Replaced
  158. In a July 6, 2006, “ISO Circular” entitled “New Endorsements Filed to Address Excl
                                                                                     Exclusion            [Old]: "Plaintiffs reallege and incorporate by reference the allegations contained in all prior paragraphs of this Amended Complaint, as though fully set forth
                                                                                                          herein and, to the extent necessary, plead this cause of action in the alternative."
                                                                                                          [New]: "in a national effort to seek approval from state insurance regulators for the adoption of the Virus Exclusion."
of Loss Due to Virus or Bacteria,” ISO represented to the state regulatory bodies:
                                                                                                          Text Replaced
                                                                                                          [Old]: "Plaintiffs bring this claim individually and on behalf of the Business Income Coverage Class and Orthodontics Business Income Coverage Subclass against
          While property polices have not been a source of recovery for losses involving                  Defendants under Missouri law."
                                                                                                          [New]: "In filings with state regulators, ISO and AAIS, on behalf of insurers, represented that the adoption of"
       contamination by disease-causing agents, the spector of pandemic or hitherto
                                                                                                          Text Deleted
       unorthodox transmission of infectious material raises the concern that insurers                    "158."
       employing such polices may face claims in which there are efforts to expand                        Text Replaced
       coverage to create sources of recovery for such losses, contrary to policy intent.                 [Old]: "Defendants have breached the duty of good faith and fair dealing owed to Plaintiffs, the Business Income Coverage Class, and the Orthodontics Business
                                                                                                          Income Coverage Subclass in the following respects: a. Unreasonably acting"
                                                                                                          [New]: "the Virus Exclusion was only meant to “clarify” that coverage for “disease-causing agents” has never been in effect, and was never intended to be
  159. Similarly, AAIS, in its “Filing Memorandum” in support of the Virus Exclusion,                     included, in the property policies."
                                                                                                          Text Replaced
represented:                                                                                              [Old]: "or failing to act in a manner that deprives Plaintiffs and the Class of the benefits of their policies; b. Unreasonably engaging in a pattern and practice of
                                                                                                          acting or failing to act"
                                                                                                          [New]: "In a July 6, 2006, “ISO Circular” entitled “New Endorsements Filed to Address Exclusion of Loss Due to Virus or Bacteria,” ISO represented to the state
           Property policies have not been, nor were they intended to be, a source of                     regulatory bodies: While property polices have not been a source of recovery for losses involving contamination by disease-causing agents, the spector of
                                                                                                          pandemic or hitherto unorthodox transmission of infectious material raises the concern that insurers employing such polices may face claims in which there are
       recovery for loss, cost or expense caused by disease causing agents. With the                      efforts to expand coverage to create sources of recovery for such losses, contrary to policy intent."
       possibility of a pandemic, there is concern that claims may result in efforts to                   Text Inserted
       expand coverage to create recovery for loss where no coverage was originally                       "158."
       intended . . .                                                                                     Text Replaced
                                                                                                          [Old]: "in a manner that deprives Plaintiffs and the Class of the benefits of their policies; c. Unreasonably failing to conduct a prompt, fair, balanced and
                                                                                                          thorough investigation of all of the bases of Plaintiffs’ and the Class’ claims;"



                                                 42                                                      Comments from page 45 continued on next page
                                                                                                         [New]: "Similarly, AAIS, in its “Filing Memorandum” in support of the Virus Exclusion, represented: Property policies have not been, nor were they intended to
                                                                                                         be, a source of recovery for loss, cost or expense caused by disease causing agents. With the possibility of a pandemic, there is concern that claims may result"
                                                                                                         Text Inserted
                                                                                                         "159."
dental organizations, the need to prevent it from spreading to their employees, patients and others.
                                                                                                         Text Deleted
                                                                                                         "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 43 of 51 PageID #: 308"
  154. If The Hartford had intended to exclude losses that might be related to a pandemic or to a        Text Replaced
                                                                                                         [Old]: "d. Unreasonably engaging in a pattern and practice of failing"
                                                                                                         [New]: "in efforts to expand coverage to create recovery for loss where no coverage was originally intended ..."
virus in another location than the insured’s property, it could have so provided but did not.
                                                                                                         Text Replaced
                                                                                                         [Old]: "39"
  155. Moreover, even if the Virus Exclusion were applicable to the losses of Plaintiff Keller (and      [New]: "42"


the other Plaintiffs and members of the proposed classes), under the principles of regulatory

estoppel and general public policy, Defendants should be estopped from enforcing it.

  156. Specifically, in 2006, two insurance industry trade groups, the IInsurance Service Office

(“ISO”) and the American Association of Insurance Services (“AAIS”), represented hundreds of

insurers in a national effort to seek approval from state insurance regulators for the adoption of the

Virus Exclusion.

  157. In filings with state regulators, ISO and AAIS, on behalf of insurers, represented that the

adoption of the Virus Exclusion was only meant to “clarify” that coverage for “disease-causing

agents” has never been in effect, and was never intended to be included, in the property policies.

  158. In a July 6, 2006, “ISO Circular” entitled “New Endorsements Filed to Address Excl
                                                                                     Exclusion

of Loss Due to Virus or Bacteria,” ISO represented to the state regulatory bodies:

          While property polices have not been a source of recovery for losses involving
       contamination by disease-causing agents, the spector of pandemic or hitherto
       unorthodox transmission of infectious material raises the concern that insurers
       employing such polices may face claims in which there are efforts to expand
       coverage to create sources of recovery for such losses, contrary to policy intent.

  159. Similarly, AAIS, in its “Filing Memorandum” in support of the Virus Exclusion,

represented:

           Property policies have not been, nor were they intended to be, a source of
       recovery for loss, cost or expense caused by disease causing agents. With the
       possibility of a pandemic, there is concern that claims may result in efforts to
       expand coverage to create recovery for loss where no coverage was originally
       intended . . .



                                                 42
                                                                                                      Page: 46
           This endorsement clarifies that loss, cost, or expense caused by, resulting from,           Text Replaced
                                                                                                       [Old]: "to conduct a prompt, fair, balanced and thorough investigation of all"
       or relating to any virus, bacterium, or other microorganism that causes disease,                [New]: "This endorsement clarifies that loss, cost, or expense caused by, resulting from, or relating to any virus, bacterium, or other microorganism that causes
       illness, or physical distress or that is capable of causing disease, illness, or physical       disease, illness, or physical distress or that is capable of causing disease, illness, or physical distress is excluded… 160. These representations made by the
                                                                                                       insurance industry were false."
       distress is excluded…
                                                                                                       Text Replaced
                                                                                                       [Old]: "of the bases of claims made under Plaintiffs’ and the Class’ policies; e. Unreasonably failing to diligently search for"
  160. These representations made by the insurance industry were false.                                [New]: "By 2006, the time of the state applications to approve the Virus Exclusion, courts had repeatedly found that property insurance policies covered claims
                                                                                                       involving disease-causing agents, and had held on numerous occasions that any condition making it impossible to use property for its intended use constituted
                                                                                                       “physical loss or damage to such property.”"
  161. By 2006, the time of the state applications to approve the Virus Exclusion, courts had          Text Inserted
                                                                                                       "161."
repeatedly found that property insurance policies covered claims involving disease-causing agents,     Text Replaced
                                                                                                       [Old]: "and consider evidence that supports coverage of Plaintiffs’ and the Class’ claims; f. Unreasonably engaging in a pattern"
                                                                                                       [New]: "Upon information and belief, the state insurance departments relied on the industry’s and The Hartford’s representation in approving the Virus
and had held on numerous occasions that any condition making it impossible to use property for         Exclusion for inclusion in standard comprehensive policies without a reduction in premiums to balance a reduction in coverage."
                                                                                                       Text Inserted
its intended use constituted “physical loss or damage to such property.”                               "162."

                                                                                                       Text Replaced
                                                                                                       [Old]: "and practice of failing to diligently search"
  162. Upon information and belief, the state insurance departments relied on the industry’s and       [New]: "The assertions made by the insurance industry and The Hartford to obtain regulatory approval of the Virus Exclusion were misrepresentations and for
                                                                                                       this reason, among other public policy concerns, The Hartford should be estopped from enforcing the Virus Exclusion to avoid coverage of claims related to the
                                                                                                       COVID-19 pandemic."
The Hartford’s representation in approving the Virus Exclusion for inclusion in standard
                                                                                                       Text Inserted
                                                                                                       "163."
comprehensive policies without a reduction in premiums to balance a reduction in coverage.
                                                                                                       Text Replaced
                                                                                                       [Old]: "for and consider evidence that supports coverage"
  163. The assertions made by the insurance industry and The Hartford to obtain regulatory             [New]: "In securing approval for the adoption of the Virus Exclusion by misrepresenting to the state regulators that the Virus Exclusion would not change the
                                                                                                       scope of coverage, The Hartford effectively narrowed the scope of the insuring agreement without a commensurate reduction in premiums charged."
                                                                                                       Text Inserted
approval of the Virus Exclusion were misrepresentations and for this reason, among other public        "164."

                                                                                                       Text Replaced
policy concerns, The Hartford should be estopped from enforcing the Virus Exclusion to avoid           [Old]: "of Plaintiffs’ and the Class’ claims; g. Unreasonably failing to conduct an investigation"
                                                                                                       [New]: "Under the doctrine of regulatory estoppel, the Court should not permit The Hartford to benefit from this type of duplicitous conduct before the state
                                                                                                       regulators."
coverage of claims related to the COVID-19 pandemic.
                                                                                                       Text Inserted
                                                                                                       "165."
  164. In securing approval for the adoption of the Virus Exclusion by misrepresenting to the state    Text Inserted
                                                                                                       "Plaintiff Goldenhersh’s Claim 166. On or about June 5, 2020, Plaintiff Goldenhersh through counsel submitted a formal claim for coverage of its losses."
regulators that the Virus Exclusion would not change the scope of coverage, The Hartford               Text Inserted
                                                                                                       "3."

effectively narrowed the scope of the insuring agreement without a commensurate reduction in           Text Inserted
                                                                                                       "43"

premiums charged.

  165. Under the doctrine of regulatory estoppel, the Court should not permit The Hartford to

benefit from this type of duplicitous conduct before the state regulators.

   3. Plaintiff Goldenhersh’s Claim

  166. On or about June 5, 2020, Plaintiff Goldenhersh through counsel submitted a formal

claim for coverage of its losses.


                                                  43
                                                                                                               Page: 47
      167. In response to the claim, Plaintiffs’ counsel received a voicemail from a representative of          Text Replaced
                                                                                                                [Old]: "to determine the efficient proximate cause (predominant cause) of"
                                                                                                                [New]: "In response to the claim, Plaintiffs’ counsel received a voicemail from a representative of The Hartford on June 12, 2020, in which the representative
The Hartford on June 12, 2020, in which the representative stated that he had a couple of                       stated that he had a couple of questions regarding Plaintiff Goldenhersh’s claim."

                                                                                                                Text Inserted
                                                                                                                "167."
questions regarding Plaintiff Goldenhersh’s claim.
                                                                                                                Text Replaced
                                                                                                                [Old]: "and the Class’ losses; h. Unreasonably engaging"
      168. Plaintiffs’ counsel attempted to respond to the Hartford’s representative’s phone call and           [New]: "counsel attempted to respond to the Hartford’s representative’s phone call and left a voicemail that same day asking the representative to provide his
                                                                                                                questions through email."
                                                                                                                Text Inserted
left a voicemail that same day asking the representative to provide his questions through email.                "168."

                                                                                                                Text Inserted
      169. To date, Plaintiffs’ counsel hhave not received such an email from The Hartford and have             "To date, Plaintiffs’ counsel have not received such an email from The Hartford and have received no other communication from The Hartford about Plaintiff
                                                                                                                Goldenhersh’s claim."

received no other communication from The Hartford about Plaintiff Goldenhersh’s claim.                          Text Inserted
                                                                                                                "169."

                                                                                                                Text Replaced
      170. Based on The Hartford’s fa
                                   failure to respond to Plaintiffs’ counsel’s request, in addition to          [Old]: "in a pattern and practice"
                                                                                                                [New]: "Based on The Hartford’s failure to respond to Plaintiffs’ counsel’s request, in addition to The Hartford’s public denial of coverage as set forth on its
                                                                                                                website, addressed below, Plaintiff Goldenhersh construes The Hartford and Twin City’s conduct as a denial of her claim."
The Hartford’s public denial of coverage as set forth on its website, addressed below, Plaintiff
                                                                                                                Text Inserted
                                                                                                                "170."
Goldenhersh construes The Hartford and Twin City’s conduct as a denial of her claim.
                                                                                                                Text Replaced
                                                                                                                [Old]: "of failing to conduct an investigation to determine the efficient proximate cause (predominant cause) on claims made by insureds; i. Unreasonably failing
       4. Plaintif
          Plaintiff Moshiri
                    Moshiri’s
                           ’s Claim                                                                             to give at least as much consideration to the interests of Plaintiffs and the Class as they give to their own interests; j. Unreasonably engaging in a pattern"
                                                                                                                [New]: "Plaintiff Moshiri’s Claim 171. In mid-April of 2020, Plaintiff Moshiri made a claim for coverage of its losses to The Hartford over the phone on two
                                                                                                                separate occasions and was told both times that there was no coverage for its losses under its policies. The Hartford did not give Plaintiff Moshiri the courtesy
      171. In mid-April of 2020, Plaintiff Moshiri made a claim for coverage of its losses to The               of a written response explaining the reasons for its denial. H. The Hartford’s Improper Public Denial of Coverage 172. The Hartford states the purported basis of
                                                                                                                its denial of coverage on its web site: COVID-19 Business Interruption Claims We’re closely monitoring COVID-19, and we know it’s affecting businesses across
                                                                                                                the country. Although most property insurance includes business interruption coverage, coverage may be unavailable or limited because viruses generally do
Hartford over the phone on two separate occasions and was told both times that there was no                     not cause physical loss or damage to property as required by the policy. If you want to submit a claim for your business, click below."


coverage for its losses under its policies. The Hartford did not give Plaintiff Moshiri the courtesy
                                                                                                                Font "TimesNewRomanPSMT" changed to "TimesNewRomanPS-BoldMT".
                                                                                                                Text Inserted
of a written response explaining the reasons for its denial.                                                    "4."
                                                                                                                Annotation Inserted
       H. The Hartford’s Improper Public Denial of Coverage
                                                                                                                Text Replaced
      172. The Hartford states the purported basis of its denial of coverage on its web site:                   [Old]: "and practice of failing to give"
                                                                                                                [New]: "80 173. This explanation is illogical and a sham because The Hartford knows that viruses can cause physical loss of or damage to property under the
                                                                                                                policies. For that reason, as shown above, 80"
           COVID-19 Business Interruption Claims

           We’re closely monitoring COVID
                                     COVID-19, 19, and we know it’s affecting businesses                        Font-size "12" changed to "8.03999".

           across the country. Although most property insurance includes business                               Annotation Inserted
           interruption coverage, coverage may be unavailable or limited because viruses
                                                                                                                Text Inserted
           generally
                 ally do not cause physical loss or damage to property as required by the                       "https://www.thehartford.com/commercial-property-insurance/claims (accessed 5/13/2020) (emphasis added)."
           policy. If you want to submit a claim for your business, click below. 80
                                                                                                                Text Inserted
                                                                                                                "44"
      173. This explanation is illogical and a sham because The Hartford knows that viruses can

cause physical loss of or damage to property under the policies. For that reason, as shown above,

80
     https://www.thehartford.com/commercial property
     https://www.thehartford.com/commercial-property-insurance/claims (accessed 5/13/2020) (emphasis added).

                                                        44
                                                                                                       Page: 48
the policies include a Virus
                       V     Exclusion,
                             E
                             Exclusion , which excludes some coverages resulting from viruses.          Text Replaced
                                                                                                        [Old]: "at least as much consideration"
                                                                                                        [New]: "the policies include a Virus Exclusion, which excludes some coverages resulting from viruses. That exclusion, which was added in or about 2006, appears
That exclusion, which was added in or about 2006, appears on a page headed with this statement:         on a page headed with this statement: “THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.” Ex. A at 135; Ex. B at 135; Ex. C at 127; Ex. D
                                                                                                        at 127; Ex. E at 136."

                                                                                                        Text Replaced
“THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.” Ex.                                    [Old]: "to the interests"
                                                                                                        [New]: "If a virus, even one that was present or active in the property, does not cause physical loss of or damage to the property, there would have been
                                                                                                        absolutely no reason for Defendants to change the policy by excluding viruses under certain conditions or to state in the policy that the provision changes the
A at 135; Ex. B at 135; Ex. C at 127; Ex. D at 127; Ex. E at 136.                                       policy. The fact that Defendants felt the need to include an exclusion for viruses shows that Defendants know that viruses most certainly can cause loss of or
                                                                                                        damage to the property. V. CLASS ALLEGATIONS"

  174. If a virus, even one that was present or active in the property, does not cause physical loss    Text Inserted
                                                                                                        "174."
                                                                                                        Text Replaced
of or damage to the property, there would have been absolutely no reason for Defendants to              [Old]: "of their insureds as they give to their own interests; k. Unreasonably placing their own financial interests above the interests of Plaintiffs and the Class;
                                                                                                        and l. Unreasonably engaging in a pattern and practice of placing their own financial interests above the interests of their insureds. 159."
                                                                                                        [New]: "Plaintiffs bring this action on behalf of themselves and as a representative of all others who are similarly situated. Pursuant to Rules 23(a), (b)(2), and/or
change the policy by excluding viruses under certain conditions or to state in the policy that the      (b)(3) of the Federal Rules of Civil Procedure, Plaintiffs seek certification of the following classes and subclasses: All persons and entities operating dental
                                                                                                        practices in Missouri with Business Income (including Extended Business Income) coverage issued by Defendants that made claims with any Defendant for
                                                                                                        suspension (i.e., the partial slowdown or complete cessation of their business activities) of business related to COVID-19, and for which Defendants have denied
provision changes the policy. The fact that Defendants felt the need to include an exclusion for        a claim for the losses or have otherwise failed to acknowledge or accept as"

                                                                                                        Text Inserted
viruses shows that Defendants know that viruses most certainly can cause loss of or damage to           "175."
                                                                                                        Text Replaced
the property.                                                                                           [Old]: "160. As a result of this breach, Plaintiffs, the Business Income Coverage Class, and the Orthodontics Business Income Coverage Subclass have been
                                                                                                        damaged in an amount to be proven at trial, including additional damages pursuant to Mo. Rev. Stat. § 375.296 and Mo. Rev. Stat. § 375.420."
                                                                                                        [New]: "a covered loss, or pay for the covered losses (the “Business Income Coverage Class”). All persons and entities operating orthodontics practices in
                                  V. CLASS ALLEGATIONS                                                  Missouri with Business Income (including Extended Business Income) coverage issued by Defendants that made claims with any Defendant for suspension (i.e.,
                                                                                                        the partial slowdown or complete cessation of their business activities) of business related to COVID-19, and for which Defendants have denied a claim for the
                                                                                                        losses or have otherwise failed to acknowledge or accept as a covered loss, or pay for"
  175. Plaintiff
       Plaintiffs bring this action on behalf of themselves and as a representative of all others       Text Deleted
                                                                                                        "By acting in the aforementioned way, Defendants breached the implied covenant of good faith and fair dealing."
who are similarly situated. Pursuant to Rules 23(a), (b)(2), and/or (b)(3) of the Federal Rules of      Text Inserted
                                                                                                        "the covered losses (the “Orthodontics Business Income Coverage Subclass”). All persons and entities operating dental practices in Missouri with Extra Expense
                                                                                                        coverage issued by Defendants that made claims with any Defendant for Extra Expense Coverage related to COVID-19 and for which Defendants have denied a"
Civil Procedure, Plaintiff
                 Plaintiffs seek certification of the following classes and subclasses:
                                                                                                        Text Replaced
                                                                                                        [Old]: "40"
       All persons and entities operating dental practices in Missouri with Business                    [New]: "45"

       Income (including Extended Business Income) coverage issued by Defendants
       that made claims with any Defendant for suspension (i.e., the partial slowdown or
       complete cessation of their business activities) of business related to COVID-19,
       and for which Defendants have denied a claim for the losses or have otherwise
       failed to acknowledge or accept as a covered loss, or pay for the covered losses
       (the “Business Income Coverage Class”).

       All persons and entities operating orthodontics practices in Missouri with
       Business Income (including Extended Business Income) coverage issued by
       Defendants that made claims with any Defendant for suspension (i.e., the partial
       slowdown or complete cessation of their business activities) of business related to
       COVID-19, and for which Defendants have denied a claim for the losses or have
       otherwise failed to acknowledge or accept as a covered loss, or pay for the
       covered losses (the “Orthodontics Business Income Coverage Subclass”).

       All persons and entities operating dental practices in Missouri with Extra Expense
       coverage issued by Defendants that made claims with any Defendant for Extra
       Expense Coverage related to COVID-19 and for which Defendants have denied a

                                                 45
                                                                                                    Page: 49
        claim for the expenses or have otherwise failed to acknowledge or accept as a                Text Inserted
                                                                                                     "claim for the expenses or have otherwise failed to acknowledge or accept as a covered expense, or pay for the covered expenses (the “Extra Expense Coverage
        covered expense, or pay for the covered expenses (the “Extra Expense Coverage                Class”). All persons"
        Class”).                                                                                     Text Deleted
                                                                                                     "COUNT III: DECLARATORY RELIEF APPLICABLE TO BUSINESS INCOME (By Plaintiffs, the Business Income Coverage Class, and the Orthodontics Business
                                                                                                     Income Coverage Subclass)"
        All persons and entities operating orthodontics practices in Missouri with Extra
        Expense coverage issued by Defendants that made claims with any Defendant for                Text Deleted
                                                                                                     "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 44 of 51 PageID #: 309"
        Extra Expense Coverage related to COVID-19 and for which Defendants have
                                                                                                     Text Replaced
        denied a claim for the expenses or have otherwise failed to acknowledge or accept            [Old]: "161. Plaintiffs reallege and incorporate by reference"
        as a covered expense, or pay for the covered expenses (the “Orthodontics Extra               [New]: "and entities operating orthodontics practices in Missouri with Extra Expense coverage issued by Defendants that made claims with any Defendant for
                                                                                                     Extra Expense Coverage related to COVID-19 and for which Defendants have denied a claim for the expenses or have otherwise failed to acknowledge or accept
        Expense Coverage Subclass”).                                                                 as a covered expense, or pay for the covered expenses (the “Orthodontics Extra Expense Coverage Subclass”)."
                                                                                                     Text Replaced
   176. Excluded from each of the above Classes are Defendant
                                                    Defendants, including any entity in which        [Old]: "the allegations contained in all prior paragraphs of this Amended Complaint, as though fully set forth"
                                                                                                     [New]: "Excluded from each of the above Classes are Defendants, including any entity in which Defendants have a controlling interest, is a parent or subsidiary,
                                                                                                     or which is controlled by Defendants, as well as the officers, directors, affiliates, legal representatives, predecessors, successors, and assigns of Defendants. Also
Defendants have a controlling interest, is a parent or subsidiary, or which is controlled by         excluded are the judges and court personnel in this case and any members of their immediate families."

                                                                                                     Text Inserted
Defendants,, as well as the off
                            officers, directors, affiliates, legal representatives, predecessors,    "176."
                                                                                                     Text Inserted
                                                                                                     "Plaintiffs reserve the right to amend or modify the Class definitions with greater specificity or division into subclasses after having had an opportunity to
successors, and assigns of Defendants. Also excluded are the judges and court personnel in this      conduct discovery."

                                                                                                     Text Inserted
case and any members of their immediate families.                                                    "177."

                                                                                                     Text Replaced
   177. Plaintiff
        Plaintiffs reserve the right to amend or modify the Class definitions with greater           [Old]: "herein and,"
                                                                                                     [New]: "This action has been brought and may be properly maintained on behalf of the Classes proposed herein under Rule 23 of the Federal Rules of Civil
                                                                                                     Procedure."
specificity or division into subclasses after having had an opportunity to conduct discovery.        Text Inserted
                                                                                                     "178."
   178. This action has been brought and may be properly maintained on behalf oof the Classes        Text Inserted
                                                                                                     "Numerosity. Fed. R. Civ. P. 23(a)(1). The members of each Class are so numerous that joinder of all members is impractical. The precise number of Class
                                                                                                     members can be ascertained from Defendants’ records."
proposed herein under Rule 23 of the Federal Rules of Civil Procedure.
                                                                                                     Text Inserted
                                                                                                     "179."
   179. Numerosity. Fed. R. Civ. P. 23(a)(1). The members of each Class are so numerous that         Text Replaced
                                                                                                     [Old]: "to the extent necessary, plead this cause"
                                                                                                     [New]: "Commonality and Predominance. Fed. R. Civ. P. 23(a)(2) and (b)(3). There are questions of law and fact common to each Class, which predominate over
joinder of all members is impractical. The precise number of Class members can be ascertained        any questions affecting individual members of each respective Class. These common questions of law and fact include, without limitation: a. Whether Plaintiffs
                                                                                                     and the Class members suffered a covered loss under the common policies issued to members of the Class; b. Whether Defendants wrongfully denied all claims
                                                                                                     based on COVID-19;"
from Defendants’ records.

   180. Commonality and P
                        Predominance. Fed. R. Civ. P. 23(a)(2) and (b)(3). There are                 Font "TimesNewRomanPSMT" changed to "TimesNewRomanPS-BoldMT".

                                                                                                     Text Inserted
questions of law and fact common to each Class, which predominate over any questions                 "180."
                                                                                                     Text Inserted
                                                                                                     "46"
affecting individual members of each respective Class. These common questions of law and fact

include, without limitation:

            a. Whether Plaintiff
                       Plaintiffs and the Class members suffered a covered loss under the
               common policies issued to members of the Class;

            b. Whether Defendants wrongfully denied all claims based on COVID-19;

                                                  46
                                                                                                         Page: 50
            c. Whether Defendants’ Business Income coverage applies to a suspension of                    Text Replaced
                                                                                                          [Old]: "of action in the alternative. 162."
               business caused by COVID-19 and/or in response to the presence or threat of                [New]: "c. Whether Defendants’ Business Income coverage applies to a suspension of business caused by COVID-19 and/or in response to the presence or
               COVID-19;                                                                                  threat of COVID-19; d. Whether Defendants’ Extra Expense coverage applies to efforts to avoid or minimize a loss caused by COVID-19; e. Whether Defendants
                                                                                                          have breached their contracts of insurance through a uniform and blanket denial of all claims for business losses related to COVID-19 and/or the related actions
                                                                                                          of civil authorities taken in response"
            d. Whether Defendants’ Extra Expense coverage applies to efforts to avoid or                  Text Replaced
               minimize a loss caused by COVID-19;                                                        [Old]: "163. This Court has jurisdiction to declare"
                                                                                                          [New]: "to the presence or threat of COVID-19; f. Whether Plaintiffs and the Class members suffered damages as a result of Defendants’ actions."

            e. Whether Defendants have breached their contracts of insurance through a uniform            Text Deleted
                                                                                                          "Plaintiffs bring this claim individually and on behalf of the Business Income Coverage Class and the Orthodontics Business Income Coverage Subclass against
               and blanket denial of all claims for business losses related to COVID-19 and/or            Defendants under Missouri law."
               the related actions of civil authorities taken in response to the presence or threat of    Text Replaced
               COVID-19;                                                                                  [Old]: "the rights and other legal relations pursuant"
                                                                                                          [New]: "Typicality. Fed. R. Civ. P. 23 (a)(3). Plaintiffs’ claims are typical of the claims of the Classes they seek to represent. Plaintiffs and all Class members were
                                                                                                          exposed to uniform practices and sustained injuries arising out of and caused by Defendants’ unlawful conduct."
            f. Whether
                    er Plaintiffs
                       Plaintiff and the Class members suffered damages as a result of
               Defendants’ actions.
                                                                                                          Font "TimesNewRomanPSMT" changed to "TimesNewRomanPS-BoldMT".
   181. Typicality. Fed. R. Civ. P. 23 (a)(3). Plaintiffs’ claims are typical of the claims of the        Text Inserted
                                                                                                          "181."
Classes they seek to represent. Plaintiff
                                Plaintiffs and all Class members were exposed to uniform                  Text Replaced
                                                                                                          [Old]: "to 28 U.S.C. §§ 2201-2202. 164."
                                                                                                          [New]: "Adequacy. Fed. R. Civ. P. 23(a)(4). Plaintiffs are committed to the vigorous prosecution of this action and have retained competent counsel experienced
practices and sustained injuries arising out of and caused by Defendants’ unlawful conduct.               in the prosecution of class actions. Accordingly,"


   182. Adequacy. Fed. R. Civ. P. 23(a)(4). Plaintiffs
                                            Plaintiff are committed to the vigorous prosecution
                                                                                                          Font "TimesNewRomanPSMT" changed to "TimesNewRomanPS-BoldMT".
                                                                                                          Text Inserted
of this action and have retained competent counsel experienced in the prosecution of class                "182."
                                                                                                          Text Deleted
actions. Accordingly, Plaintiff
                      Plaintiffs are adequate representatives and will fairly and adequately              "The business suspensions and losses triggered the Business Income and Extended Business Income coverage under the policies and other Class members’
                                                                                                          policies."

protect the interests of the Classes.                                                                     Text Deleted
                                                                                                          "A covered loss has resulted in business suspensions, which have caused Plaintiffs and Class members losses."
                                                                                                          Text Deleted
   183. Superiority. Fed. R. Civ. P. 23(b)(3). A class action is superior to other available              "166."

                                                                                                          Text Deleted
methods for the fair and efficient adjudication of this controversy. Since the amount of each             "167."
                                                                                                          Text Replaced
individual Class member’s claim is small relative to the complexity of the litigation, and due to         [Old]: "168. Plaintiffs and the"
                                                                                                          [New]: "Plaintiffs are adequate representatives and will fairly and adequately protect the interests of the Classes."
                                                                                                          Text Deleted
the financial resources of Defendants, no Class member could afford to seek legal redress                 "Plaintiffs’ Policies and the policies of other Business Income Coverage Class members and class members of the Orthodontics Business Income Coverage
                                                                                                          Subclass are insurance contracts under which Defendants were paid premiums in exchange for promises to pay Class members’ losses for claims covered by the
                                                                                                          policies."
individually for the claims alleged herein. Therefore, absent a class action, Class members will
                                                                                                          Text Deleted
                                                                                                          "In the Policies, Defendants expressly agreed to pay for loss of Business Income and Extended Business Income incurred as a result of the causes not excluded
continue to suffer losses and Defendants’ misconduct will proceed without remedy. Even if Class           under the policy. Specifically, Defendants promised to pay for losses of Business Income sustained as a result of a business suspension."

                                                                                                          Text Deleted
members themselves could afford such individual litigation, the court system could not. Given             "165."
                                                                                                          Text Replaced
                                                                                                          [Old]: "other Class members have complied with all applicable provisions"
the complex legal and factual issues involved, individualized litigation would significantly              [New]: "Superiority. Fed. R. Civ. P. 23(b)(3). A class action is superior to other available methods for the fair and efficient adjudication of this controversy. Since
                                                                                                          the amount of each individual Class member’s claim is small relative to the complexity of the litigation, and due to the financial resources of Defendants, no
                                                                                                          Class member could afford to seek legal redress individually for the claims alleged herein. Therefore, absent a class action, Class members will continue to suffer
increase the delay and expense to all parties and to the Court. Individualized litigation would also      losses and Defendants’ misconduct will proceed without remedy. Even if Class members themselves could afford such individual litigation, the court system




                                                 47                                                      Comments from page 50 continued on next page
                                                                                                         could not. Given the complex legal and factual issues involved, individualized litigation would significantly increase the delay and expense to all parties and to
                                                                                                         the Court. Individualized litigation would also"



            c. Whether Defendants’ Business Income coverage applies to a suspension of                   Font "TimesNewRomanPSMT" changed to "TimesNewRomanPS-BoldMT".
               business caused by COVID-19 and/or in response to the presence or threat of               Text Inserted
               COVID-19;                                                                                 "183."
                                                                                                         Text Replaced
            d. Whether Defendants’ Extra Expense coverage applies to efforts to avoid or                 [Old]: "41"
                                                                                                         [New]: "47"
               minimize a loss caused by COVID-19;

            e. Whether Defendants have breached their contracts of insurance through a uniform
               and blanket denial of all claims for business losses related to COVID-19 and/or
               the related actions of civil authorities taken in response to the presence or threat of
               COVID-19;

            f. Whether
                    er Plaintiffs
                       Plaintiff and the Class members suffered damages as a result of
               Defendants’ actions.

   181. Typicality. Fed. R. Civ. P. 23 (a)(3). Plaintiffs’ claims are typical of the claims of the

Classes they seek to represent. Plaintiff
                                Plaintiffs and all Class members were exposed to uniform

practices and sustained injuries arising out of and caused by Defendants’ unlawful conduct.

   182. Adequacy. Fed. R. Civ. P. 23(a)(4). Plaintiffs
                                            Plaintiff are committed to the vigorous prosecution

of this action and have retained competent counsel experienced in the prosecution of class

actions. Accordingly, Plaintiff
                      Plaintiffs are adequate representatives and will fairly and adequately

protect the interests of the Classes.

   183. Superiority. Fed. R. Civ. P. 23(b)(3). A class action is superior to other available

methods for the fair and efficient adjudication of this controversy. Since the amount of each

individual Class member’s claim is small relative to the complexity of the litigation, and due to

the financial resources of Defendants, no Class member could afford to seek legal redress

individually for the claims alleged herein. Therefore, absent a class action, Class members will

continue to suffer losses and Defendants’ misconduct will proceed without remedy. Even if Class

members themselves could afford such individual litigation, the court system could not. Given

the complex legal and factual issues involved, individualized litigation would significantly

increase the delay and expense to all parties and to the Court. Individualized litigation would also


                                                 47
                                                                                                       Page: 51
create the potential for inconsistent or contradictory rulings. By contrast, a class action presents    Text Replaced
                                                                                                        [Old]: "of their respective policies, including payment"
                                                                                                        [New]: "create the potential for inconsistent or contradictory rulings. By contrast, a class action presents far fewer management difficulties, allows claims to be
far fewer management difficulties, allows claims to be heard that might otherwise go unheard            heard that might otherwise go unheard because of the relative expense of bringing individual lawsuits, and provides the benefits of adjudication, economies of
                                                                                                        scale and comprehensive supervision by a single court. Finally, Plaintiffs know of no difficulty that will be encountered in the management of this litigation that
                                                                                                        would preclude its maintenance as a class action."
because of the relative expense of bringing individual lawsuits, and provides the benefits of           Text Replaced
                                                                                                        [Old]: "of premiums."
                                                                                                        [New]: "Injunctive and Declaratory Relief. Fed. R. Civ. P. 23(b)(2). Defendants’ unlawful and unfair conduct is uniform as to all members of each Class."
adjudication, economies of scale and comprehensive supervision by a single court. Finally,

Plaintiff know of no difficulty that will be encountered in the management of this litigation that
Plaintiffs                                                                                              Font "TimesNewRomanPSMT" changed to "TimesNewRomanPS-BoldMT".
                                                                                                        Text Inserted
would preclude its maintenance as a class action.                                                       "184."

                                                                                                        Text Deleted
                                                                                                        "169."
   184. Injunctive and Declaratory Relief. Fed. R. Civ. P. 23(b)(2). Defendants’ unlawful and
                                                                                                        Text Deleted
                                                                                                        "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 45 of 51 PageID #: 310"
unfair conduct is uniform as to all members of each Class. Defendant
                                                           Defendants have acted or refused to
                                                                                                        Text Deleted
                                                                                                        "Defendants, without justification, have refused performance under the policies and other Class members’ policies by denying coverage for these losses and
act on grounds that apply generally to each Class, so that final injunctive relief or declaratory       expenses."
                                                                                                        Text Replaced
                                                                                                        [Old]: "Accordingly, Defendants"
relief is appropriate with respect to each Class as a whole.                                            [New]: "Defendants have acted or refused to act on grounds that apply generally to each Class, so that final injunctive relief or declaratory relief is appropriate
                                                                                                        with respect to each Class as a whole."
   185. In addition, particular issues are appropriate for certification under Fed. R. Civ. P.          Text Replaced
                                                                                                        [Old]: "are in breach of the policies and other"
                                                                                                        [New]: "In addition, particular issues are appropriate for certification under Fed. R. Civ. P. 23(c)(4) because such claims present only particular, common issues,
23(c)(4) because such claims present only particular, common issues, the resolution of which            the resolution of which would advance the disposition of this matter and the parties’ interests thereon. Such particular issues include, but are not limited to: a.
                                                                                                        Whether the policies issued by Defendants cover Class members’ Business Income losses and Extra Expenses due to the COVID-19 pandemic and public health
                                                                                                        and stay-at-home orders referred to herein; b. Whether the coverages for Business Income losses and Extra Epenses provided by Defendants’ policies are
would advance the disposition of this matter and the parties’ interests thereon. Such particular        precluded by exclusions or other limitations in those policies; c. Whether Defendants breached contracts by denying coverage for Business Income losses and
                                                                                                        Extra Expenses."

issues include, but are not limited to:                                                                 Text Inserted
                                                                                                        "185."
                                                                                                        Text Inserted
           a. Whether the policies issued by Defendants cover Class members’ Business                   "48"


               Income losses and Extra Expenses due to the COVID-19 pandemic and public

               health and stay-at-home orders referred to herein;

           b. Whether the coverages for Business Income losses and Extra Epenses provided by

               Defendants’ policies are precluded by exclusions or other limitations in those

               policies;

           c. Whether Defendants breached contracts by denying coverage for Business

               Income losses and Extra Expenses.




                                                 48
                                                                                                  Page: 52
           d. Whether Defendants engaged in bad faith eff
                                                      efforts to dissuade insureds from            Text Replaced
                                                                                                   [Old]: "Class members’ policies. 170."
                                                                                                   [New]: "d. Whether Defendants engaged in bad faith efforts to dissuade insureds from making claims for Business Income losses and Extra Expenses due to the
               making claims for Business Income losses and Extra Expenses due to the              COVID-19 pandemic; and e. Whether Plaintiff and Class members are entitled to actual damages and/or declaratory relief as a result of Defendants’ wrongful
                                                                                                   conduct. VI. JURY DEMAND 186. Plaintiffs demand a trial by jury on all claims so triable. COUNT I: BUSINESS INCOME BREACH OF CONTRACT (By Plaintiffs, the
                                                                                                   Business Income Coverage Class, and the Orthodontics Business Income Coverage Subclass)"
               COVID-19 pandemic; and                                                              Text Deleted
                                                                                                   "172."

           e. Whether Plaintiff and Class members are entitled to actual damages and/or            Text Deleted
                                                                                                   "A case or controversy exists regarding Class members’ rights and Defendants’ obligations under the terms of the Class members’ policies. COUNT IV: EXTRA
                                                                                                   EXPENSE BREACH OF CONTRACT (By Plaintiffs, the Extra Expense Coverage Class, and the Orthodontics Extra Expense Coverage Subclass)"
               declaratory relief as a result of Defendants’ wrongful conduct.                     Text Replaced
                                                                                                   [Old]: "Plaintiffs and the Class members seek a judicial determination of whether the policies provide coverage for Plaintiffs’ and Class members’ losses."
                                                                                                   [New]: "187."
                                       VI. JURY DEMAND
                                                                                                   Text Deleted
                                                                                                   "171."
  186. Plaintiffs
       Plaintiff demand a trial by jury on all claims so triable.
                                                                                                   Text Replaced
                                                                                                   [Old]: "173."
                 COUNT I: BUSINESS INCOME BREACH OF CONTRACT                                       [New]: "Plaintiffs bring this claim individually and on behalf of the Business Income Coverage Class and Orthodontics Business Income Coverage Subclass
                                                                                                   against Defendants under Missouri law."
(By Plaintiff
    Plaintiffs,, the Business Income Coverage Class, and the Orthodontics Business Income
    Plaintiffs
                                     Coverage Subclass)                                            Text Inserted
                                                                                                   "188."
                                                                                                   Text Replaced
  187. Plaintiff
       Plaintiffs reallege and incorporate by reference the allegations contained in all prior     [Old]: "174."
                                                                                                   [New]: "Plaintiffs’ Policies and the policies of other Business Income Coverage Class and Orthodontics Business Income Coverage Subclass Members are
                                                                                                   insurance contracts under which Defendants were paid premiums in exchange for promises to pay Plaintiffs for their covered losses under the Policies and for
paragraphs of this Amended Complaint, as though fully set forth herein and, to the extent          Class members’ covered losses."

                                                                                                   Text Replaced
necessary, plead this cause of action in the alternative.                                          [Old]: "Plaintiffs bring this claim individually and on behalf of the Extra Expense Coverage Class and the Orthodontics Extra Expense Coverage Subclass against
                                                                                                   Defendants under Missouri law."
                                                                                                   [New]: "189."
  188. Plaintiff
       Plaintiffs bring this claim individually and on behalf of the Business Income Coverage
                                                                                                   Text Replaced
                                                                                                   [Old]: "175."
Class and Orthodontics Business Income Coverage Subclass against Defendants under Missouri         [New]: "In Plaintiffs’ policies, Defendants expressly agree to pay for losses of Business Income incurred as a result of causes not excluded, including losses
                                                                                                   caused by the COVID-19 pandemic. Specifically, Defendants promise to pay for losses of Business Income (including Extended Business Income) sustained as a
                                                                                                   result of a business suspension."
law.                                                                                               Text Replaced
                                                                                                   [Old]: "Plaintiffs’ policies and the policies of other Extra Expense Coverage Class members and members of the Orthodontic Extra Expense Coverage Subclass
                                                                                                   are insurance contracts under which Defendants were paid premiums in exchange for promises to pay Class members’ losses for claims covered by the Policies."
  189. Plaintiffs
       Plaintiffs’ Policies and the policies of other Business Income Coverage Class and           [New]: "190."
                                                                                                   Text Replaced
Orthodontics Business Income Coverage Subclass Members are insurance contracts under which         [Old]: "42"
                                                                                                   [New]: "49"

Defendants were paid premiums in exchange for promises to pay Plaintiffs
                                                              Plaintiff for their covered

losses under the Policies and for Class members’ covered losses.

  190. In Plaintiffs’ policies, Defendants expressly agree to pay for losses of Business Income

incurred as a result of causes not excluded, including losses caused by the COVID-19 pandemic.

Specifically, Defendants promise to pay for losses of Business Income (including Extended

Business Income) sustained as a result of a business suspension.



                                                 49
                                                                                                    Page: 53
  191. A covered loss has resulted in business suspensions, which have caused Plaintiff
                                                                              Plaintiffs and         Text Deleted
                                                                                                     "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 46 of 51 PageID #: 311"
                                                                                                     Text Replaced
Class members lost Business Income and Extended Business Income.                                     [Old]: "176."
                                                                                                     [New]: "A covered loss has resulted in business suspensions, which have caused Plaintiffs and Class members lost Business Income and Extended Business
                                                                                                     Income."
  192. The business suspensions and losses triggered the Business Income and Extended
                                                                                                     Text Replaced
                                                                                                     [Old]: "In Plaintiffs’ policies and the policies of other Extra Expense Coverage Class members, Defendants expressly agree to pay for extra expenses incurred as a
Business Income coverage under Plaintiffs’ policies and other Class members’ policies.               result of the causes not excluded under the policies. Specifically, Defendants promise to pay amounts to avoid or minimize the losses from suspension of
                                                                                                     business and to continue ‘operations’ at Plaintiffs’ and Class members’ premises, to repair or replace any property, and other expenses."
                                                                                                     [New]: "191."
  193. Plaintiff
       Plaintiffs and the other Class members have complied with all applicable provisions of        Text Replaced
                                                                                                     [Old]: "177. The extra expenses triggered the Extra Expense"
                                                                                                     [New]: "The business suspensions and losses triggered the Business Income and Extended Business Income"
their respective policies, including payment of premiums.
                                                                                                     Text Replaced
                                                                                                     [Old]: "A covered loss has resulted in a business suspension. These suspensions have caused Plaintiffs and Class members to incur extra expenses."
  194. Defendant
       Defendants, without justification, have refused performance under Plaintiffs’ polic
                                                                                     policies and    [New]: "192."
                                                                                                     Text Deleted
other Class members’ policies by denying coverage for these losses and such denials were             "178."
                                                                                                     Text Inserted
                                                                                                     "193."
vexatious and without reason. Accordingly, Defendants are in breach of the policies and other
                                                                                                     Text Deleted
                                                                                                     "179."
Class members’ policies.
                                                                                                     Text Inserted
                                                                                                     "194."
  195. Due to Defendant
              Defendants’ breach of Plaintiffs’ policies and other Class members’ policies,          Text Replaced
                                                                                                     [Old]: "the"
                                                                                                     [New]: "Plaintiffs’"
Plaintiffs and other members of the Business Income Coverage Class and Orthodontics Business
                                                                                                     Text Deleted
                                                                                                     "expenses and"
Income Coverage Subclass have suffered actual and substantial damages for which Defendants
                                                                                                     Text Deleted
                                                                                                     "180."
are liable, including additional damages pursuant to Mo. Rev. Stat. § 375.296 and Mo. Rev. Stat.     Text Inserted
                                                                                                     "195."
§ 375.420, in an amount to be proved at trial.                                                       Text Replaced
                                                                                                     [Old]: "member"
                                                                                                     [New]: "members’"
 COUNT II: BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR
                                                                                                     Text Replaced
                     DEALING APPLICABLE TO BUSINESS INCOME                                           [Old]: "Class members"
(By Plaintiff
    Plaintiffs,, the Business Income Coverage Class, and the Orthodontics Business Income
    Plaintiffs                                                                                       [New]: "members of the Business Income Coverage Class and Orthodontics Business Income Coverage Subclass"
                                     Coverage Subclass)                                              Text Inserted
                                                                                                     "COUNT II: BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING APPLICABLE TO BUSINESS INCOME (By Plaintiffs, the Business Income
                                                                                                     Coverage Class, and the Orthodontics Business Income Coverage Subclass)"
  196. Plaintiff
       Plaintiffs reallege and incorporate by reference the allegations contained in all prior
                                                                                                     Text Deleted
                                                                                                     "181."
paragraphs of this Amended Complaint, as though fully set forth herein and, to the extent            Text Replaced
                                                                                                     [Old]: "COUNT V: BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING APPLICABLE TO EXTRA EXPENSE (By Plaintiffs, the Extra Expense
                                                                                                     Coverage Class, and the Orthodontics Extra Expense Coverage Subclass)"
necessary, plead this cause of action in the alternative.                                            [New]: "196."

  197. Plaintiff
       Plaintiffs bring this claim individually and on behalf of the Business Income Coverage
                                                                                                     Font "TimesNewRomanPS-BoldMT" changed to "TimesNewRomanPSMT".
Class and Orthodontics Business Income Coverage Subclass against Defendants under Missouri           Text Deleted
                                                                                                     "182."

law.                                                                                                 Text Replaced
                                                                                                     [Old]: "Extra Expense Class and the Orthodontics Extra Expense"


                                                 50                                                 Comments from page 53 continued on next page
                                                                                                    [New]: "Business Income Coverage Class and Orthodontics Business Income"
                                                                                                    Text Inserted
                                                                                                    "197."

  191. A covered loss has resulted in business suspensions, which have caused Plaintiff
                                                                              Plaintiffs and        Text Replaced
                                                                                                    [Old]: "43"
                                                                                                    [New]: "50"
Class members lost Business Income and Extended Business Income.

  192. The business suspensions and losses triggered the Business Income and Extended

Business Income coverage under Plaintiffs’ policies and other Class members’ policies.

  193. Plaintiff
       Plaintiffs and the other Class members have complied with all applicable provisions of

their respective policies, including payment of premiums.

  194. Defendant
       Defendants, without justification, have refused performance under Plaintiffs’ polic
                                                                                     policies and

other Class members’ policies by denying coverage for these losses and such denials were

vexatious and without reason. Accordingly, Defendants are in breach of the policies and other

Class members’ policies.

  195. Due to Defendant
              Defendants’ breach of Plaintiffs’ policies and other Class members’ policies,

Plaintiffs and other members of the Business Income Coverage Class and Orthodontics Business

Income Coverage Subclass have suffered actual and substantial damages for which Defendants

are liable, including additional damages pursuant to Mo. Rev. Stat. § 375.296 and Mo. Rev. Stat.

§ 375.420, in an amount to be proved at trial.

 COUNT II: BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR
                     DEALING APPLICABLE TO BUSINESS INCOME
(By Plaintiff
    Plaintiffs,, the Business Income Coverage Class, and the Orthodontics Business Income
    Plaintiffs
                                     Coverage Subclass)

  196. Plaintiff
       Plaintiffs reallege and incorporate by reference the allegations contained in all prior

paragraphs of this Amended Complaint, as though fully set forth herein and, to the extent

necessary, plead this cause of action in the alternative.

  197. Plaintiff
       Plaintiffs bring this claim individually and on behalf of the Business Income Coverage

Class and Orthodontics Business Income Coverage Subclass against Defendants under Missouri

law.


                                                 50
                                                                                                       Page: 54
   198. Defendants have breached the duty of good faith and fair dealing owed to Plaintiffs,
                                                                                 Plaintiffs, the
                                                                                 Plaintiff              Text Inserted
                                                                                                        "198. Defendants have breached the duty of good faith and fair dealing owed to Plaintiffs, the Business Income Coverage Class, and the Orthodontics Business
                                                                                                        Income Coverage Subclass in the following respects: a. Unreasonably acting or failing to act in a manner that deprives Plaintiffs and the Class of the benefits of
Business Income Coverage Class, and the Orthodontics Business Income Coverage Subclass in               their policies; b. Unreasonably engaging in a pattern and practice of acting or failing to act in a manner that deprives Plaintiffs and the Class of the benefits of
                                                                                                        their policies; c. Unreasonably failing to conduct a prompt, fair, balanced and thorough investigation of all of the bases of Plaintiffs’ and the Class’ claims; d.
                                                                                                        Unreasonably engaging in a pattern and practice of failing to conduct a prompt, fair, balanced and thorough investigation of all of the bases of claims made
                                                                                                        under Plaintiffs’ and the Class’ policies; e. Unreasonably failing to diligently search for and consider evidence that supports coverage of Plaintiffs’ and the Class’
the following respects:                                                                                 claims; f. Unreasonably engaging in a pattern and practice of failing to diligently search for and consider evidence that supports coverage of Plaintiffs’ and the
                                                                                                        Class’ claims; g. Unreasonably failing to conduct an investigation to determine the efficient proximate cause (predominant cause) of Plaintiffs’ and the Class’
                                                                                                        losses; h. Unreasonably engaging in a pattern and practice of failing to conduct an investigation to determine the efficient proximate cause (predominant
            a. Unreasonably acting or failing to act in a manner that deprives Plaintiffs
                                                                               Plaintiff and the        cause) on claims made by insureds; i. Unreasonably failing to give at least as much consideration to the interests of Plaintiffs and the Class as they give to their
               Class of the benefits of their policies;                                                 own interests; j. Unreasonably engaging in a pattern and practice of failing to give at least as much consideration to the interests of their insureds as they give
                                                                                                        to their own interests; k. Unreasonably placing their own financial interests above the interests of Plaintiffs and the Class; and l. Unreasonably engaging in a
                                                                                                        pattern and practice of placing their own financial interests above the interests of their insureds. 199. By acting in the aforementioned way, Defendants
            b. Unreasonably engaging in a pattern and practice of acting or failing to act in a         breached the implied covenant of good faith and fair dealing."
               manner that deprives Plaintiff
                                    Plaintiffs and the Class of the benefits of their policies;         Text Inserted
                                                                                                        "51"
            c. Unreasonably failing to conduct a prompt, fair, balanced and thorough
               investigation of all of the bases of Plaintiff
                                                    Plaintiffs’ and the Class’ claims;

            d. Unreasonably engaging in a pattern and practice of failing to conduct a prompt,
               fair, balanced and thorough investigation of all of the bases of claims made under
               Plaintiff and the Class’ policies;
               Plaintiffs’

            e. Unreasonably failing to diligently search for and consider evidence that supports
               coverage of Plaintiffs’ and the Class’ claims;

            f. Unreasonably engaging in a pattern and practice of failing to diligently search for
               and consider evidence that supports coverage of Plaintiffs’ and the Class’ claims;

            g. Unreasonably failing to conduct an investigation to determine the efficient
               proximate cause (predominant cause) of Plaintiffs’ and the Class’ losses;

            h. Unreasonably engaging in a pattern and practice of failing to conduct an
               investigation to determine the efficient proximate cause (predominant cause) on
               claims made by insureds;

            i. Unreasonably failing to give at least as much consideration to the interests of
               Plaintiffs
                  intiff and the Class as they give to their own interests;

            j. Unreasonably engaging in a pattern and practice of failing to give at least as much
               consideration to the interests of their insureds as they give to their own interests;

            k. Unreasonably placing their own financial interests above the interests of Plaintiffs
                                                                                         Plaintiff
               and the Class; and

            l. Unreasonably engaging in a pattern and practice of placing their own financial
               interests above the interests of their insureds.

   199. By acting in the aforementioned way, Defendants breached the implied covenant of good

faith and fair dealing.


                                                 51
                                                                                                    Page: 55
  200. As a result of this breach, Plaintiff
                                   Plaintiffs,, the Business Income Coverage Class, and the
                                   Plaintiffs                                                        Text Inserted
                                                                                                     "200. As a result of this breach, Plaintiffs, the Business Income Coverage Class, and the Orthodontics Business Income Coverage Subclass have been damaged in
                                                                                                     an amount to be proven at trial, including additional damages pursuant to Mo. Rev. Stat. § 375.296 and Mo. Rev. Stat. § 375.420. COUNT III: DECLARATORY
Orthodontics Business Income Coverage Subclass have been damaged in an amount to be proven           RELIEF APPLICABLE TO BUSINESS INCOME (By Plaintiffs, the Business Income Coverage Class, and the Orthodontics Business Income Coverage Subclass) 201.
                                                                                                     Plaintiffs reallege and incorporate by reference the allegations contained in all prior paragraphs of this Amended Complaint, as though fully set forth herein
                                                                                                     and, to the extent necessary, plead this cause of action in the alternative. 202. Plaintiffs bring this claim individually and on behalf of the Business Income
                                                                                                     Coverage Class and the Orthodontics Business Income Coverage Subclass against Defendants under Missouri law. 203. This Court has jurisdiction to declare the
at trial, including additional damages pursuant to Mo. Rev. Stat. § 375.296 and Mo. Rev. Stat. §     rights and other legal relations pursuant to 28 U.S.C. §§ 2201-2202. 204. Plaintiffs’ Policies and the policies of other Business Income Coverage Class members
                                                                                                     and class members of the Orthodontics Business Income Coverage Subclass are insurance contracts under which Defendants were paid premiums in exchange
                                                                                                     for promises to pay Class members’ losses for claims covered by the policies. 205. In the Policies, Defendants expressly agreed to pay for loss of Business
375.420.                                                                                             Income and Extended Business Income incurred as a result of the causes not excluded under the policy. Specifically, Defendants promised to pay for losses of
                                                                                                     Business Income sustained as a result of a business suspension. 206. A covered loss has resulted in business suspensions, which have caused Plaintiffs and Class
                                                                                                     members losses."
   COUNT III: DECLARATORY RELIEF APPLICABLE TO BUSINESS INCOME
(By Plaintiff
    Plaintiffs,, the Business Income Coverage Class, and the Orthodontics Business Income
    Plaintiffs                                                                                       Text Inserted
                                                                                                     "52"
                                     Coverage Subclass)

  201. Plaintiff
       Plaintiffs reallege and incorporate by reference the allegations contained in all prior

paragraphs of this Amended Complaint, as though fully set forth herein and, to the extent

necessary, plead this cause of action in the alternative.

  202. Plaintiffs
       Plaintiff bring this claim individually and on behalf of the Business Income Coverage

Class and the Orthodontics Business Income Coverage Subclass against Defendants under

Missouri law.

  203. This Court has jurisdiction to declare the rights and other legal relations pursuant to 28

U.S.C. §§ 2201-2202.

  204. Plaintiffs’ Policies and the policies of other Business Income Coverage Class members

and class members of the Orthodontics Business Income Coverage Subclass are insurance

contracts under which Defendants were paid premiums in exchange for promises to pay Class

members’ losses for claims covered by the policies.

  205. In the Policies, Defendants expressly agreed to pay for loss of Business Income and

Extended Business Income incurred as a result of the causes not excluded under the policy.

Specifically, Defendants promised to pay for losses of Business Income sustained as a result of a

business suspension.

  206. A covered loss has resulted in business suspensions, which have caused Plaintiffs and

Class members losses.
                                                 52
                                                                                                  Page: 56
  207. The business suspensions and losses triggered the Business Income and Extended              Text Deleted
                                                                                                   "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 47 of 51 PageID #: 312"
                                                                                                   Text Replaced
Business Income coverage under the policies and other Class members’ policies.                     [Old]: "183."
                                                                                                   [New]: "207. The business suspensions and losses triggered the Business Income and Extended Business Income coverage under the policies and other Class
                                                                                                   members’ policies. 208. Plaintiffs and the other Class members have complied with all applicable provisions of their respective policies, including payment of
  208. Plaintiffs
       Plaintiff and the other Class members have complied with all applicable provisions of       premiums. 209. Defendants, without justification, have refused performance under the policies and other Class members’ policies by denying coverage for these
                                                                                                   losses and expenses. Accordingly, Defendants are in breach of the policies and other Class members’ policies. 210. Plaintiffs and the Class members seek a
                                                                                                   judicial determination of whether the policies provide coverage for Plaintiffs’ and Class members’ losses. 211. A case or controversy exists regarding Class
their respective policies, including payment of premiums.                                          members’ rights and Defendants’ obligations under the terms of the Class members’ policies. COUNT IV: EXTRA EXPENSE BREACH OF CONTRACT (By Plaintiffs,
                                                                                                   the Extra Expense Coverage Class, and the Orthodontics Extra Expense Coverage Subclass) 212. Plaintiffs reallege and incorporate by reference the allegations
                                                                                                   contained in all prior paragraphs of this Amended Complaint, as though fully set forth herein and, to the extent necessary, plead this cause of action in the
  209. Defendants, without justification, have refused performance under the policies and other    alternative. 213. Plaintiffs bring this claim individually and on behalf of the Extra Expense Coverage Class and the Orthodontics Extra Expense Coverage Subclass
                                                                                                   against Defendants under Missouri law. 214. Plaintiffs’ policies and the policies of other Extra Expense Coverage Class members and members of the
                                                                                                   Orthodontic Extra Expense Coverage Subclass are insurance contracts under which Defendants were paid premiums in exchange for promises to pay Class
Class members’ policies by denying coverage for these losses and expenses. Accordingly,            members’ losses for claims covered by the Policies."
                                                                                                   Text Inserted
Defendants are in breach of the policies and other Class members’ policies.                        "53"


  210. Plaintiffs
       Plaintiff and the Class members seek a judicial determination of whether the policies

provide coverage for Plaintiffs’ and Class members’ losses.

  211. A case or controversy exists regarding Class members’ rights and Defendants’

obligations under the terms of the Class members’ policies.

                COUNT IV: EXTRA EXPENSE BREACH OF CONTRACT
  (By Plaintiff
      Plaintiffs,, the Extra Expense Coverage Class, and the Orthodontics Extra Expense
      Plaintiffs
                                     Coverage Subclass)

   212. Plaintiff
        Plaintiffs reallege and incorporate by reference the allegations contained in all prior

paragraphs of this Amended Complaint, as though fully set forth herein and, to the extent

necessary, plead this cause of action in the alternative.

   213. Plaintiffs
        Plaintiff bring this claim individually and on behalf of the Extra Expense Coverage

Class and the Orthodontics Extra Expense Coverage Subclass against Defendants under Missouri

law.

   214. Plaintiffs
        Plaintiffs’ policies and the policies of other Extra Expense Coverage Class members and

members of the Orthodontic Extra Expense Coverage Subclass are insurance contracts under

which Defendants were paid premiums in exchange for promises to pay Class members’ losses

for claims covered by the Policies.



                                                 53
                                                                                                   Page: 57
   215. In Plaintiffs
           Plaintiffs’ policies and the policies of other Extra Expense Coverage Class members,     Text Inserted
                                                                                                    "215. In Plaintiffs’ policies and the policies of other Extra Expense Coverage Class members, Defendants expressly agree to pay for extra expenses incurred as a
                                                                                                    result of the causes not excluded under the policies. Specifically, Defendants promise to pay amounts to avoid or minimize the losses from suspension of
Defendants expressly agree to pay for extra expenses incurred as a result of the causes not         business and to continue ‘operations’ at Plaintiffs’ and Class members’ premises, to repair or replace any property, and other expenses. 216. A covered loss has
                                                                                                    resulted in a business suspension. These suspensions have caused Plaintiffs and Class members to incur extra expenses. 217. The extra expenses triggered the
                                                                                                    Extra Expense coverage under Plaintiffs’ policies and other Class members’ policies. 218. Plaintiffs and the other Class members have complied with all
                                                                                                    applicable provisions of their respective policies, including payment of premiums. 219. Defendants, without justification, have refused performance under the
excluded under the policies. Specifically, Defendants promise to pay amounts to avoid or            policies and other Class members’ policies by denying coverage for these losses and expenses and such denials were vexatious and without reason.
                                                                                                    Accordingly, Defendants are in breach of the policies and other Class members’ policies. 220. Due to Defendants’ breach of Plaintiffs’ policies and other Class
                                                                                                    member policies, Plaintiffs and other Class members have suffered actual and substantial damages for which Defendants are liable, including additional
minimize the losses from suspension of business and to continue ‘operations’ at Plaintiffs’ and     damages pursuant to Mo. Rev. Stat. § 375.296 and Mo. Rev. Stat. § 375.420, in an amount to be proved at trial."
                                                                                                    Text Inserted
Class members’ premises, to repair or replace any property, and other expenses.                     "54"


   216. A covered loss has resulted in a business suspension. These suspensions have caused

Plaintiff and Class members to incur extra expenses.
Plaintiffs

   217. The extra expenses triggered the Extra Expense coverage under Plaintiffs’
                                                                      Plaintiffs policies and

other Class members’ policies.

   218. Plaintiffs
        Plaintiff and the other Class members have complied with all applicable provisions of

their respective policies, including payment of premiums.

   219. Defendants, without justification, have refused performance under the policies and other

Class members’ policies by denying coverage for these losses and expenses and such denials

were vexatious and without reason. Accordingly, Defendants are in breach of the policies and

other Class members’ policies.

   220. Due to Defendants’ breach of Plaintiffs’ policies and other Class member policies,

Plaintiff and other Class members have suffered actual and substantial damages for which
Plaintiffs

Defendants are liable, including additional damages pursuant to Mo. Rev. Stat. § 375.296 and

Mo. Rev. Stat. § 375.420, in an amount to be proved at trial.




                                                54
                                                                                                    Page: 58
 COUNT V: BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR                                      Text Inserted
                                                                                                     "COUNT V: BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING APPLICABLE TO EXTRA EXPENSE (By Plaintiffs, the Extra Expense
                      DEALING APPLICABLE TO EXTRA EXPENSE                                            Coverage Class, and the Orthodontics Extra Expense Coverage Subclass) 221. Plaintiffs reallege and incorporate by reference the allegations contained in all
 (By Plaintiff
     Plaintiffs,, the Extra Expense Coverage Class, and the Orthodontics Extra Expense
     Plaintiffs                                                                                      prior paragraphs of this Amended Complaint, as though fully set forth herein and, to the extent necessary, plead this cause of action in the alternative. 222.
                                                                                                     Plaintiffs bring this claim individually and on behalf of the Extra Expense Class and the Orthodontics Extra Expense Coverage Subclass against Defendants under
                                    Coverage Subclass)                                               Missouri law. 223."

                                                                                                     Text Replaced
   221. Plaintiffs
        Plaintiff reallege and incorporate by reference the allegations contained in all prior       [Old]: "44"
                                                                                                     [New]: "55"

paragraphs of this Amended Complaint, as though fully set forth herein and, to the extent

necessary, plead this cause of action in the alternative.

   222. Plaintiffs
        Plaintiff bring this claim individually and on behalf of the Extra Expense Class and the

Orthodontics Extra Expense Coverage Subclass against Defendants under Missouri law.

   223. Defendant
        Defendants have breached the duty of good faith and fair dealing owed to Plaintiffs, the

Extra Expense Class, and the Orthodontics Extra Expense Subclass with respect to the Extra

Expense provisions in the following respects:

           a. Unreasonably acting or failing to act in a manner that deprives Plaintiffs and the
              Class the benefits of their policies;

           b. Unreasonably engaging in a pattern and practice of acting or failing to act in a
              manner that deprives Plaintiffs and the Class of the benefits of their policies;

           c. Unreasonably failing to conduct a prompt, fair, balanced and thorough
              investigation of all of the bases of Plaintiffs and the Class’ claims;

           d. Unreasonably engaging in a pattern and practice of failing to conduct a prompt,
              fair, balanced and thorough investigation of all of the bases of claims made under
              Plaintiffs’ and the Class’ policies;

           e. Unreasonably failing to diligently search for and consider evidence that supports
              coverage of Plaintiffs’ and the Class’ claims;

           f. Unreasonably engaging in a pattern and practice of failing to diligently search for
              and consider evidence that supports coverage of Plaintiffs’ and the Class’ claims;

           g. Unreasonably failing to conduct an investigation to determine the efficient
              proximate cause (predominant cause) of Plaintiffs’ and the Class’ losses;

           h. Unreasonably engaging in a pattern and practice of failing to conduct an
              investigation to determine the efficient proximate cause (predominant cause) on
              claims made by insureds;



                                                 55
                                                                                                      Page: 59
           i. Unreasonably failing to give at least as much consideration to the interests of          Text Replaced
                                                                                                       [Old]: "184."
              Plaintiffs and the Class as they give to their own interests;                            [New]: "224."

                                                                                                       Text Deleted
           j. Unreasonably engaging in a pattern and practice of failing to give at least as much      "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 48 of 51 PageID #: 313"
              consideration to the interests of their insureds as they give to their own interests;    Text Replaced
                                                                                                       [Old]: "185."
                                                                                                       [New]: "225."
           k. Unreasonably placing their own financial interests above the interests of Plaintiffs
                                                                                                       Text Replaced
              and the Class; and                                                                       [Old]: "186."
                                                                                                       [New]: "226."
           l. Unreasonably engaging in a pattern and practice of placing their own financial           Text Replaced
              interests above the interests of their insureds.                                         [Old]: "187."
                                                                                                       [New]: "227."

   224. By acting in the aforementioned way, Defendants breached the implied covenant of               Text Replaced
                                                                                                       [Old]: "188."
                                                                                                       [New]: "228."
good faith and fair dealing with respect to the Extra Expense provisions of the policies.              Text Replaced
                                                                                                       [Old]: "189."
                                                                                                       [New]: "229."
   225. As a result of this breach, Plaintiff
                                    Plaintiffs, the Extra Expense Class, and the Orthodontics
                                                                                                       Text Replaced
                                                                                                       [Old]: "45"
Extra Expense Coverage Subclass have been damaged in an amount to be proven at trial,                  [New]: "56"


including additional damages pursuant to Mo. Rev. Stat. § 375.296 and Mo. Rev. Stat. §

375.420.

     COUNT VI: DECLARATORY RELIEF APPLICABLE TO EXTRA EXPENSE
   (By Plaintiffs, the Extra Expense Class and the Orthodontics Extra Expense Coverage
                                          Subclass)

   226. Plaintiff
        Plaintiffs reallege and incorporate by reference the allegations contained in all prior

paragraphs of this Amended Complaint, as though fully set forth herein and, to the extent

necessary, plead this cause of action in the alternative.

   227. Plaintiff
        Plaintiffs bring this claim individually and on behalf of the Extra Expense Class and the

Orthodontics Extra Expense Coverage Subclass against Defendants under Missouri law.

   228. This Court has jurisdiction to declare the rights and other legal relations pursuant to 28

U.S.C. §§ 2201-2202.

   229. Plaintiffs
        Plaintiffs’ policies and the policies of other Extra Expense Class members and members

of the Orthodontic Extra Expense Coverage Subclass are insurance contracts under which



                                                 56
                                                                                                   Page: 60
Defendants were paid premiums in exchange for promises to pay Class members’ losses for             Text Replaced
                                                                                                    [Old]: "190."
                                                                                                    [New]: "230."
claims covered by the policies.                                                                     Text Deleted
                                                                                                    "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 49 of 51 PageID #: 314"

   230. In Plaintiffs’ policies and the policies of other Extra Expense Class members and           Text Replaced
                                                                                                    [Old]: "191."
                                                                                                    [New]: "231."
members of the Orthodontic Extra Expense Coverage Subclass, Defendants expressly agree to           Text Replaced
                                                                                                    [Old]: "192."
pay extra expenses incurred as a result of the causes not excluded under the policies.              [New]: "232."
                                                                                                    Text Replaced
                                                                                                    [Old]: "193."
Specifically, Defendants promise to pay amounts to avoid or minimize the losses from                [New]: "233."
                                                                                                    Text Replaced
suspension of business and to continue “operations” at Plaintiffs’ and Class members’ premises,     [Old]: "194."
                                                                                                    [New]: "234."

                                                                                                    Text Replaced
to repair or replace any property, and other expenses.                                              [Old]: "195."
                                                                                                    [New]: "235."
   231. The COVID
            COVID-19 pandemic has caused Plaintiffs and members of the Extra Expense Class          Text Replaced
                                                                                                    [Old]: "196."
                                                                                                    [New]: "236."
and the Orthodontic Extra Expense Coverage Subclass covered losses.
                                                                                                    Text Replaced
                                                                                                    [Old]: "46"
   232. These covered losses have resulted, and will result, in extra expenses, which have          [New]: "57"


caused Plaintiffs and Class members losses.

   233. The extra expenses triggered the Extra Expense coverage under Plaintiffs’ policies and

other Class members’ policies.

   234. Plaintiff
        Plaintiffs and the other Class members have complied with all applicable provisions of

their respective policies, including payment of premiums.

   235. Defendant
        Defendants, without justification, have refused performance under Plaintiffs’ policies

and other Class members’ policies by denying coverage for these losses and expenses.

Accordingly, Defendants are in breach of Plaintiffs’ policies and other Class members’ policies.

   236. Plaintiff
        Plaintiffs and the Class members seek a judicial determination of whether the Extra

Expense provisions of the policies provide coverage for Plaintiffs’ and Class members’ losses.




                                                57
                                                                                                  Page: 61
   237. An actual case or controversy exists regarding Extra Expense Class members’ rights and     Text Replaced
                                                                                                   [Old]: "197."
                                                                                                   [New]: "237."
Defendants’ obligations under the terms of the Extra Expense provisions of Plaintiffs’ policies    Text Deleted
                                                                                                   "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 50 of 51 PageID #: 315"

and other Class members’ policies.                                                                 Text Replaced
                                                                                                   [Old]: "July 29,"
                                                                                                   [New]: "November 19,"
                                  VII. PRAYER FOR RELIEF                                           Text Inserted
                                                                                                   "58"
   WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated,

respectfully request that the Court enter judgment against Defendants, as follows:

   1. An order certifying appropriate classes and/or subclasses, designating Plaintiffs as the

class representatives and their counsel as class counsel;

   2. A judicial declaration declaring the meaning of the provisions concerning the Business

Income and Extra Expense coverage;

   3. An award of damages to Plaintiffs and the Class in an amount to be determined at trial;

   4. An award of additional damages pursuant to Mo. Rev. Stat. § 375.296 and Mo. Rev. Stat.

§ 375.420;

   5. An order requiring Defendants to pay both pre- and post-judgment interest on any

amounts awarded, as allowed by law;

   6. An award of costs and attorneys’ fees, as allowed by law; and

   6. Such other or further relief as may be appropriate.

Dated: November 19, 20
                    2020                Respectfully submitted,

                                        LAW OFFICE OF RICHARD S. CORNFELD, LLC


                                        By: /s/ Richard S. Cornfeld
                                           Richard S. Cornfeld, #31046MO
                                           Daniel S. Levy, #66039MO
                                           1010 Market Street, Suite 1645
                                           St. Louis, Missouri 63101
                                           P. 314-241-5799
                                           F. 314-241-5788
                                           rcornfeld@cornfeldlegal.com
                                                58
                                                  Page: 62
dlevy@cornfeldlegal.com                            Text Deleted
                                                   "Case: 4:20-cv-00643-SRC Doc. #: 17 Filed: 07/29/20 Page: 51 of 51 PageID #: 316"
                                                   Text Inserted
And                                                "And Mark C. Goldenberg, #0990221 Thomas P. Rosenfeld #06301406 Kevin P. Green #06299905 GOLDENBERG HELLER & ANTOGNOLI, P.C. 2227 South State
                                                   Route 157 Edwardsville, IL 62025 618-656-5150"

Anthony S. Bruning, #30906MO                       Annotation Inserted
Anthony S. Bruning, Jr., #60200MO
Ryan L. Bruning, #62773MO                          Text Inserted
                                                   "mark@ghalaw.com"
THE BRUNING LAW FIRM, LLC
                                                   Annotation Inserted
555 Washington Avenue, Suite 600
St. Louis, Missouri 63101                          Text Inserted
P. 314-735-8100 / F. 314-898-3078                  "tom@ghalaw.com"
tony@bruninglegal.com                              Annotation Inserted
aj@bruninglegal.com
ryan@bruninglegal.com                              Text Inserted
                                                   "kevin@ghalaw.com"

                                                   Text Replaced
And                                                [Old]: "47"
                                                   [New]: "59"
Alfredo Torrijos (Pro Hac Vice to be submitted)
ARIAS SANGUINETTI WANG & TORRIJOS,
LLP
6701 Center Drive West, 14th Floor
Los Angeles, CA
T: (310) 844-9696
F: (310) 861-0168
alfredo@aswtlawyers.com

And

Mark C. Goldenberg, #0990221
Thomas P. Rosenfeld #06301406
Kevin P. Green #06299905
GOLDENBERG HELLER & ANTOGNOLI, P.C.
2227 South State Route 157
Edwardsville, IL 62025
618-656-5150
mark@ghalaw.com
tom@ghalaw.com
kevin@ghalaw.com


Attorneys for Plaintiffs




   59
                                                                                                    Page: 63
                                CERTIFICATE OF SERVICE                                               Text Replaced
                                                                                                     [Old]: "July,"
                                                                                                     [New]: "November,"
   I hereby certify that on this 19th day of November, 2020, the foregoing was filed with the        Text Replaced
                                                                                                     [Old]: "29th"
                                                                                                     [New]: "19th"
Court Clerk via the Court’s electronic filing system and served on upon all counsel of record via
                                                                                                     Text Replaced
                                                                                                     [Old]: "48"
the Court’s electronic notification system.                                                          [New]: "60"




                                              /s/ Richard S. Cornfeld




                                                60
